Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 1 of 103




                      EXHIBIT 8
    Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 2 of 103




Lenovo.


Flex System Chassis Management Module
User·s Guide
(For Type 7893, 8721, and 8724 chassis only)




                                                                WSOU-AR1STA00001575
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 3 of 103




Note

Before using this information and the product it supports, read the general information in Appendix B
"Notices" on page 87, the Warranty Information document, and the Safety Information and the Environmental
Notices and User Guide documents on the Lenovo documentation CD.




Seventh Edition (March 2020)

© Copyright Lenovo 2015, 2020.
LIMITED AND RESTRICTED RIGHTS NOTICE: If data or software is delivered pursuant to a General Services
Administration (GSA) contract, use, reproduction, or disclosure is subject to restrictions set forth in Contract No. GS-35F-
05925




                                                                                                           WSOU-AR1STA00001576
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 4 of 103




Contents

Chapter 1. Introduction . . . . . .                  1   Appendix A. Getting help and technical
Before you begin . . . . . . . . . . . .                 assistance . . . . .                   83
Accessibility features for the Flex SystemCMM        2   Before you call . . . . . . . . . . . . . .         83
Notices and statements in t his document.            2   Using the documentation . . . . . . . . . .         84
Software requirements for the CMM web                    Getting help and information from the World Wide
interface. . . . . . . . . . . . . .                 3   ~b . . . . . . . . . . . . . . .                    84
                                                         How to send DSA data . . . . . . . .                84
Chapter 2. Web interface use and                         Creat ing a personalized support web page           84
reference . . . . . . . . . . . . . .               .5   Software service and support                        85
Starting the web interface . . . . . . . . .         5   Hardware service and support                        85
Configuring t he CMM using the web interface .       5   Taiwan product service.   . .                       85
       Using the Initial Setup Wizard                6
       Setting t he CMM power management                 Appendix 8. Notices.                                87
       policies . . . . . . . . . . . .             13   Trademarks . . . .                                  88
       Resetting the CMM to manufacturing                Important notes.   . . . .                          88
       defaults . . . . . . . . . . . .             15
                                                         Recycling information   . .                         88
       External authentication of certificates      16
                                                         Particulate contamination .                         89
Configuring chassis components . . . .              20
                                                         Telecommunication regulatory statement .            89
       Setting t he chassis air filter reminder .   21
                                                         Electronic emission notices . . . . . .             89
       Configuring a storage node                   21
                                                             Federal Communications Commission (FCC)
       Updating the IMM firmware                    22       statement . . . . . . . . . . . . . .           90
User authority management . .                       25       Industry Canada Class A em ission compliance
Monitoring CMM events          . . .                28       statement . . . . . . . . . . . . . . .         90
Starting a remote compute node session .            29       Avis de conform ite a la reglementation
Saving a CMM configuration . .                      30       d'lndust rie Canada . . . . . . .               90
Restoring a CMM configurat ion.         . . .       31       Australia and New Zealand Class A
                                                             statement . . . . . . . . . .                   90
Booting from the standby CMM            . . .       33
                                                             European Union EMC Directive conformance
Enab ling the CMM floating IP address .             33       statement . . . . . . . .                       90
                                                             Germany Class A statement . . . . . .           90
Chapter 3. CMM web interface
                                                             Japan VCCI Class A statement . . . . .          91
overview . . . . . . . . . .                        35
                                                             Korea Communications Commission (KCC)
Web interface pages and user ro les .               35       statement . . . . . . . . . . . . .             92
Web interface options . . . .                       38
                                                             Russia Electromagnetic Interference (EMI)
       System Stat us options . .                   38       Class A statement . . . . . . . . . .           92
       Monitoring multiple chassis                  42       People's Republic of China Class A electronic
       Event log options    . . . .                 43       emission statement . . . . . . .                92
       Service and support options                  45       Taiwan Class A compliance statement .           92
       Chassis management options                   51
       CMM management options           .           69
                                                         Index . . . . . . . . . . . . . . .                 93




© Copyright Lenovo 2015, and 2015, 2020,
2020




                                                                                               WSOU-AR1STA00001577
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 5 of 103




ii   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                       WSOU-AR1STA00001578
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 6 of 103




Chapter 1. Introduction
Use the Chassis Management Module web interface to perform chassis management functions within a web
browser.

Note: The Flex SystemChassis Management Module is compatible with only Type 7893, 8721, and 8724
chassis.

The CMM web interface communicates with the management program to execute chassis management
tasks. You can use perform the following tasks and more:
• Access 1/0 modules and configure them.
• Initialize storage nodes
• Change the startup sequence in a compute node
• Configure security settings such as data encryption and user account security
• Control the chassis, compute nodes, and other components.
• Define login IDs and passwords
• Discover other chassis on the network and enable access to them
• Monitor the status of the compute nodes and other components
• Select recipients for alert notification of specific events
• Set the date and time.
• Use a remote console for the compute nodes

You can also perform management functions through the CMM SNMP management interface and the
command-line interface (CU). See "Using the Flex System Chassis Management Module CU" in the Flex
System Chassis Management Module Command-Line Interface Reference Guide for more information.

Compatible browsers are listed on the initial login screen of the CMM web interface.

The most recent versions of all Flex System documentation are available from http://
flexsystem.lenovofiles.com/help/index.jsp.

Note: Do not store any sensitive information in the CMM web server directory or subdirectories. Data in the
directories is accessible to unauthenticated users.


Before you begin
Before you use the CMM web interface, you must complete some specific tasks.

Complete the following tasks before you start the CMM web interface:
 1. The CMM must be installed in a correctly configured Flex System Enterprise Chassis. See "Installing,
       removing, and replacing components" in the Flex System Chassis Management Module Installation
       Guide for installation instructions.
 2. A client computer must be connected to the CMM through a correctly configured Ethernet connection.
    See "Connecting to the CMM" in the Flex System Chassis Management Module Installation Guide for
    detailed instructions.
 3. Make sure that one of the following supported web browsers is installed:
    • Microsoft Internet Explorer version 9 or later, but earlier than 11
    • Mozilla Firefox versions 17 through 24 (Firefox is recommended for JAWS users)


© Copyright Lenovo 2015, and 2015, 2020,
2020                                                                                                          1



                                                                                           WS0U-ARISTA00001579
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 7 of 103




Accessibility features for the Flex SystemCMM
Accessibi lity features help users who have disabilities, such as restricted mobility or limited vision, to use
information technology products successfully.

Accessibility features
Accessib il ity fo r the Flex SystemCMM interface is provided through the command-line interface. The remote
console video feed is not accessible to a screen reader. If you are managing your Flex System by using the
optional Flex System Manager management software, see the Flex System Manager documentation for
information about its accessibility features.

The Flex System information center is accessibil ity-enabled. The information center has the following
accessibility features:
• Keyboard-only operation.
• Interfaces that are commonly used by screen readers. (The Java access bridge must be installed to make
  Java applets available to the JAWS screen reader.)
• The attachment of alternative input and output devices.

Keyboard navigation
Th is product uses standard Microsoft Windows navigation keys.

Related accessibility information
You can view the publications for Flex System in Adobe Portable Document Format (PDF) by using the
Adobe Acrobat Reader. The PDF files are provided on a CD that is packaged with the product, or you can
access them through the Flex System information center.

Lenovo and accessibility
See Human Abi lity and Accessibility Center for more information about the commitment that Lenovo has to
accessibility.


Notices and statements in this document
Use this information to understand the most common documentation notices and statements and how they
are used.

The caution and danger statements in this document are also in the multilingual Safety Information
document, which is on the Lenovo documentation CD. Each statement is numbered for reference to the
corresponding statement in the Safety Information document.

The following notices and statements are used in th is document:

• Note: These notices provide important tips, guidance, or advice.
• Important: These notices provide information or advice that might help you avoid inconvenient or
  problem situations.
• Attention: These notices indicate possible damage to programs, devices, or data. An attention notice is
  placed just before the instruction or situation in which damage might occur.
• Caution: These statements indicate situations that can be potentially hazardous to you. A caution
  statement is placed just before the description of a potentially hazardous procedure step or situation.




2   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                      WSOU-AR1STA00001580
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 8 of 103



• Danger: These statements indicate situations that can be potentially lethal or hazardous to you. A danger
  statement is placed just before the description of a potentially lethal or hazardous procedure step or
  situation.


Software requirements for the CMM web interface
The CMM web interface supports the following web browsers for remote (client) access.

• Microsoft Internet Explorer version 9 or later, but earlier than 11
• Mozilla Firefox versions 17 through 31 (Firefox is recommended for JAWS users)

The CMM web interface does not support double-byte character set (DBCS) languages. For information
about using the compute node integrated management module (IMM) interface, see the compute node or
IMM documentation.




                                                                                    Chapter 1. Introduction   3



                                                                                           WSOU-AR1STA00001581
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 9 of 103




4   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                      WS0U-ARISTA00001582
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 10 of 103




Chapter 2. Web interface use and reference
Use th is information to help you navigate the CMM web interface and manage components in the Flex
System Enterprise Chassis. Detailed information about the web interface is in the CMM web interface on line
help.


Starting the web interface
Start the CMM web interface to monitor and configure components in the chassis.

You can access the CMM web interface through an Ethernet connect ion by establ ishing a session with the
URL of the CMM. If you are connecting to the CMM for the first t ime, you might have to change the Internet
protocol properties on the cl ient computer. See "Connecting to the CMM" in the Flex System Chassis
Management Module Installation Guide for more information.

To log in to the CMM web interface, complete the following steps:
 1. Point your browser to the CMM web interface URL that your system admin istrator defined during in itial
       configuration.
 2. Type your CMM user ID and password (assigned by a system administrator). The password is case
    sensitive. The user ID is not case sensitive. The default CMM user name is USER ID, and the default
    password is PASSWORD (note the number zero, not the letter 0, in PASSWORD).
 3. Cl ick Log In.

Note: The available password options depend on the password options that are configured for the Flex
System Enterprise Chassis.


Configuring the CMM using the web interface
You can configure the primary CMM from the CMM web interface. If a standby CMM is installed, it
automatically receives the configuration and status information from the primary CMM.

The Flex System Enterprise Chassis automatically detects the modules and compute nodes that are installed
and stores the vital product data (VPD). When the Flex System Enterprise Chassis is started, the CMM
automatically configures the remote management and console (Ethernet) connector of the CMM, so that you
can configure and manage Flex System components. You configure and manage Flex System components
remotely by using the CMM web interface.

When the Flex System Enterprise Chassis is started for the first time, the CMM automatically configures its
remote management port, enabling you to establish a management connection. See "Connecting to the
CMM" in the Flex System Chassis Management Module Installation Guide for information.

Note: Each CMM is configured with the same static IP address. You must create a unique static 1Pv4 or 1Pv6
address for each CMM. If DHCP is not used, only one CMM at a time can be added onto the network for
discovery. Adding more than one CMM to the network without a unique IP address assignment for each will
result in IP address conflicts. If you have problems connecting, see "Resolving CMM connection problems"
in the Flex System Chassis Management Module Installation Guide for help with troubleshooting.

If the CMM that is being installed is a replacement for the only CMM in the Flex System Enterprise Chassis
and you selected the Backup Configuration to File option before you replaced the CMM, you can apply the
saved configuration file to the replacement CMM using the passphrase that you created.

Important: Be sure to save your configuration file passphrase for future use.


© Copyright Lenovo 2015, and 2015, 2020,
2020                                                                                                          5



                                                                                            WS0U-ARISTA00001583
                     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 11 of 103



The saved configuration can be applied from the Mgt Module Management page. Use the following
information to restore a configuration:
    1. From the CMM web interface homepage, click Mgt Module Management> Configuration > Restore
       Configuration from File.
    2. Enter the passphrase.
    3. Click Browse for File, select the backup configuration file, and then click Open.
    4. Click Restore Configuration.

If you do not have a backup configuration for the CMM, you can create a backup configuration file through
the CMM web interface. See "Saving a CMM configuration" on page 30 for more information.

As an alternative, you can use the CMM Initial Setup Wizard to help guide you in creating a CMM backup
configuration file. Information about the CMM Initial setup wizard is located here: "Using the Initial Setup
Wizard" on page 6. The setup wizard starts automatically when you first access the web interface of a new
CMM, or when you access the web interface of a CMM that has been reset to its default settings. You can
also create a backup configuration file through the CMM web interface.

The following illustration shows the Manage Configuration page, which contains the CMM backup and
restore configuration options, as well as the option for the Initial Setup Wizard.

          System Status        Multl-01assis Monitor   Events....   Service and Support....         Olassis Management ...     ~ Management .... j                     Search • ••

                                                                                                                                             ~
Manage Configuration
Th!" CMM w~ console e:onfig..-ation ~t!ings r.an be ~ted to and Imported from an eJ1 terral fie . Ths Is plimariy fur   backup ~rposes so that you ran easly res tore you- coo fi Qlfilli:ion if you need to.


[ Initial SehJ p wtr.ird   I
                                    I
    Backup Configuration to Fie         Rertore Configuration from Fi e ~I- - - - - - - - - - - - - - - - - - -


    [,E   Some restore op erations may cause a terf1)orary loss_ of w eb connectivity. Under these crcumstrnces, the filal confirmation popup and
          restore log may not be available. If web connectivity rs lost, clear the browser G1c::he (Ctri+f5) and restart your session. For example, any
    change to IP configuration when usino secu re web (HTIPs) causes certifiG!tes to be re---Qenerated . This wil cause a loss of connectivity that may
    result In a message rldlcatll g there was a problem tn checkino the final restore status.

                                         Passphrase:                                 J
                                   Conngur,;tJon l>e, I 0d' on 'Browse fo,li/e'          f   ~ta,=owse~ ro=, fl~, J
    I Restore ConfiguratJOn 1


Using the Initial Setup Wizard
The initial setup wizard helps you to configure the CMM through a web interface. The wizard starts
automatically when you first access the web interface of a new CMM or a CMM that has been reset to its
default settings.

You can configure the CMM by using the Initial Setup wizard. The wizard starts automatically, but it can also
be accessed manually. Use the following information to access the initial setup wizard:
    1. From the CMM homepage, click Mgt Module Management> Configuration.
    2. Click Initial Setup Wizard and follow the on-screen instructions.

When you first login to the CMM you are assigned the Supervisor role. You must be assigned the Supervisor
role to use the setup wizard. The setup wizard's Getting Started section contains some steps to guide you
in gathering information about the chassis for the initial setup. After you gather the information that is
needed, click the Next button, then enter the information in the wizard pages as needed. If you are importing
a saved CMM configuration, the option to select the configuration file is in the Import Existing
Configuration page of the wizard. Follow the on screen instructions, then click the Next button.




6         Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                                                                WS0U-ARISTA00001584
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 12 of 103



You can view and print the configuration information after the wizard has finished. A basic configuration of
the CMM will be completed after the setup wizard has finished.

Notes:
• If you have problems connecting, see "Resolving CMM connection problems" in the Flex System Chassis
  Management Module Installation Guide for help with troubleshooting.
• If you are unable to connect to your CMM from all user accounts because you have forgotten the account
  IDs and passwords, you must restore the CMM to the manufacturing default configuration (see "Restoring
  the CMM manufacturing default configuration" in the Flex System Chassis Management Module
  Installation Guide for information).
• You can also configure the CMM by using the optional Flex System Manager management software (see
  the Flex System Manager Software Installation and Service Guide).

When the Flex System Enterprise Chassis is started for the first time, the CMM automatically configures its
remote management port, enabling you to establish a management connection. See "Configuring the CMM
for remote access" in the Flex System Chassis Management Module Installation Guide for information.

Note: When the CMM is set to Secure security mode, only the secure file transfer methods, HTIPS and
SFTP, can be used for firmware updates and other tasks involving file transfers, such as transferring a
backup configuration file to restore a configuration. The unsecure file transfer protocols HTIP, FTP, and
TFTP are disabled when security is set to the Secure mode.

The following illustrations show the Initial Setup Wizard pages. The system information that is displayed in
the wizard pages might be different from your system.

 In itia I Setup Wizard                                                                                                                                X

Welcome
1--------
                                    Welcome
                                     Description
Inventory and Health

Import Existing Conftgur atIon

General Setungs                     Getting Started
Date and Time
                                    Some of the information provided by the wizard is based on the hardware components
IP Configuration                    inserted into your chassis. At this time, ensure that all the required hardware is properly
                                    installed, then click Next.
IO Modules

Security Policy                     Also at this time you may wish to make note of the informaton that will be needed to
                                    complete this wizard:
DNS

Event Recipients                        1. Inventory and Health - Shows the currently detected Inventory and health of your
                                           components
Confirm                                 2. Import Existing Configuration - Import a configuration file that you previously saved to
                                           either a file or the chassis
                                        3. Gener al Settings - Gener al settings for the chassis and management module
                                        4. Date and Time - Indicate how you wish the date and time to be set on the management module
                                        5. IP Configuration - IP configuration for the management module
                                        6. IO Modules - Configure basic settings for your IO modules
                                        7. Security Policy - Set the over all chassis security policy
                                        8. DNS - Relevant IP addresses for Domain Name Server
                                       9. Event Recipients - Set up email address where you wish to be notified of events
                                      10. Confirm - View a summary of the configuration you have created




 < Back ~                 Finish   [ Cance ]




Click Health status on the Inventory and Health page to view the detected components in the chassis and
their current health status.




                                                                                                                         Chapter 2. Web interface use and reference   7



                                                                                                                                                   WSOU-AR1STA00001585
                  Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 13 of 103



 In itia I Setup Wizard                                                                                                                                                X

0 Welcome
                                    Inventory and Health
                                                                                                                                                                           .
Inventory and Health                 Shows the currently detected inventory and health of your components

lmport Existing Configur atlon
                                    Examine the list of your components below and confirm that all components are present and have a normal health status.
General settings

Date and Time
                                    ~


IP Configuration

IO Modules
                                     Health status    11   Active events   I


                                        : Device Name __________ : Device Type                    He a Ith Status   Bay   Machine Type   Serial Number
                                                                                                                                                                   .
                                                                                                                                                               I

Security Polley                          AMM329198511                  Management Module              Normal        1                    Y034BG1 6EOAO

DNS                                      SN#Y032BG1 7T030              Blade                      Iii Normal        3                    Y032BG1 7T030

Event Recipients                         SN#Y032BG1 BT027              Blade                      ~ Normal          4                    Y032BG1 BT027

                                         Power Module 1                Power Module               ~ Normal          1                    ZK118116L050
Confirm
                                         Power Module 4                Power Module                   Normal        4                    ZK118116L05R

                                         Cooling Device 1              Cooling Device             Iii Normal        1                    YK1 OGM1 6P084

                                         Cooling Device 2              Cooling Device             Iii Normal        2                    YK1 OGM1 6P082

                                         Cooling Device 5              Cooling Device             Iii Normal        5                    YK1 OGM1 6P090

                                         Cooling Device 6              Cooling Device             Iii Normal        6                    YK1 OGM1 6P214

                                         Cooling Device 7              Cooling Device             Iii Normal        7                    YK1 OGM1 6P083

                                         Cooling Device 1 O            Cooling Device             ~ Normal          10                   YK1 OGM1 9A017

                                         Rear LED Card 1               Rear LED Card              li,i;I Normal     1                    Y031 BG1 6A04K




~~                        Finish
                                         Fan-Mux 1

                                   [ Cancel J
                                                                       Fan-Mux                    ~ Normal          1                    Y031BG16POB9
                                                                                                                                                                   ,    l
Click Active events on the Inventory and Health page to view the events and the severity of each.

 In itia I Setup Wizard                                                                                                                                                X

0 Welcome
                                                                                                                                                                           .
                                    Inventory and Health
Inventory and Health                 Shows the currently detected inventory and health of your components

Import Existing Configur at Ion
                                    Examine the list of your components below and confirm that all components are present and have a normal health status.
Gener al settings

Date and Time

IP Configuration                    ~       h s~           Active events ]

IO Modules                               Severity                 Date              I. Message
Security Policy                                                   Yesterday 02:04       No(le SN#Y032BG1 BTD27 device Cable/lnterconnect[03] VPD is not
                                         Ill! Informational       PM                    available. more.
DNS

Evept Reapients
                                         1 -1 of1 items                                 1 o I 25 I 50 I 100 I All                          •     1        >I   .
[Qflftrm




~~                        Finish   [ Cancel J
                                                                                                                                                                        l
If you have saved a configuration file, the Import Existing Configuration page allows you to select the file you
created and will automatically fill in the fields of the wizard with the appropriate values.




8     Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                       WSOU-AR1STA00001586
             Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 14 of 103



Initial Se1JJp Wizard                                                                                                                                                                  X

Qi Welcome                           I mpcrt Exisbr--g Configuration
                                       To facilitate your task of setting up the management module, you can import a configuration file that y ou previously saved to either a me or the
0 Inventory and Health                chassis. Importing a cafiquration wil autc:maticallv fill in ths fiBlds of this wizard with the aoorooriate values-.
Import E'ld5t:1ng Configuration
                                     I f ths Is yoor fir st tin-.a setting up a chassis, yru wil mt have a confiJuratirn fil e to imp:::irt. These files are useful as a backup of
GenBlal Settings:                    your management module setti~s, or for confi;Juring mL~tiple chassis. To create a configuratiD11 file, you can use t he main
Date.and   Thle                      console under Mgt IVlodule Marngement            ->   Configuration .

IP Coofiguration                     ~ Some rBStct"e op:orations may cause a temp:::irary bss of web rnnrecti¥ity. UnOOr these circumstances, the final
                                            confirmatirn popjp and
IO Modules                           restore log may not be avadable. If web connectivity Is lost. clear the browser cache (Ctrl+F5 ) and restart yoor session. At thfs
                                     point,
Security Poky                        check the event k::Jg for rressages related to the confiJur ation res tore operation

DNS                                           Passphrase: ~ - - - - - - - ~
Event Recipients
                                            Confirm pass:   J"~--------~l
(onflrm
                                     Upload confiQUration file:
                                     [---~--                               J srows e for file.   j




The General Settings page prompts you to enter some descriptive information about the chassis, including
location and contact person.

 In itia I Setup Wizard                                                                                                                                                                       X

0 Welcome                                    General Settings
                                               General settinqs for the chassis and manaqement module
0 Inventory and Health

0 Import Existing Conftgur ation
                                             Management module name                                  IAMM329198511                               I
                                             Chassis description                                     l xHCA CMMl                                 I
Gener al Settings                            Contact person                                          INo Contact Configured                      I
                                             Location                                                I          .
Date and Time
                                             (site, geographical coordinates, etc) No Locatron Configured                                        I
JP Configuration                             Room ID                                                 IRolls                                      I
IO Modules
                                             Rack ID                                                 IThe tall one                              J
Security Polrcy
                                             Lowest U-position                                       Is         f--$-1
                                             Unit height of chassis                                  110                                           I
DNS

Event Recrprents

confirm




~~                                Finish   [ Cancel J



Set the date and time for the CMM on the Date and Time page.

Note: If you choose to set the date and time with an NTP server, the CMMNTP v3 Authentication key index
and NTP v3 Authentication key must match the "key ID" and "password" values set on the NTP server. See
the documentation for your NTP server for information about setting a key ID and password.




                                                                                                                                                                Chapter 2. Web interface use and reference   9



                                                                                                                                                                                           WSOU-AR1STA00001587
                  Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 15 of 103



 Initial Setup Wiza rd                                                                                                                                                      X

0 Welrnme                           D at e   and Time
                                      Date and time settings for the man agement module
0 Inventory and Heath
                                     Indicate how you wish the date and time to be se t on the management module. The management module date and time v alues are used in
G'J Import Ex5ting Configuration     the event log , for example.

G'J General Settings

Date and Trne
                                     Select method             ISynchron~e w th an NTP serv er I • I
                                     NTP server                I192.0.2.2            I
IP Con fig urat,on
                                     Sy nchronization          Io                 ffi
IO Modules
                                    ~ Enable NTP v3 Authentication
Secunty Polley
                                         NTP v3 Authentication key index           111                                I
DNS
                                         NTP v3 Authentication key (M - MDS) I                                        I
Event Reoplents
                                    NTP is disabled.
Confirm

                                     Timezone                  l(U TC-05:00 ) America/ Ne w York - Eastern Tm e l •       I
                                    Timezone details
                                    Time zone abbreviation: EST
                                    DST started on Sunday, 09 March 2014 03 :00 local standard time.
                                    DST ends on Sunday, 02 November 2014 02:00 local daylight time.




~~                        Fnish [ cancel ]



Each CMM is configured with the same static IP address. You must create a unique static IP address for
each CMM. If DHCP is not used, only one CMM at a time can be added onto the network for discovery.
Adding more than one CMM to the network without a unique IP address assignment for each will result in IP
address conflicts.

 In itia I Setup Wizard                                                                                                                                                     X

0 Welcome                           IP   Configuration
                                     IP confiour ation for the manaaement module
0 Inventory and Health
0 Import Existing Configuration
                                    Host name                                14p3cmm2                   =:J
                                    Domain name                              I                                  I
0 Gener al Settings                 Register this interface with DNS         D
0 Date and Time
JP Configuration
                                          IPv4     II   IPv6        I
IO Modules
                                     Currently assigned             !Pv4   address information
security Policy
                                      IP address:      192.0.2.4
DNS                                   Subnet mask:     255,255 .255 . 192
                                      Default gateway: 192. 0. 2. 5
EVS11t Recipients
                                         IP address assignment methods:
Confirm                               IUse static IP address                                                        H
                                     Static IP Address Settings
                                     *Changing settings reauires a CMM restart.
                                      Stat,: address:     1192022                              I
                                      Subnet mask:     I255.255.255.0                    =-:__J
                                      Default gateway: I192.0. 2.3




~           [ Next> ]     Finish   [ Cancel ]




10        Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                            WSOU-AR1STA00001588
                   Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 16 of 103



          In itia I Setup Wizard                                                                                                                                                 X

         0 Welcome                               IP Configuration
                                                  IP confiour ation for the manaaement module
         0 Inventory and Health
         0 Import Existing Conftgur ation
                                                 Host name                                 14p3cmm2                            I
                                                 Domain name                               I                                   I
         0 Gener al Settings                     Register this interface with DNS          D
         0 Date and Time
                                                     IPv~           IPv6
    ~
         JP Configuration                   l
                                                  ~ Enable IPv6
         IO Modules
                                                   Link local address: fe80 :5ef3: fcff: fe25: dad7
         Security PoLicy
                                                   Stateless address: None assigned
         DNS                                       Default gateway: O: :O
                                                   Stateful address:
         Evert Recipients
                                                    IP address assignment methods:
         Confirm                                      ~ Use stateless address autoconftgur ation
                                                      ~ Use stateful address conftgur ation (DHCPv6)
                                                      ~ Use statically assigned IP address

                                                    Static IP Address Settings
                                                    Static IPv6 address:     Ifdbd: ced4: fa07: o: 5ef3: fcff: fezs   J


                                                    Address prefix length: I64                                        I
                                                    Gateway address:         10::0                                    I




     f <Back ] ~                   Finish       [ Cancel )



You can view the status and configure options for the 1/0 modules that are connected to the CMM.

Note: Typically at least two 1/0 modules are connected and displayed on the 1/0 Modules page of the Initial
Setup Wizard.

    ,,   Initial Setup Wizard                                                                                                                                                    X
1




         0 Welcome                               IO Modules
II0         Inventory and Health
                                                  Confiqure basic settinqs for your IO modules


         0 Import Existing Conftgur ation
                                                  Device Name                       He aIth Status              Enable             Enable      I Preserve  new      Enable
                                                                                                         I external ports Irnanag.
                                                                                                                               external
                                                                                                                                    over all
                                                                                                                                                 IP conf. on all
                                                                                                                                                     resets
                                                                                                                                                                   Protected
                                                                                                                                                                     Mode
         0 Gener al Settings
                                                                                I                                                  ports
         0 Date and Time
                                                                                                           No Data Available
         0 IP Configuration

         IO Modules                         I
         Security Policy

         DNS

         Event Recipient;

         Confirm




     ~[               Next > J     Finish   [ Cancel J



Choose the security policy for your CMM.



                                                                                                                                           Chapter 2. Web interface use and reference    11



                                                                                                                                                                               WS0U-ARISTA00001589
                  Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 17 of 103



In itia I Setup Wizard                                                                                                                                                X

0 Welcome                          Security Po Iicy
                                    Set the over all chassis security oolicy
0 Inventory and Health
                                    Use the vertical slider control below to adjust the security policy level.
0 Import Existing Configuration

0 Gener al Settings                                            Policy Setting: Legacy
0 Date and Time
0 IP Configuration
                                  r rnce                       The Legacy level of security policy provides the user with the greatest level of flexibility and
                                                               responsibility for managing platform security, but this policy is least secure over all. Some of the
0 IO Modules                                                   attributes of Legacy security policy level are listed below:
                                        Legacy
Security Policy
                                                                     • Weak password policies are permitted
DNS                                                                  • Well-known passwords for network login are not required to be changed
                                                                     • Unencrypted communication protocols may be enabled
Event Redplents

Confirm




~~                       Finish   [ Cancel   J




Set the appropriate DNS options for your CMM.

In itia I Setup Wizard                                                                                                                                                X

0 Welcome                          DNS
                                    Relevant IP addresses for Domain Name Server (DNS)
0 Inventory and Health
0 Import Existing Configuration D Enable DNS
                                Preferred DNS address type:
0 Gener al Settings
                                IIPv6         I~ I
0 Date and Time
                                   D Send DONS updates to these servers
0 IP Configuration
0 IO Modules

0 Security Policy

DNS

Event Recipients

Confirm




~~                       Finish   [ Cancel J



Enter the email addresses where notifications are to be sent as CMM events occur.




12        Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                      WS0U-ARISTA00001590
                   Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 18 of 103



     In itia I Setup Wizard                                                                                                                                                                             X

     0 Welcome                                     Event Recipients
                                                    Set uo email address where vou wish to be notified of events.
     0 Inventory and Health

     0 Import Existing Conftgur ation
                                                   E-mail address    I                                        I
     0 Gener al Settings
                                                   Simple Mail Transfer Protocol (SMTP) settings
     0 Date and Time                                Specify either the IP address   ori if DNS is enabled and configured!   the hostname of a desired SMTP server. This will be used if you configure
                                                    alerts to be sent via E-Mail.
     0 IP Conftgur ation

     0 IO Modules                                  IP address or host name:         1192.0. 2.3                              I
     0 Security Policy
                                                   SMTP E-mail domain name : us. comI                                        I
     0 DNS

     Event Rec1p1ents                          1

     Confirm




 [ <Back ] ~                          Finish   [ Cancel )




Confirm all of the information that has been entered in the setup wizard.

     Initial Setup Wizard                                                                                                                                                 X

 0 WelcorTE                              Confirm
                                          1/iew a summarz of the ccrliauration ou havs created
 0 Inventory and Health
 0 Import Existhg Configuration
II                                       You ha¥e completed entry of all the Information necessary to get your chassis running and comm..1nlcatlng with your
 0     Gener al   Settings               network

l!0 Date and lime                        St ep 4 - Gener.al Settings
II
jl"'J IP Configur aton                     Management module name                                     AMM329 198 511
 0 IO ModUes                               Chassis description:                                       XHCA CMMl
                                           Contact person:                                            No Contact Configured
::: ~:rity P~icy
                                           Locat lJn:                                                 No Location Config ured
                                           Room ID:                                                   Rolls
Ii                                         Rack ID:                                                   The tall one
 0 Event Redr:ient s
                                           Lowest U-posltion'                                         5
 Con&m
~                            - --          Unit height of chassis                                     10


                                         Step 5 - Date and Time


                                           Select method:                                             Synchronize wit h an NTP server
                                           Date:
                                           Wed Mar 14 2 015 00:00:00 GMT-0400 (Eastern Daylight Time)
                                           TirTE:                                                     11:02 AM
                                           GMT Offset'
                                             -5 :00 - Eastern Standard Time (Eastern USA, Ontario , Quebec)
                                             Automatically adjust for daylight savings time (DST ): Enabled
                                             NTP server host name ard/or IP adch-ess :              4p3fsm.raleigh.rnm
r< Back 1 Next >             j   Finish ] [ Cancel ·J




These steps complete basic configuration of the CMM. You can now perform additional setup operations, as
required, for your specific Flex System Enterprise Chassis configuration.

Setting the CMM power management policies
You can use the CMM web interface to view the power information, based on projected power consumption,
and configure power management for the Flex System Enterprise Chassis.




                                                                                                                                                    Chapter 2 . Web interface use and reference             13



                                                                                                                                                                                                  WS0U-ARISTA00001591
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 19 of 103



The CMM web interface provides options to view or configure policies related to power redundancy and
power limiting. The No Power Policy provides options for configuring power redundancy to protect your
chassis in the case of a power supply failure.

The following options are available for the No Power Policy:
• AC Power Source Redundancy - Intended for dual AC power sources into the chassis. Maximum input
  power is limited to the capacity of half the number of installed power modules. This is the most
  conservative approach and is recommended when all power modules are installed. When the chassis is
  correctly wired with dual AC power sources, one AC power source can fail without affecting compute
  node server operation. Note that some compute nodes may not be allowed to power on if doing so would
  exceed the policy power limit.
• AC Power Source Redundancy with Compute Node Throttling Allowed - Very similar to the AC Power
  Source Redundancy. This policy allows higher input power, however capable compute nodes may be
  allowed to throttle down if one AC power source fails.
• Power Module Redundancy- Intended for a single AC power source into the chassis where each Power
  Module is on its own dedicated circuit. Maximum input power is limited to one less than the number of
  Power Modules when more than one Power Module is present. One Power Module can fail without
  affecting compute node operation. Multiple Power Module failures can cause the chassis to power off.
  Note that some compute nodes may not be allowed to power on if doing so would exceed the pol icy
  power limit.
• Power Module Redundancy with Compute Nodes Throttling Allowed - Very simi lar to Power Module
  Redundancy. This policy allows higher input power; however, capable compute nodes may be al lowed to
  throttle down if one Power Module fails.
• Basic Power Management - Maximum input power is higher than other policies and is limited only by the
  nameplate power of all the Power Modules combined. Th is is the least conservative approach, since it
  does not provide any protection fo r AC power source or Power Module failure. If any single power supply
  fails, compute node and/or chassis operation may be affected.

The Power Limiting/Capping Policy provides options to limit the total amount of power that the chassis and
components are allowed to consume. The fol lowing options are available for the Power Limiting/Capping
Policy:
• No Power Limiting - Maximum input power will be determined by the active Power Redundancy policy.
• Static Power Limiting - Sets an overall chassis limit on the maximum input power. In a situation where
  powering on a component would cause the limit to be exceeded, the component would not be permitted
  to power on.

Use this information to help you configure the No Power Policy and Power Limiting/Capping Policy for your
chassis:
 1. From the CMM web interface homepage, click Chassis Management> Power Modules and
    Management.




14   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                       WS0U-ARISTA00001592
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 20 of 103



     ~ System Status               Multl..Chassls Monitor       E'fents •      Service and Support •          Chassis Mamgernent •             Mgt Module Management •         , 5a;;rch ,




     ~ Power Modules
     MaMge power rel.!!ted    pobc1es an d har dware


       Policies      Hardw3re          Inp.Jt Power and AHocation           Power History       Power Sdleduling



      ~      No Power Policy
              Set policies   for haw or 1f y ou wi sh to protect your chassis in the case of potential power module Fadure.
              Current policy: Basic Power Management                     [ diange    j

             Power Limibr,;i/Capping Policy
              Set policies   for haw or if you wis h to limit the total amount of power that the chassis overall is allov.,ied to consume.
              Current poky: No Power Limiting                 r Change 1


 2. Click Change to view or change the No Power Policy, and click OK to save any changes that were
    made.
 3. Click Change to view or change the Power Limiting/Capping Policy, and click OK to save any changes
    that were made.

Resetting the CMM to manufacturing defaults
You can restore the primary CMM to manufacturing defaults through the CMM web or command-line
interface.

Use the following instructions to restore the primary CMM to manufacturing defaults through the CMM web
interface.

Note: To restore a saved CMM configuration after resetting to the manufacturing defaults, see "Restoring a
CMM configuration" on page 31.
 1. From the Mgt Module Management menu, click Reset to Defaults.

     161   System S~tus          Multi-Olassts Monitor      Events ...    Service and Support ....     Chassis Mana~ement .... f--
                                                                                                                                Mor_· M
                                                                                                                                      - o-du-le   _•,_n,_,,_me_n_<---'-'l~se_arm_._·- - - ' - - - - - - - - - - - ' " ' " " " - ' I '
                                                                                                                                                                     Cn~all" and mod,fy user acmunts th11t wl h11'lle access to this web coosole

                                                                                                                                     Armwarf!':                      View a+! f\rmw11r~ infurm11tion and<Jpdat:e firmware

                                                                                                                                    Security                         Configure~ protocols ~ asSSl and SSH

                                                                                                                                                                     Network setl:ngs SlJd-t as SNMP axl LDAP used by the CMM




                                                                                                                                                                     Restart th e CMM. Typicaly only needed when expe11t!m:11g prablems




 2. Remove the check from Preserve Logs if you do not wish to save log files, and click OK in the Confirm
    Reset to factory defaults window.




                                                                                                                                                                Chapter 2. Web interface use and reference                                         15



                                                                                                                                                                                                                            WS0U-ARISTA00001593
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 21 of 103



      Conflr m Reset to factory defau Its                                                X




              Do you want to reset all MM settings to factory defaults?

              If you are working from the MM local system, you will lose your TCP/IP
              connection and will need to reconfigure the network interface to
              restore connectivity.


              After the configuration is cleared, the MM will be restarted.


              ~ Preserve Logs



      ~      [ Cancel   J


The CMM will restart after the manufacturing defaults have been restored.

Note: You can also reset the CMM manufacturing defaults using the CMM command-line interface. See
"clear command" in the Flex System Chassis Management Module Command-Line Interface Reference
Guide for information.

External authentication of certificates
Certificates are used to establish secure, trusted connections to the CMM and from the CMM to other
servers.

For an application initiating a connection to trust the server that it is connecting to, it must have in its trust
store a copy of either the server certificate or the certificate of the Certificate Authority (CA) that signed the
server certificate. The CMM has a CA that signs certificates for the LDAP, HTIPS, and CIM servers of all
systems management processors in the Flex System Enterprise Chassis. You can create trust between your
web browser and the HTIPS servers on the management processors in the chassis by importing the CA
certificate into your web browser. Additionally, when you work with an external LDAP server, you can use the
CMM web interface or CU to configure either non-mutual (server only) or mutual certificate authentication.

The CA certificate in each Flex System Enterprise Chassis is unique. You download CA certificates through
the primary CMM in each chassis using the CMM web interface or CU.
• In the CMM web interface, click Mgt Module Management> Security> Certificate Authority>
  Download Certificate. Select the certificate format, and click Download.
• In the CU, download the CA certificate into the CMM by using the s slcfg - dnld command (see "sslcfg
  command," in the Flex System Chassis Management Module Command-Line Interface Reference Guide,
  for additional information about command use).

The following illustration shows the "Certificate download format" window.




16   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                       WS0U-ARISTA00001594
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 22 of 103




 Security

 s«urit-i ~lloe5        tr,1ltog ;ph      Cer11f,cc1~ Authontv      HfTPS s


                                                                         Opher Strength
 C<:'tt!iic.t,; 5(atus. A Mot c,erofJc.te ,$ installed.                    RSA211'1$-SHA!
                                                                           RSA2NS-SHA256


                                                           Acbons
  GtrH·:,ale a   Nir-w Ctrt1l1Ci.tte Au1houty Ro.at (,:rt1hca1c
  Download eie-r1:rhcat-e
                                                                                        Certificate down!o;,d format                  X


                                                                                        Export format
                                                                                             PEM
                                                                                        9'   IDl]

                                                                                                                  [ DOvmload , [ cancel   I

After you download each CA certificate, you should import it into your web browser, so that the web browser
will trust websites that have a certificate signed by the CA. If there are multiple users who will access the
management processors in the Flex System Enterprise Chassis, you can share the CA certificates with the
other users. You can share certificates via email or through any other file sharing mechanism. Each user that
receives a CA certificate must also import it into their web browser. If your organization has a process for
pushing trusted authority certificates to users, you can also use that process.

To import a CA certificate into your web browser, complete the following steps:
 1. Go to the area in your web browser where you configure web browser options and settings.
 2. Locate and select managing certificates. In some web browsers, this selection is in the Content page or
      in the Encryption page on the Advanced page.
 3. If you have old certificates that are related to this Flex System Enterprise Chassis, you should remove,
    delete, or distrust them, especially if you are experiencing errors relating to certificates. Check all tabs in
    the certificate page and remove all certificates related to this chassis. The "Issued by" field, if displayed,
    will indicate the chassis ID and time that the certificate was issued, in the form "CA for chassis_uuid,
    time_stamp." For browsers where certificates are grouped in a tree structure by organization name, you
    will find the certificates in the "Generated by IBM Firmware" section.
 4. Import the CA certificate as a root authority certificate (not as a server certificate, intermediate authority,
      or other software device). Importing the CA certificate in this way might require that you are on the
      Authorities page before clicking Import and that you select a particular trusted root certificate store
      from the import wizard. During the import process, when asked to select the file that you want to import,
      you might need to change the file type to "All Files" to see the file that you want to import. If you are
      asked why you want to trust the certificate, choose the option that trusts the CA for identifying websites.
      Select OK or Close in all the pages you opened. If you are importing the CA certificate from more than
      one chassis, repeat this step for the CA certificates from each chassis.
 5. Close your web browser and re-open it to make sure that these changes take effect.

If you change a CA certificate, you must download the new certificate and import it into your web browser,
into the Certificate Trust Store of your Flex System Manager management software, into any Systems
Director servers that might be in your network, and into any external LDAP servers that might be configured
for mutual authentication (see "Importing an LDAP certificate with mutual authentication," in the Flex System
Chassis Management Module Command-Line Interface Reference Guide, for information and instructions).
This applies for all activities that can change a CA certificate such as manual changes or resetting the CMM
to defaults.




                                                                                                                       Chapter 2. Web interface use and reference   17



                                                                                                                                                  WS0U-ARISTA00001595
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 23 of 103



If your web browser advises you that a connection is untrusted or a security certificate is invalid, or has any
other issue that indicates a certificate exception issue relating to a certificate exception, follow the process
given above to download and import the CA certificate, making sure to clear all old certificates from the Flex
System Enterprise Chassis on all tabs in the certificate pages. You can also try clearing the browser cache
and follow other instructions that might be suggested by the documentation for your web browser. Since
some certificate issues impact only certain web browsers, you might be able to correct the condition by
switching to a different web browser.

Importing an LDAP certificate with non-mutual authentication
To authenticate an LDAP server with the CMM, you must import either the certificate of the LDAP server or
the certificate of the Certificate Authority (CA) which signed the LDAP server certificate. The process for
importing either an LDAP server certificate or the certificate of the CA with non-mutual authentication is the
same.

Import a certificate by using non-mutual external authentication when you only have to authenticate the
LDAP server with the CMM. You can authenticate the LDAP server with the CMM using the CMM
management interface.

Note: Certificates must be signed using SHA-1 hashes, SHA-2 hashes are not supported.

To import an LDAP certificate or a CA, by using non-mutual authentication, complete the following steps:
Step 1.   Obtain the external LDAP certificate or CA and place it on the server that will be used to import it.
          Depending on your CMM configuration, supported server types can include TFTP, FTP, HTIP,
          HTIPS, and SFTP.
Step 2.   Start a CMM management session:
          • To start the CMM web interface, see "Starting the web interface" on page 5 for instructions.The
            following illustration shows the "Manage Certificate" screen in the web interface.

               Manage Certificate                                                                    X




               Trusted Certificate # 1                                   Vw;.w   Remove   Download

               Status: No certificate i11Jorted.
               ca, 1n1Jort Certificate Fie i1 PEM/ DER format:


                       OR

                , Paste certificate i1 PEM format:




Step 3.   Import the external LDAP certificate or CA into the CMM:
          • In the CMM web interface, click Mgt Module Management> Security> LDAP Client>
            Manage Trusted Certificates. In the Manage Certificate window, select either the option to
            import the certificate, or paste the certificate information in PEM format. Select Apply Import to
            apply the external LDAP certificate or certificate of the CA in the CMM. If an LDAP certificate is
            already installed, you can also view, remove, or download it using this screen.

Importing an LDAP certificate with mutual authentication
Import certificates for mutual authentication when you need the external LDAP server to authenticate the
CMM and the CMM to authenticate the external LDAP server.



18   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                         WS0U-ARISTA00001596
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 24 of 103



There are two ways to establish mutual authentication between the CMM and an external LDAP server. When
you use either method, you must also perform the steps for non-mutual authentication.
• Export the chassis Certificate Authority (CA) certificate and import it into the trust store for your external
  LDAP server. This allows mutual authentication between the LDAP server and all elements in the chassis
  that have their security configuration automatically provisioned.
• Export a certificate-signing request (CSR) from the CMM and have it signed by a Certificate Authority that
  the LDAP server already trusts. This method provides mutual authentication between only the CMM and
  the LDAP server.

Mutual authentication using CA
To use the CMM certificate authority (CA) with an external LDAP server, you must import the CA certificate
into the external LDAP server trust store. Up to three trusted certificates can be imported.

To establish mutual authentication using the CMM web interface, complete the following steps:
 1. Import the external LDAP server certificate or the CA chain that signed it into the CMM as an LDAP
    trusted certificate, as described in "Importing an LDAP certificate with non-mutual authentication" on
    page 18.
 2. Start a CMM web interface session. To start the CMM web interface, see "Starting the web interface" on
    page 5 for instructions.
 3. Make sure that secure LDAP is enabled by clicking Mgt Module Management> Security> LDAP
    Client Security and selecting LDAPS under the CMM External LDAP Connection Security heading.
 4. Download the CMM CA to the specified server through the CMM web interface by clicking Mgt Module
    Management > Security > LDAP Client > Generate a New Key and a Certificate Signing Request
    (CSR). Depending on your CMM configuration, supported server types can include TFTP, FTP, HTIP,
    HTIPS, and SFTP.

     Note: The CMM does not support external LDAP servers that use the certificate authority SHA256 to
     sign their certificates. See the documentation for your LDAP server for more information.

The following illustration shows where the "Generate a New Key and a Certificate Signing Request (CSR)"
option can be found in the web interface.


Security

 Secunty Policies      Oyp~ography                                                           SSH Serve

  LDAP security:
  frnsabl.e s.erni;e LJDAP                                                           •

  [ pply


  Certificate Management
                                                    Actions
  Gener te   fsW Key and a Cel"Cific:ate- Signing Reaque:st (CSR)
     age Sf;ned Cert:tficate
  Manage Trust~ Certificate-s




                                                                       Chapter 2. Web interface use and reference   19



                                                                                                  WS0U-ARISTA00001597
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 25 of 103



Mutual authentication of CSR
To establish mutual authentication between the CMM and an external LDAP server, have the CMM
certificate-signing request (CSR) signed by an outside Certificate Authority (CA) using the CMM management
interface.

To generate a CSR on the CMM and get it signed by using the CMM web interface, complete the following
steps:
 1. Start a CMM web interface session.
 2. Click Mgt Module Management> Security and select the LDAP Client tab.
 3. Click Generate a New Key and a Certificate Signing Request (CSR) and fill out the requested
     information.
 4. After you click Apply, the CSR can be downloaded to a file or copied from the screen in PEM format.


Configuring chassis components
You can configure the chassis and all of the components in the chassis through the CMM web interface.

After initial setup, you must configure the Flex System Enterprise Chassis for your operating environment.
You can perform the configuration through the CMM web interface.

The Flex System Enterprise Chassis automatically detects components such as compute nodes, storage
nodes, 1/0 modules, power supplies, fan modules, fan distribution cards, and fan logic modules that are
installed and stores the vital product data (VPD) for each component. When the chassis is started, the CMM
automatically configures the remote management port of the CMM so that you can configure and manage
Flex System nodes.

To communicate with network resources and with the 1/0 modules in the Flex System Enterprise Chassis,
you must configure IP addresses for the CMM and 1/0 modules. You can configure CMM and 1/0 module IP
addresses using the web interface. You can also configure the 1/0 modules by an external 1/0-module port
that is enabled through the CMM, using a Telnet interface, a serial connection, or a web browser. See the
documentation that comes with each 1/0 module for information and instructions.

To communicate with nodes for functions such as deploying an operating system or application over a
network, you must also configure at least one external (in-band) port on an Ethernet switch in one of the 1/0
bays of the Flex System Enterprise Chassis.

Note: If a pass-thru module instead of an Ethernet 1/0 module is installed in an 1/0 bay, you might have to
configure the network switch that the pass-thru module is connected to. See the documentation that comes
with the pass-thru module and the network switch for information and instructions.

Important: After the initial chassis setup has been completed and all nodes have been configured, be sure
that the CMM has the proper firmware installed before installing additional nodes. Some nodes require
specific firmware levels. To download firmware updates for your CMM, go to http://
datacentersupport.lenovo.com to display the matrix of downloadable files for the CMM.

Attention: Installing the wrong firmware update might cause the CMM to malfunction. Before you install a
firmware update, read any readme and change history files that are provided with the downloaded update.
These files contain important information about the update and the procedure for installing the update,
including any special procedure for updating from an early firmware version to the latest version.

You can configure the chassis or individual components from the Chassis Management menu in the CMM
web interface.




20   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                       WSOU-AR1STA00001598
                    Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 26 of 103



The following illustration shows the Chassis Management page, which contains configuration options for the
chassis and components in the chassis.



[ii Cha ssis
Iden tJft::atJo n    l8)s   ~ H.niwars N:ti'lity   Ternperaturn   Afr Flow   ~1----;i;   I/O Modules
                                                                                         Fan~ and C:oolil'\lJ


 ~                                                                                       Power Modul ei and Mana gem ent Po~r ~v,::~, cor1$Umpl:lon, ....-.d ~locM011

 Ch~«-•                      c:::_                   ___j                                C:o m pon c nt IP Confi gu ration   5irgle l"'eition for   ~Ol.J   to W,.-. i,,d conf 9 ure the ,,..,..,ous IP addess ~ttn:, of d-.,,s:!6 ccmpco,ent_,
 Chas >ls room               c:::_                   ~
 Chassi, r.ac~               r----                   ~
                                                                                         Ha rdw.are Topology                 fieradic.al view of compo:,r+ffits h yoordias!'!s
 Chassls lowest rid< unJt    fu_                     ~
 IJm re,j,t of ch3%is        [io                             J
 Chassis lo[atm              [r-m La::atm   Cmft~ed          -]




Setting the chassis air filter reminder
You can set a reminder to change the chassis air filter through the CMM web interface.

If your chassis has the optional chassis air filter installed, be sure to configure the air filter reminder for your
operating environment. You can set the reminder for different intervals according to the amount of air
contaminates in the chassis operating environment. The reminder is sent to the event log in the form of an
event.

For more information about when you should visually check or replace the chassis filter media, see http://
flexsystem .lenovofiles.com/help/topic/com .lenovo.acc.8721 .doc/replacing the filter media.htm l.

The following illustrates the Air Filter tab, which can be accessed by clicking Chassis Management>
Chassis > Air Filter from the CMM web interface homepage. Check the checkbox, select a reminder
interval, and click Apply to set the option.




                            Chassis
     Identification                                LEDs                      Hardware Activity                                      Temperature                                               Air Flow                                  Air Filt; - i _

      Set Air Filter Reminder.


      ~ Remind me to change the Air Filter in: 1-l_m
                                                   _o_n_t_h _ ___._....--1                                                                                                   [    Apply ]
 ~ - - - - - - - - - - - - - - - - 1 1 month
                                                                                                                 3 months
                                                                                                                 6 months



Configuring a storage node
When a storage node is installed in the chassis you can initialize it from the CMM web interface.

When a storage node such as the Flex System V7000 Storage Node is first installed in the Flex System
Enterprise Chassis, the CMM will automatically recognize it, but you must complete some configuration
manually. You can configure the storage node through the CMM web interface or the Flex System Manager
management software.




                                                                                                                                                                                                          Chapter 2. Web interface use and reference                21



                                                                                                                                                                                                                                                          WS0U-ARISTA00001599
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 27 of 103



Note: If you are using the CMM to setup your storage, make sure that the chassis is being managed by the
CMM and not the Flex System Manager.

Verify that you are using a supported CMM for the storage node from the http://
datacentersupport.lenovo.com .

Use the following instructions to initialize the storage node through the CMM web interface:
 1. Log in to the CMM; then, navigate to the chassis map on the System Status page.
 2. Find the storage control enclosure to be used to initialize the storage system on the map; then, click the
    left storage enclosure canister. If you have installed more than one storage enclosure canister, you can
    select either one. You cannot initialize the storage system on a storage expansion enclosure.
 3. From Actions for Canister [node nn], select Launch Storage Node Controller Console to launch a
    web browser for the storage node startup screen. The Service IP address that displays is one that has
    been allocated by your DHCP server. If the Service IP address is in the range between 192.168. 70.131
    and 192.168. 70.144, the canister did not obtain a DHCP address.
 4. When prompted to answer the question, Do you want to create a new system or add to an existing
    system?, select Create a new system; then, click Next.
 5. Select the option to use either an 1Pv4 or 1Pv6 management IP address; then, enter the address, subnet
    mask, and gateway.
 6. Click Finish to set the management IP address for the system. The system initialization will begin and
    might take several minutes to complete.
 7. After the system initialization is complete, the setup wizard will be launched. The setup wizard will help
    you through the configuration steps for basic system settings such as time and date, system name, and
    hardware detection and verification.
 8. Log in to the storage node.
 9. Review the software license agreement. You must accept the agreement before you can continue.
10. Enter the system name and a new superuser password.

From this point you have the option to use the setup wizard to configure more settings such as notifications
and storage configuration. If you are not ready to complete more configuration steps, go to configuration
tasks in the management user interface to complete the configuration at a later time.

It is recommended that you upgrade to the most current level of software after installing the storage node.
Refer to the http://datacentersupport.lenovo.com for the latest information about software upgrades.

For more information about configuring your storage node, see Flex System V7000 Storage Node customer
documentation.

Updating the IMM firmware
You can use the CMM web interface to update the IMM with the most current firmware.

Several tools are available to help you update the firmware and device drivers for the X-Architecture compute
nodes in your chassis. You can use the CMM web interface to update the IMM (also referred to as IMM II or
IMM2) firmware, however the following tools are typically used to apply firmware updates to X-Architecture
compute nodes:
• Flex System Manager Update ManagerFlex System Manager Update Manager (if installed) acquires,
  installs, and manages firmware and device driver updates and monitors your compute nodes to ensure
  they remain current. For more information about updating the Flex System Manager Update Manager see
  http://flexsystem.lenovofiles.com/help/topic/com .lenovo.acc.8731 .doc/product page.html .




22   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                       WSOU-AR1STA00001600
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 28 of 103



• UpdateXpress System PacksUpdateXpress System Packs (UXSP) contain an integration-tested bundle
  of on line, updateable firmware and device drivers for your compute node. The Lenovo ToolsCenter
  Bootable Media Creator uses UpdateXpress System Packs to update the firmware and device drivers.
  Typically, use UpdateXpress System Packs to update firmware and device drivers for a compute node
  that has been provisioned. For more information about UpdateXpress System Packs, see https://
  support.lenovo.com/solutions/HT505070.
• Lenovo ToolsCenter Bootable Media Creator You can use Lenovo ToolsCenter Bootable Media
  Creator to create bootable media for applying firmware updates and running preboot diagnostics. Using
  Lenovo ToolsCenter Bootable Media Creator, you can create a single bootable image on supported media
  (such as CD, DVD, ISO image, USB flash drive, or set of PXE files) that bundles multiple Flex system tools
  and updates from UpdateXpress System Packs, which contain Windows and Linux® firmware updates.
  Typically, Lenovo ToolsCenter Bootable Media Creator is used for the initial setup of a compute node. For
  more information about the Bootable Media Creator, see http://support.lenovo.com/downloads/DS1 17986.
• Integrated management module II (IMM2) You can use the IMM2 to update some types of compute
  node firmware. For more information about the IMM2, see https://download.lenovo.co m/ ibmdl/pub/pc/
  pccbbs/t hin kservers/imm userguide.pdf (you might need to register to access this content).
Another way to update firmware and device drivers is through the CMM web interface. You can use the CMM
web interface to launch a remote IMM web session and update the IMM firmware for each X-Architecture
compute node in your Flex System chassis. You must update the IMM firmware for each X-Architecture
compute node individually.

Note: Remote compute node IMM sessions from the CMM are not supported by all compute nodes types,
including all Power Systems compute nodes. See the documentation for your compute node for information.

If no user accounts have been manually set up for the IMM of the compute node you are trying to access, the
connection to that IMM must be completed using the CMM user ID and password. For an IMM to
communicate with the compute node Advanced Settings Utility (ASU) and UpdateXpress System Pack
Installer (UXSPI) programs, a local user account must be set up for the compute node IMM. This local
account is not included in an IMM configuration backup. For information about using the compute node IMM
interface, see the compute node or IMM documentation.

Attention: Installing the wrong firmware or device-driver update might cause the compute node to
malfunction. Before you install a firmware or device-driver update, read any readme and change history files
provided with the update. These files contain important information about the update and the procedure for
installing the update, including any special procedures for updating from an early firmware or device-driver
version to the latest version.

Note: Follow the instructions in the readme file that comes with the firmware update. For additional
information about updating firmware, see the Firmware Update Best Practices Guide at (you might need to
register to access this content).

Note: You can access the compute node IMM CU using a CMM SOL session (see "Starting an SOL
session", in the Flex System Chassis Management Module Command-Line Interface Reference Guide).

Use the following instructions to update the IMM firmware through the CMM web interface.
 1. From the CMM web interface, click Chassis Management> Compute Nodes.
 2. Select the compute node to be updated, then click Actions> Launch Compute Node Console.




                                                                    Chapter 2. Web interface use and reference   23



                                                                                               WSOU-AR1STA00001601
             Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 29 of 103



             System StatlJs    Mu!ti-Oiass:tS Monrt:or   Events ...     Service and support ...   ChaSSJS Management ...     Mgt Module Management ,..   /search..


     C:iill Compute Nodes

     llJ    If specifying :a power actbn for multiple nodes, please be :a'N<!re that 1n a5e of an error you w1I only be rnformed :about thr;, node5 that
            faned exerutrio the action. Succe.ssful nodes are Ignored.
     Different node types may take different amounts of time to complete the power ;;iction, so '1 some Glses, the power sntus chanoe wil not be
     inmediat ely reflected on t he page. In this case, the user may have to perform a refresh (FS) one or more times t o see the power status change
     reflected on the page .


     [ Power and Restart - ) f - - - ~ - - - ~ , - - ~
     ___ ___ _] Device Name                                                   j Health Status           Power   Bay        I Bay Type    Machine Type/Mode l   Part   Number
        ~    : Node0 1                                                          .J1 Normal              On                  Node         8737AC1               95Y4635
                Node 03                             Compute Node               ~   Norma l              On      3           Nocfe        8731 AC1              44X3075



 3. From the Launch Compute Node Console select the Interface IP address and Context, then click
    Launch.

       Launch Compute Node Console                                                                              x


                    Interface IP: 192. 0. 2.1   I                                            1-. 1
                              Context: IRemote Presence                                      I ..- 1

            Temporary login credentials expire in 51 second(s)
                  if the Launch button is not clicked.


                                         [ Launch ] [ Close ]


 4. When the IMM web interface opens, click Server Management> Server Firmware.
 5. On the Server Firmware page click Update Firmware.
 6. Click Select File and enter the file path or browse to the file, then click Open.

     Note: Read the notice before continuing with the next step.

     Update Server Firmw are

     Choose RrTTI\vare Fi e             Select Finnware File
                                          Select the firnm ar e file   that you wish to use to flash the IMM/Server Firrm\'are
     Uploao and Verify

     Addititmal Options

     Perform Frmware Flash                      riffl    Please note that updating server firm ware via this wizard is Intended for recovery
                                                ~        purposes only. It is strongly recommen::led that updates be performed usmg the
                                                         UpdatesXi:x-ess System Pack Installer r ava~able as a download .




                                             !Select File ... !




     "' Bilek      Next >      F,ioh       cancel


 7. Click Next to begin uploading the file.
 8. On the Upload and Verify page, make sure the file selected to upload is the correct file, then click Next.


24   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                               WSOU-AR1STA00001602
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 30 of 103



 9. Make sure Action1 is checked and Update the primary bank (default action) is selected on the
    Additional Options page. To update the backup firmware bank, check Action2, select Update the
    backup bank, then click Next and the primary bank and backup bank are updated at the same time.
10. Progress of the firmware update is displayed on the Perform Firmware Flash page.
11. When the firmware update completes successfully click Finish.

    Note: If you updated the IMM primary bank, you must restart the IMM for the update to take effect.



Important: To avoid problems and to maintain system performance, make sure the UEFI code, IMM2
firmware, and diagnostic firmware levels are consistent fo r all compute nodes in the chassis.
For additional information about updating firmware and device drivers, see UEFI Compliant Firmware on
Lenovo System x® and BladeCenter® Servers, Flex System Quick start guides, and Firmware Update Best
Practices Guide (you might need to register to access this content).


User authority management
You can create users and manage user authority through the CMM web interface.

Users are assigned authority levels according to user permission groups that are set up for the CMM. Users
with Supervisor command authority can execute all commands. Users with Operator command authority are
restricted to read-only access.

Notes:
• CMM user accounts are used to log in to the service processor interfaces for compute nodes.
• If a user account becomes locked, click Mgt Module Management> User Accounts to access the User
  Accounts page. A locked user account has Locked in the State column. To unlock an account, select the
  user account, and click Unlock.
• If your CMM is managed by an Flex System Manager management node and you are unable to connect to
  the CMM from a user account because it has been locked, you can unlock it through the Flex System
  Manager management software web interface. See "CMM access problems," in the Flex System Manager
  Management Software Troubleshooting and Support Guide, for information about command use.
• Do not store any sensitive information in the CMM file system. Data in the CMM web server directory or
  subdirectories is accessible by unauthenticated users.

You can create a user and change user authority levels from the User Accounts page. The CMM supports a
maximum of 84 user accounts. When creating a new user, remember that the same user ID and password
are used fo r all methods of connecting to the CMM, and that the password is case sensitive and the user ID
is not case sensitive. Use the following steps to create and set permissions for a user:
 1. From the CMM web interface homepage, click Mgt Module Management> User Accounts> Create
    User.
 2. Enter the User name and Password, and then the Confirm password information in the User
    Credentials page.




                                                                    Chapter 2. Web interface use and reference   25



                                                                                               WSOU-AR1STA00001603
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 31 of 103



      Create New User                                                                                                                                                X

     User Credentials         User Credentials
                                  Enter a use.r name and password for this ne w user. Note that user names are not case sensitive, whereas, passwords are case
     Permsslon Group              sensitive.


                              User name:
                              II                                       I
                              Ne w passw ord:

                              L                               =-_]
                              Confirm password:
                              I                                 i
                              Password rules:

                                    Iii   must be 5-.31 characters
                                    Iii   must contain at least one number
                                    Iii   must contain at least one letter
                                    Iii   cannot contain white space characters
                                    [j] Password and password conmrm values must match



                              Maximum simultaneous active .sessions:
                              lo                                    ffi
      < Back [ Next > ]        Finish     [ cancel ]


 3. Click Next and select Permission Group to place the user name in a permission group.

     Create New User                                                                                                                                           X

     0 User Credentials    Permission Group
                             Select a default permission group or one or more custom permission groups. A custom permission group is identified by 'Custom' in the
     Pemiission Group        Authority column. One or more custom permission groups, that have been defined prior to creating a user, may be selected. If multiple
                             custom permission groups are selected the highest authority and access scope selections will apply. To deAne custom permission
                             qroups i:lease hit cancel and naviqate to the 'Pernission Groups' tab.

                                            Name                                Authority             Description
                                                                                                                                                               J
                                   J~-_-;   Default Supervisor Group            supervisor            A predefined group with supervisor permissions
                                                                                                      A predefined group with operator (read-only)
                                     D      Default Ope rator Group             Ope rator
                                                                                                      permissions




     ~          Next>     [ Finish ] [ Cancel ]



Note: When managing the Flex System Enterprise Chassis using the optional Flex System Manager
program, the Flex System Manager program has a minimum authentication logging timeout of 3600
seconds. If the value of the CMM authentication logging timeout is greater than 3600, the value of the CMM
authentication logging timeout is used.

After creating a user account, you can click on the user account name from the User Accounts page to
define additional properties for the user account. For example, you can select the Node Account Mgmt tab
and check the Provision IPMI and SNMPv3 Account option to make the password for IPMI and SNMPv3
accounts the same as the password for the user account. If you do so, you can only disable the provisioning
option by resetting the CMM to the default settings.


26   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                         WSOU-AR1STA00001604
            Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 32 of 103



Use the following instructions to enable the Provision IPMI and SNMPv3 Account option:
 1. Log in to the CMM web interface. See "Starting the web interface" on page 5 for detailed information
    about logging into the CMM web interface.
 2. Click Mgt Module Management> User Accounts.

    User Accounts
        Conf!Qure user aa:olJ'lts for al chaSSis elements.


    ~ Permission Groups                               ' Group ProfDes    L
         [ Creat e User )        !   Global Login   Settings ] [ Current ly Lo gged     lfl Users ]    De le.te

                         User Name              Permission Group-               # Active      Last Login          Dorm ant   Days to 81:piratlon   Slate
                                                                                Sessions
         ~              ---- - ---- - ----- ~, - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~
                                                                                              Never                          Never                 Active
    I         -         -~            -------. : ::: : : :;                                   N ever                         Never                 Active




 3. Click a user name, for example USERID, to access the User Properties window.

        User Properties                                                                                                                                         X




              Gener.al               Permt55ion Group         II       SNMPv3     11        - Public:-----ir
                                                                                       SSH Client     Key Node Account Mgmt   I

            User name:
             USERID

            Current Password:
          I                                             i
            New passw ord :

            L                                            _J
            Confirm password :

          I                                                        I

            Passw ord rules:

                  Iii    must be 5-31 characters
                  Iii    must contain at least one number
                  Iii    must co ntain at least one letter
                  Iii        cannot contain w hte space characters
                  Iii    Passw ord and passw ord confirm values must match



            Maximum simultaneous active sessions:
          Io                                                ~

        ~               [ cance l     J


 4. Click the Node Account Mgt tab and check the Provision IPMI and SNMPv3 Account option to set
    the password for IPMI and SNMP accounts to the same password for the selected user account.




                                                                                                                                              Chapter 2. Web interface use and reference   27



                                                                                                                                                                         WSOU-AR1STA00001605
                 Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 33 of 103



          User Properties                                                                                                                                            X




              General      II   Permission Group    I    SNMPv3         I SSH Client Pub lic Kel'.J       Node Acc~nt Mgmt ' ~ - - - - - - - ~


             CMM ~ currently centrally managing the node user accounts.

             ~ ~,a;,~106 iii0i ,n4 s00ii;,I 6c:c:o~ni:1
               User name:
               USERJD

               The password for the ! PM ! and SNMP accounts is the same as the passw ord for LD AP account.

               Permissions:
               See permissions for th~ user




 5. Click OK to enable the option. The user cannot disable the option without resetting the CMM to default
    values. See "Resetting the CMM to manufacturing defaults" on page 15 for more information about
    setting the CMM to default values.


Monitoring CMM events
The CMM event log contains event entries from all of the components in the chassis.

The CMM event log contains a list of all events that are received from all devices in the chassis. These events
are also sent by the CMM to the optional Flex System Manager management node, if one is installed. See the
"CMM event log" in the Flex System Enterprise Chassis Types 8721 and 8724 Installation and Service Guide
for a complete list of all non-device-specific events and recommended actions, sorted by event ID. Device-
specific event information is in the documentation for the device.

Note: When managing the Flex System Enterprise Chassis using the optional Flex System Manager
software, the CMM event log settings are not used; however, the Flex System Manager does not change the
CMM event log settings and the CMM will continue to function with the current event log settings.

You can configure the destination of event messages on the Event Recipients page. For each event that
occurs, a message can be transmitted to an email server, syslog server, or SNMP trap receiver. Multiple
recipients can be configured.

Note: When you send CMM event logs to syslog recipients over a network, the data is sent unencrypted and
can be read by any user who is connected to the network.

Use the following information to configure event recipient notifications in the CMM web interface:
 1. From the CMM web interface home page, click Events> Event Recipients.
 2. Click Create and select either Create E-mail Recipient or Create SNMP Recipient, and then enter
        information as needed and click OK.

Note: If event IDs are not currently displayed in the Event Log page, you can enable them. To do so, click
Filter Events and select the Event ID check box under Visible columns.

~       System Status     Multi-Chassis Monitor    Events ....   Ser-.ice and Supp:irt •      Chassis r.!L3n agemant •      Mgt I\IIOdule Management ....   5B3fch

                                                   Event Log                           Full log histor'/Of all event,;

                                                   Ev~nt Recipients                    Add and modify E-Ma1l1 SNl'-''IP, and Syslo~ recipients
Even t Recipients
[ Create •   j I Delete ] I Global Settngs ] [ Syslog Settngs    J[   Ger,,rate Test Event ]
 Name                   Notif1r, ati on Metho d     Eve nts to Receive                     Status

                        E-mail ove r LAN            As defined in Global Setti ngs         Di s::i bled




28       Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                         WS0U-ARISTA00001606
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 34 of 103




Starting a remote compute node session
A remote compute node session allows you to control a compute node at the operating system level from
your local client. You can launch a remote session from the CMM web interface.

You can remotely access your compute node through the Integrated Management Module (IMM) using the
CMM web interface.

Note: You cannot establish a remote compute node session from the CMM to a Power Systems compute
node.

If no user accounts have been manually set up for the IMM of the compute node you are trying to access, the
connection to that IMM must be completed using the current CMM user ID and password. In order for an
IMM to communicate with the compute node Advanced Settings Utility (ASU) and UpdateXpress System
Pack Installer (UXSPI) programs, a local user account must be set up for the compute node IMM. This local
account is not included in an IMM configuration backup. For information about using the compute node IMM
interface, see the compute node or IMM documentation.

Note: You can access the compute node IMM CU using a CMM SOL session (see "Starting an SOL
session", in the Flex System Chassis Management Module Command-Line Interface Reference Guide).

Use the following instructions to start a remote compute node session from the CMM web interface.

 1. From the CMM web interface homepage, click Chassis Management> Compute Nodes.
 2. Select the compute node to be accessed, then click Actions> Launch Compute Node Console.

     ~      System SratJJs     Mu!b-Oiasss Monitor     Events ..    Semce and Support     'T   dlassis Management .....    Mgt Module Management .....    ~[se_a;ch
                                                                                                                                                                 _ ._. ·- ~


     ~ Compute Nodes

     ~     If 5pe cfytng a power actb n for multiple nodes, please be aware th.at 1n ase of an error you w1I onty be info rmed about t he node5 that
            fa tl ed executri o the action. Succe.ssful nodes are ionored.
     Different node types may take diffe rent amounts of time to complet e the power arnon , so i'1 some G3ses, the po wer status change will not be
     fTlm ediately refl ected on t he page . In th"ts case, the use r may have to pe rform a refr esh (F5) one or more bmes to see the powe r stat us change
     reflected on the page.


     r Pow er and Restart ..., j 1 - - - ~ - - - . . . . u . . . . - - ~
            J DeVice Name                                          JHaaltll status                  Power    Bay          Bay Type      MachineTyp elMo del    PartNum b-er
     ---~--!Node 01              Manage LEDs                               Ill Normal               On                    Nocie         8737AC1                95Y4 635

              Node 03                             C om pute Nocie          Iii No rmal              On                    Node          8731AC1                44X3075



 3. From the Launch Compute Node Console window select the Interface IP address and Context, then
    click Launch.




                                                                                                                                            Chapter 2. Web interface use and reference   29



                                                                                                                                                                              WSOU-AR1STA00001607
                Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 35 of 103



       Launch Compute Node Console                                                                                                   x


                        Interface IP: I192. 0. 2.1                                                            I ...- 1

                                 Context: Remote Presence    I                                                I ..- 1

            Temporary login credentials expire in 51 second(s)
                  if the Launch button is not clicked .


                                                  [ Launch ] [ Close ]


 4. When the IMM web interface opens, select the preferred client, click Start remote control in single-
    user mode, then click OK if prompted for permission to open the viewer.

                 System status       Events ...     Service and Support ...          Server Manacement ....       IMM Manaqement ...



     Remote Control
     Afows you to control the server at the operatilc system level A new wind o·w wl appear tliat provid es access to the Remote
     Disk and Remote Console functionakty. The Remote Disk functlon-.itity l5 laundierl from the Remote Console wrldow, · Tools"
     drop-down me nu. {Note that the Remote Disk function does not. . .
      Gulde for Remote Disk and Remote Console


          llse the ActiveX Client i

     lil · Use the Java Client

            12   Y0t.r-cuTeritbrow~ lllvav~sion ( 1.6.0.0)         1!.suppor~   fcru~w1thremoli" control.
                                                                                                              ·   'fouhavtdjosento~:

                                                                                                                     ·• ...00137486592162100010 00j nlpOUS£RIDOO@OOOOO)
     [1   Encrypt dtsk ,ind KVM da~ dunng tr,ir1sm1SS10n            -1
                                                                                                                       wtidiis a: JNL.Pfit,(2.91CB}
                                                                                                                       from : http:/19.•12.204.119
     L] Nlow others to request my remote session disconnect J
                                                                                                                   \"lhatshouldfi'efuxdo withthisfle?- - - - - ~

     [ Shirt remot e control in single-user mode ]                                                                    f.'~~            I Java{TM)W~Startlaundier (dcfaut)            .:J
           Glvi=s you i= xdusive aa:e.s during the remote sesU'l.

     [ Start remote control in multi-user mocte'.J                                                                    r   Do tli:.g_utomaticallyfa--file!i like this from now on .
           A!l owsothcruscrstostartrcmotcscs~or,swhllcyourscssionisacti 'o'c.



     Remot e Control Session in Progress
     If a~sessk:ins are currently consumed, you can send a request to disconnect one of the avaflable sessions.

      User Name                                        ...       ActiveSess ions                                              Availabilityfor Disconnedion                                 Tim eout Va lu e

                                                                                               N a active ssss1on ism progress .




 5. When the remote console window opens, enter the login credentials for the compute node.
 6. After you log in to the compute node, the remote session will then be in progress. To end the remote
     session, click File> Exit from the menu in the session window.

Note: See the documentation for your compute node for more information.


Saving a CMM configuration
Save the CMM configuration in case the CMM fails or the configuration file becomes corrupted. You can also
use the saved CMM configuration file to apply configuration settings to CM Ms located in other chassis.

Saving the configuration allows you to restore the saved settings if a CMM is replaced or if configuration
information is corrupted or lost. You must save the CMM configuration before replacing a CMM or restoring
a CMM to the manufacturing default configuration, if you intend to restore the configuration.

Use the following instructions to save a CMM configuration file through the CMM web interface.
 1. From the Mgt Module Management menu, click Configuration> Backup Configuration to File.


30   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                                                              WSOU-AR1STA00001608
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 36 of 103



    ~ System Status              Mult:i-Olas.5i<i Monitor   Events   T    Service and Support     T     DlaSSls Management ...     ~ Management                    .....   j 1§._rrh ...
                                                                                                                                    -            ~

     Manage Configuration
     The CMM web conscle confi~ixation se~ 5 Cdfl be exported to and imported Ii-om an eltternal 1ie. llU5 is primarily fu r badwp purpo5e5 so that you can eas~y r!!':ilcr e yoix wnfigu-aton 1f you need le.



     [ InitialSetupWlmd      J



     Backu p Configuratbn t o File      Restore Conflguraoori from Fle


                 Backup filename : ' - - - - - - ~

                       Passphrase: c=.__
                                      _ _ _~_~l

                     Confirm pass: ' - - - - - - ~

      [ Download Backup fie )




 2. Enter a filename for the configuration backup file.
 3. Enter and confirm the Passphrase.
 4. Click Download Backup file.
 5. Enter the location where the backup file is to be saved; then click OK.

Note: You can also save the CMM configuration file through the CMM command-line interface. See "write
command" in the Flex System Chassis Management Module Command-Line Interface Reference Guide for
information.


Restoring a CMM configuration
You can restore a saved CMM configuration through the CMM web interface.

Attention:
• When you restore a saved CMM configuration, all current configuration settings are erased. Be sure to
  save your current configuration before you restore, if you intend to use the current settings.
• Some restore operations might cause you to lose web connectivity. When this occurs the final
  confirmation popup and log events might not be available. If web connectivity is lost, clear the browser
  cache and restart the web session.

Use the following instructions to restore a saved configuration file to the CMM, through the CMM web
interface.

Note: When the CMM is set to Secure security mode, only the secure file transfer methods HTIPS and
SFTP can be used for firmware updates and other tasks involving file transfers, such as transferring a backup
configuration file to restore a configuration. The unsecure file transfer protocols HTIP, FTP, and TFTP are
disabled when security is set to the Secure mode.
 1. From the CMM homepage click Mgt Module Management > Configuration > Restore Configuration
    from File.
 2. Enter the Passphrase.
 3. Enter the file path or browse for the saved configuration file, then press Enter.
 4. Click Restore Configuration.




                                                                                                                                                                   Chapter 2 . Web interface use and reference             31



                                                                                                                                                                                                                 WS0U-ARISTA00001609
               Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 37 of 103



     Manage Configuration
     The CMM   ir.:~   (tl[l soll" ronfigLXaticn settings   cM be. I " ~ tc and imported fr om an e.x ~ ! file. This ls primarily for backup purposes so that you can !."l!lsiJ )' rf.Stor ~ yell'" coofiq.rabon if you need to.


     I Inml Setu p WiZard         J



      Bad<.up ConfJJur.,tion t o F~         II   Restore ConfiQuration from Ftle       l
      ~     Some restore operations may cause a temporary ~ss of web connectivity. Under th ese cirOJmstances, the foal confirmation popup and
            restore log may not be avartable. If w eb connectivity l51ost, dear the brov.rser Glche ( ctrl+fS) and rest.rt you r session. For example, any
      change to IP confiQ:uration when usln Qsecure web (HTIPs) u1uses certlfic:ates to be re-(Je ner.ited. This w~ Gluse a !oss of rnnnectlvity that may
      result in a messaoe lndiGrtil o there ms a problem In c:hecki'lo the fil al restore status.

                                                    Passphrase:

                                           ConfrouratiOn fYe : [_e1ct on 'Browse for fie'                  ]   rBrowse for Ile ]
      ~~
                0 ----------------------------



Note: You can also restore a saved CMM configuration through the CMM command-line interface. See
"read command" in the Flex System Chassis Management Module Command-Line Interface Reference
Guide for information.

When deploying CM Ms to multiple chassis, you can apply the saved backup configuration file to the CM Ms
without having to configure each one individually. If static IP addresses are used, each CMM must have a
unique address and only one CMM at a time can be added onto the network for discovery. Adding more than
one CMM to the network without a unique IP address assignment for each results in IP address conflicts.

In order to successfully apply the backup configuration file, you must open the saved CMM backup
configuration file in a text editor like Notepad, and change the IP address to a unique IP address for the CMM
that is to be configured. Use the following to change the IP address in a saved CMM backup configuration
file and apply it to a CMM.
 1. Navigate to the location where the CMM backup configuration file is saved and open the file with a text
    editor like Notepad.
 2. Locate the 1Pv4 address of the primary CMM in the Primary Management Module 1Pv4 Configuration
    section of the Network Interfaces information. The 1Pv4 address used in the example is 192.168.1.1
    (highlighted in bold in the code block below).

     Note: The entry beginning with ifconfig -T mm[P] -et hO ... is shown with a line break after -s 2 55 - s
     255.255.255.0. When this command is entered, the entire entry must all be on one line.
     #############################
     ### Network Interfaces
     #############################

     ifconfig -T mm[P] -ethO -dn

     ### Primary Management Module IPv4 Configuration

     ifconfig -T mm[P] -ethO -i 192.168.1.1 -g 0.0.0.0 -s 255.255.255.0
       -n MM5CF3FC250969
     ifconfig -T mm[P] -ethO -c dthens
 3. Change the Primary Management Module 1Pv4 Configuration IP address to a unique address and save
    the file.
 4. Open the web interface for the CMM that is being added, and from the Mgt Module Management menu,
    click Configuration > Restore Configuration from File
 5. Enter and confirm the Passphrase.
 6. Browse for and select the CMM backup configuration file to use, and click Open.




32   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                                                                                   WSOU-AR1STA00001610
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 38 of 103




Booting from the standby CMM
You can boot from the standby CMM through the CMM web interface.

If you perform this operation from the primary CMM, it causes a failover to the standby as the active CMM for
the chassis.

Use the following instructions to boot from the standby CMM:
 1. From the CMM web interface homepage, click Mgt Module Management> Restart.
 2. Select Restart and switch to standby in the Restart Management Module window, and click OK.

    Note: If an Flex System Enterprise Chassis is set up for redundant CMM operation and both CM Ms
    experience an unrecoverable failure, the chassis will attempt to switch control between the CMMs
    indefinitely. If this condition occurs, replace one CMM to return the chassis to operation or replace both
    CM Ms to return the chassis to redundant operation. Depending on how each CMM failed, you might
    need to configure the replacement CMM or restore its configuration from a backup, if one is available. A
    failure of both CMMs might be an indication of other problems with the Flex System Enterprise Chassis;
    make sure that the chassis is operating properly before replacing either CMM. See Troubleshooting
    chassis for information about diagnosing problems with a Flex System Enterprise Chassis.


Enabling the CMM floating IP address
When you have two CM Ms installed in a Flex System Enterprise Chassis, you can enable the floating IP
address option to always access the primary CMM no matter how the IP addresses are specified for the
primary and standby CMMs.

You can enable the primary CMM floating IP address through the CMM web interface. When you enable the
floating IP address, the connection will always resolve to the primary CMM.

Use this information to enable the floating IP address for the primary and standby CM Ms.
 1. From the CMM web interface homepage, click Mgt Module Management> Network> Ethernet.
 2. On the Ethernet Configuration page, select either 1Pv4 or 1Pv6 for your system; then, under Configure
    IP address settings select the option to use a static IP address.
 3. Click Mgt Module Management> Properties > Advanced Failover and enable the advance failover
    option.
 4. Enter the floating IP address to be used for the CM Ms.

Note: You can also set the CMM floating IP address using the CMM command-line interface. See "ifconfig
command" in the Flex System Chassis Management Module Command-Line Interface Reference Guide for
information.




                                                                     Chapter 2. Web interface use and reference   33



                                                                                                WSOU-AR1STA00001611
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 39 of 103




34   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                       WSOU-AR1STA00001612
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 40 of 103




Chapter 3. CMM web interface overview
Use th is information to help you understand the structure and content of the CMM web-based graphical user
interface.

Descriptions of the CMM web interface pages and information about the structure and content of the CMM
web interface are in th is top ic. There are also descriptions of CMM web interface featu res that can be
accessed by users, according to their assigned roles or authority levels (see Web interface pages and user
roles). See the CMM on line help for information about using the CMM web interface to perform selected
functions.


Web interface pages and user roles
Chassis user authority can be managed in the CMM web interface.

Users are assigned authority levels according to user permission groups that are set up for the CMM.

Note: LDAP authority levels are not supported by the CMM web interface.

The table that fo ll ows contains the CMM web interface pages and the authorities or roles required to change
information on these pages. The authorities listed in the table on ly apply to changing information or
perform ing a task specific to that page. Viewing information on a page does not require any specific
authority.

Before using the table, observe the fo ll owing guidelines:
• A dot O indicates that all fields or options on the page are accessible, and it requires only one authority at
  a time.
• A diamond (o) indicates that a page requires a combination of two or more authorities. For example, the
  "Mgt Module Management" is available to a user with the Supervisor authority and to a user w ith both the
  Chassis Account Management and Chassis Configuration authorities.
• Text in a ce ll indicates that there are specific fields or options that are not accessible.
• An empty cell indicates that the page is read-only.




© Copyright Lenovo 2015, and 2015, 2020,
2020                                                                                                          35


                                                                                                 WSOU-AR1STA00001613
                                                            Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 41 of 103


        (,J
        a,          0      0       (/) 0             )>      (/)   -u   en       m      m      m                                            s:: s::          en
                    :::r
                    Dl
                           :::r
                           Ill
                                   CD 0
                                   <  :;E
                                                     0..
                                                     <
                                                             CD
                                                             ;:+   0    ...<CD   <
                                                                                 CD
                                                                                        <
                                                                                        CD
                                                                                               <
                                                                                               CD                                           0     C:
                                                                                                                                            ::::, ;::;
                                                                                                                                                             '<
                                                                                                                                                              u,
        "Tl         en
                    en     u,
                           u,      o·    ~
                                                     Dl
                                                     :::J
                                                             s·    O"
                                                                   co   n·
                                                                                 :::J
                                                                                 ..+
                                                                                        :::J
                                                                                        ..+
                                                                                               ::::,
                                                                                               .+                                           ~     "'i'
                                                                                                                                                             .+
                                                                                                                                                             CD
        (D                                                   (Cl
                                                                                        r      u,
                    ui"    iii'    CD    0           (")
                                                             en    3    CD       :0                    "C                                   0     0          3           "C
        X                                            CD                          CD     0              Ill                                  ... :::r                     Ill
        (/)
                           s::
                                   0
                                   Dl
                                         Dl
                                         0..         0..           en   Ill
                                                                        ::::,    Q.     (Cl            (Q
                                                                                                                                                  Ill        en
                                                                                                                                                             .+
                                                                                                                                                                         (Q

        ~                          ..+                                           ""O
                                                                                                       CD                                         u,         Ill         CD
                           Ill                                          0..                                                                       u,
        (D                 ::::,   Dl
                                                                        en       ro·                                                              iii'
                                                                                                                                                             .+
                                                                                                                                                             C:
        3                  Ill                                                   :::J                                                                        u,
                           (Q                                           C:       ..+
        (")                CD                                           "C       en
        ::::r
        Dl
        (/)
                -          3                                            "C
                                                                        0
        (/)                CD                                           ;+
        iii"               ::::,
                           .+
                                                                                                       Supervisor                                                        Supervisor
        ~
        Dl
                -
        :J
        Dl
        (C                                                                                             C!hassis Account Management                                       C:hass is Account M'anageme11t
         (D
        3
        (D
                -
        ;:l.
                                                                                                       C:hassis Log Manageme11t                                          C:hassis Log Management
        ~
        0
        Q_      -
        C
        (D
                                                                                                                                                         zo
                                                                                                                                                         Dl :::r
        C                                                                                              Chassis Conf iguration                            3 Dl            Chassis Conf igurntio11
                                                                                                                                                         CD ~
        ~
        (/)-                                                                                                                                                       ui"
        G)      -
        C                                      :0 (/)                                                                                                    ro
                                                                                                                                                         m :::r
        ,,
        0.:
        (D


        Q
                                               CD CD
                                               en
                                               CD
                                               ..+
                                                  ....
                                                     :S.
                                                     (")
                                                     CD
                                                                                                       Chassis Administration
                                                                                                                                                         0
                                                                                                                                                         en en
                                                                                                                                                            en
                                                                                                                                                                   Dl

                                                                                                                                                                   ui"
                                                                                                                                                                         Chassis Administ ration

        ~       -
        -a
        (D
        --.J                                                                                                                         )>                                                                   )>
        OJ
        (!)
        (;J
                                                                                                        Node Remote Presence         C:
                                                                                                                                     .+                                   Node Remote Presence            C:
                                                                                                                                                                                                          .+
                                                                                                                                     :::r                                                                 :::r
        OJ
        --.J
                -
                                                                                                                                     ...0                                                                 ...0
                                                                                                                                     ~                                                                    ~
        l'u
        ~



        Dl
        :J
        Q_
        OJ
        --.J
                                                                                                       Nlo de Configuration                                               Node Configuration
        l'u
        .j:,.
        ()
        ::::r
        Dl
        (/)     -
        (/)
                                               :0 (/)
        iii"                                   CD CD
        0                                      en ....
        :J                                     CD
                                               ..+
                                                     :S.
                                                     (")                                               1N ode Adm inistration                                            IN ode Adm inistrntion
        :5                                           CD

                -
                                                                                                        VO Modul'e Configurat ion                                         VO Module Configuration
:§:
C/)
0               -                              :0 (/)
C                                              CD CD
)>                                             en ....
;:a                                            CD
                                               ..+
                                                     :S.
                                                     (")
                                                                                                        VO Modul'e Adm inistration                                        VO Modul'e Administ1ration
                                                     CD
C/)

~
0
0
0
.....
0
0)
.....
.I>,.
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 42 of 103



                                                               Authority



                          ....s:
                           G>
                           E
                           G)
                                   ....s:                                                            r;::
                                                                                                                   C:
                                                                                                                   0


                                                    ~-
                           C')      Ill                          Ill                                 0            +:,

                                                                                                                  ....e
                           CCI                       C                                              ·.;
                           C:       E
                                    II)
                                             i:      0           0
                                                                 C:                                  ...l'il
                           CCI               0                   QI                       C:         ;s            (I)
                          ::....    Cl
                                    (Ill
                                            ~~
                                             ...     ,_(Ill
                                                    ....         (fl         C:
                                                                             0            0          m
                           C:
                                    C:
                                    Ill
                                             (Ill

                                             :,      (I)        ...
                                                                 G>
                                                                a.
                                                                            +:,
                                                                             ,_
                                                                             CCI
                                                                                         ·.;:::
                                                                                          (lil      =I:
                                                                                                                   C:
                                                                                                                  .E
                                                                                          -=
                                                                -
                           :I                Cl      C:                                              0

                   ...0
                           0
                           0
                           0
                                   :i;
                                    g)
                                    0
                                            =;:::
                                             C
                                             0
                                                    ·e
                                                    1J
                                                                 II)
                                                                 0          ~
                                                                             :I
                                                                             0)
                                                                                          (I)


                                                                                         .EC
                                                                                                    (.)
                                                                                                     Ill
                                                                                                                  1J
                                                                                                                  <(
                                                                                                                  Ill
                          <(       ...I     (.)     <(          E            s:
                                                                             0
                                                                                                    :i            :i
                   Ill                                          Ill                      1J
                   -~
                   II)
                           ti)
                          ';;ii
                           Ill
                                    ti)
                                   ·t,
                                    Ill
                                             Ill
                                            'iii
                                             (I)
                                                     (/)
                                                    ·;;;
                                                     I,')
                                                                a:
                                                                 QI
                                                                            (.)
                                                                             II)
                                                                                         <(
                                                                                          G)
                                                                                                    "ti

                                                                                                    ~
                                                                                                     0
                                                                                                                  "ti

                                                                                                                  ~
                                                                                                                   0
                   Q..     CCI      CCI      ~       (Ill       1J          1J           1J
                    :I    .c;      .J::.    .J::.   .J::.        0           0            0         0             0
     Page          (/J    (.)      0        (.)     0           2           2            :z:        ::::.         ::::.

Compute Nodes                                                 Console   General       Power/
                                                              Launch    Boot          Restart
                                                                        Sequence,     Actions
                                                                        Boot Mode
                                                                        property
                                                                        tabs,
                                                                        Settings,
                                                                        Bios
                                                                        PATCH/
                                                                        POST
                                                                        actions

Storage Nodes                                                 Console   General tab   Power/
                                                              Launch                  Restart
                                                                                      Actions

1/0 Modules                                                                                       Gener-       Power/
                                                                                                  al tab,      Restart
                                                                                                  Reset        Actions,
                                                                                                  to           Firm-
                                                                                                  de-          ware
                                                                                                  faults

Fans and
Cooling

Power Modules
and Mgmt

Component IP
Configuration

Chassis Internal
Network

Hardware
Topology

Reports

VLAN
Configuration




                                                                           Chapter 3. CMM web interface overview          37



                                                                                                  WSOU-AR1STA00001615
            Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 43 of 103



                                                                   Authority



                             ....s:
                              d)
                              E
                              d)
                                      ....C                                                               C
                                                                                                                  C
                                                                                                                  0
                              C)       d)                             Ill
                                                                                                          -~
                                                                                                          0      ·.;::;



                                                -                                                                .......
                              (Ill
                                      E                   C           0                                            ro
                              C
                              (ll      Ill
                                                s:
                                                0        ~
                                                          0           C
                                                                      Ill                        C
                                                                                                           e      Cl)
                             :!:
                             ...
                                       C)
                                       (Ill
                                       C        ,._
                                                (Ill
                                                         ......
                                                          (Ill        C/)
                                                                      ...
                                                                      G>
                                                                                   C
                                                                                   0
                                                                                  ;:;
                                                                                                 0
                                                                                                ·.;::
                                                                                                          ;::I
                                                                                                          en
                                                                                                          ..:    ·e
                                                                                                                  C

                                                                                                .......
                              r:::;    (lji     :,        Cl)
                                                                     c..
                                                                                                 (II
                                                                                                          C
                                                                                   ~
                                                                     -
                              :::I              C)        C                                               0

                      ...0
                              0
                              0
                              0
                                      ~
                                       Ol
                                       0
                                                ..:
                                                0
                                                 C       ·s
                                                         "ti
                                                                      Ill
                                                                      0           ~
                                                                                   :::I
                                                                                   0)
                                                                                                 Cl)

                                                                                                 C
                                                                                                .E
                                                                                                          (.)
                                                                                                          Ill
                                                                                                                 1J
                                                                                                                 <(
                                                                                                                  Ill
                             <(       ..I       (.)      <(           E            s:
                                                                                   0
                                                                                                          :j     :i
                     -~
                      Ill

                      Ill
                              C/)
                             "iii
                              (II
                                       (I)
                                      "iii
                                       (II
                                                C/)
                                                'ui
                                                C/)
                                                          (II
                                                         't,j
                                                          C/)
                                                                      Ill
                                                                     cc
                                                                      Ill
                                                                                  (.)
                                                                                   Ill
                                                                                                "ti
                                                                                                <(
                                                                                                 Ill
                                                                                                          "Cl
                                                                                                          0
                                                                                                          ~
                                                                                                                 "Cl

                                                                                                                 ~
                                                                                                                  0

                      Q.      (Ill     (Ill     Ill       Clll       1J           1J            'Cl
                      :::I   .c       .c        .c       .c           0           0              0        0      0
      Page           (/J     0        0         ()       0           z            z             z         ::.    ::.

 Mgt Module Management

 User Accounts               0                            0

 Firmware
 Security

 Network                                        0         0

 Configuration                                Setup    Backup/
                                              Wizard   Restore
 Properties

 License Key
 Management

 Restart
 Reset to Defaults                              0         0

 File
 Management



Web interface options
Use this information to help understand the structure and content of the CMM web interface.

Launch the CMM web interface to select the CMM settings that you want to view or change. The menu bar
contains options that you can use to configure and manage the chassis. See the CMM online help for more
information about using the CMM web interface to perform selected functions. The options that are in the
menu bar are described in the following sections.

System Status options
You can view the overall system status, a list of outstanding events that require immediate attention, and the
overall status of all chassis components on the System Status page.

The Chassis Management Module web interface opens to the System Status page. The top right of the page
identifies the current user and contains a Settings menu, Logout and Help options, and the current time and
date from the CMM. The remaining content of this page and other web interface pages vary according to the
type of Flex System Enterprise Chassis that you are using and the firmware versions and options that are
installed. See "Starting the web interface" on page 5 for detailed information about opening CMM web
interface.


38   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                           WS0U-ARISTA00001616
                  Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 44 of 103



The Chassis Graphical View tab is the default view on the System Status page. The Chassis Graphical View
contains an interactive graphic of the front and rear view of the chassis. Each component shows a color-
coded overall status to indicate any problems that might exist for that device, with green indicating normal
operation, yellow indicating that a non-critical event has occurred, and red indicating that a critical event has
occurred. You can move the pointer over an individual component to display some general information about
it. Click the component to view or hide detailed information contained in a table below the system graphic.
Right-click the component to display a context menu of options available for that component. Click the
Chassis Table View tab to change the view from the interactive graphical format to tabular format. The option
to export the tabular information in CSV, XML, or PDF format is available from the Chassis Table View.

Notes: The various CMM interfaces use different terms to indicate the same condition:

• Web interface: Critical                                        O , Attention & , Normal                                         .
• SNMP: Critical/Bad, Warning, Good
• CU: Critical, Non-critical, OK

The following illustration shows the System Status page of the CMM web interface.

                                                                                                                                                                                                 Thu, 1JM~r201




                                                                                                                                       Management Module 1

                                                                                                                                                               O!i1555 M~n ~g~rrent~odule
                                                                                                                                                               l
                                                                                                                                                               i:1 11=1
                                                                                                                                                               Y0348Gl6EflAO
                                                                                                                                                               68¥7029
                                                                                                                                                               PITTliry
                                                                                                                                                               2PEnrn (2.o.oJ


 Detai!i for SN#'t0348Gl.6 EOAO - C has515 Man.igement Madu.le




                        So,m:e     SeQU onc;Q#   Dale                    Event ID    ~os.sa11a
   iJ infcm,afonal      Audit                                                        Loi.i n suc:ce.ssful . Use,lO USERID from Web a! IP adc:hss 1 ~2.0.2.2
   iiJ lnfcm1atlm1al    Au0i1      0002C707      Toaay o.t:3B;48PM                   Remote log/n Talle a1or u~e, USERJD lromW~ ~ at IP address 1.9.2. 0.2 2

   Q lnforrn a~ooal     1\1.Hlil   0002C7Dt      Yest erday 09:32.21PM   0001601 A   Lo1101Tsucc,ssflJ I. Use r ID USERID!rom Sec. TCPCmct a11Paddre5s1 92 .0.2.2
   IJ lnformc>~ oniil   SERVPROC                 Yest eraay 07:56:42PM               The c:aJ I home of event 0002C?CE is canci, led. Toe event r~w,ie18d before noti!ic;aUon was sent.




Click System Information to display some general information about the chassis. To rename the chassis,
click the current chassis name, then enter a new name. For example, in the illustration you would click on the
current chassis name, Chassis, to change the name.




                                                                                                                                                                                            Chapter 3. CMM web interface overview   39



                                                                                                                                                                                                                   WSOU-AR1STA00001617
                Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 45 of 103



Chassis FSystem Information :J




                  Machin e l)'pe/ModeJ                           8721HC1
                  Mach ine Seria l No.                           23 ENY32
                                                                 FF B6 5740 8BEB 4161 9507 04.A.8 OED3

                  Ambient Temperatu re                           24.50
                  Identify LE D                                  Off Ch ange

                  Check log LED                                  0~
                                                                 On




Note: The graphic used to represent a chassis bay filler is similar in color to the graphic that is used for
components that are installed in the chassis. When viewing the graphic, you can move the pointer over a
chassis bay or component to view more information about it.

The Active Events tab on the System Status page displays events that might affect the performance of the
chassis. The following graphic illustrates the Active Events tab after you click the Event ID number.

NewChassisName                       t   Syste m Inforrrntlon   TI
I Chasse Gr.iphiG!I View ! Chasss Table View :'. Active Events ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 An * foUowh g the Event ID ildiGltes a node event ID.
  Severity             Source                    D at e                                 E\lent ID                  Message

                                                                                    :      F    _ F ) FFFF .    j Node Node 05 message: Interco nn ect 3. (SAS BP1) confi guration
  Q Error              Node_5                   Yeste rday 02:00:13 PM                  806 0118 1
                                                                                    :                           · e ror.
  CJ Error             Node_5                   Yesterday 02:00: 13 PM                  so6Fo11B-1   Event Information
                                                                                                     Event ID         806F0118-1F03 FFFF

  & w arn ing          SERVPROC                 Yesterday 02:05:57 PM                   4 0050000    Description      The system-management processor in the specified node
                                                                                                                      h-as provided information to the Chassis Management Module
                                                                                                                      (CMM) . For more information about the issues that caused
  & Wa rning           Unknown                  Yesterday 0 1:59:36 PM                  350104 11                     this message, view the system-event loo of the node service
                                                                                                                      interface. Event messages are documented in the
                                                                                                                      information center ,md Installation and Service Guide for the
  & Warni ng           Unlmown                  Yesterday 01 :59:27 PM                  350104 11                     node that ls reporting the event.

                                                                                                     Actbn            Follow the troubleshooting instructions in the Information
                                                                                                                      center or Installation and Service Guide· for the node that 15
                                                                                                                      reporting the event. Check the documentation for any
                                                                                                                      ~ppli~t~ns ~-hat~~- r~_ning for appttcatOn-spedfic




The following table describes the options that are available from the System Status page.

 Navigation
 bar option                  Selection                    Description

 System                                                   The System Status page contains an overall view of the chassis status and information
 Status                                                   about the components in the chassis. Click System Information to open a window that
                                                          displays general system inventory information, an ambient temperature reading, and
                                                          options to control the identify, check log, and fault LEDs. To rename the chassis, click on
                                                          the current name of the chassis and enter a new one, with up to 15 alphanumeric
                                                          characters.




40      Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                                       WSOU-AR1STA00001618
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 46 of 103



Navigation
bar option   Selection   Description

             Chassis     The Chassis tab displays health information for individual components in a table or
             tab         graphical view.

                         •   Chassis Table View - Click Chassis Table View on the Chassis page to view a table
                             containing components that are installed in the chassis. The information includes the
                             device name, type, overall health status, bay, bay-type, machine type/model, and
                             serial number. Click Export and select a file format to save the information to a file.
                         •   Chassis Graphical View - Click Chassis Graphical View to view a map of the front
                             and rear view of the chassis with all installed components. A component might have a
                             green (normal operation), yellow (non-critical event has occurred), or red (critical event
                             has occurred) tint to indicate the health status of a component. Place the pointer over
                             a component to view the name, bay, model, and status information for that
                             component. Right-click a component to access a menu of options for the component,
                             including power and restart, connectivity tests, LED identification, and component
                             console access. When you click a component, the bottom of the Chassis page will
                             populate with component-specific property tabs. Every property tab is not applicable
                             to every component.

                             Note: Some older devices that are installed in the chassis might have device
                             graphics in the Chassis Graphical View that are generalized images of the device and
                             might not be entirely identical to your device. Use the inventory information to help
                             identify the device type and model.
                         •   All of the tabs in the graphical view of the Chassis page are described as follows:
                             - Events - List of log events for the selected component.
                             -   General - Configured options that are specific to each component. The fields are
                                 read-only and can be changed from the Chassis Management menu.
                         (continued on the next page)

System       Chassis
Status       tab
                         •   Chassis Graphical View(continued)
                             - Hardware - A component hierarchy tree on the left panel enables you to select a
                                 component and view the selected component's inventory information on the right
                                 panel. Expand a parent component (component with a+/-) box to show any
                                 associated child components. Click a parent component to view information about
                                 the component, including a table that contains the child components and inventory
                                 information about each child component. Click the lowest level child component
                                 (without a+/-) in the hierarchical tree to view its full inventory data.
                             - Firmware - Information about the component firmware. Components for which
                                 multiple firmware instances are installed will have the information contained in a
                                 table.
                             - Power - The following power information about the selected component:
                                 - State - Indicates whether the device is powered on or off.
                                 -   Allocation - Minimum and maximum power that is allocated for the component.
                                 - Consumption History - Power consumption of the component for up to the
                                     past 24 hours.
                             - Environmentals - Temperature and voltage information for the selected
                                 component. Some components might also provide one or more threshold values.
                             - 10 Connectivity - Compatibility information about the selected component and
                                 any internally connected 1/0 modules. This tab also provides information about the
                                 internal connectivity status between 1/0 modules and the network adapter of the
                                 component.
                             -   SOL Status - Information about the Serial over LAN connection and configuration
                                 of the component.




                                                                            Chapter 3. CMM web interface overview     41



                                                                                                    WSOU-AR1STA00001619
                  Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 47 of 103



 Navigation
 bar option                      Selection           Description

                                                          - Boot Sequence - Applies only to compute nodes and enables the user to select
                                                                the boot order of components that the selected compute node will use when
                                                                starting up. The following attributes are available for each device:
                                                                - Device ID - Numeric identifier for the device.
                                                                -     Active - Information about whether a device is active and can be used in the
                                                                      boot order.
                                                                - Presence - Information about the presence of a device. A missing device can
                                                                      be used in the boot order. When the device is present, it is booted in the order in
                                                                      which it was configured.
                                                                - Device Label - Label provided by the device.
                                                                - User Label - Label provided by the user.
                                                                - Order - Location in the boot order.
                                                          - LEDs - LEDs that are present on the selected component. All of the LED
                                                                information viewed from the chassis graphical view property tabs is read-only. The
                                                                state of some LEDs can be changed through the Chassis Management menu.
                                                          - Boot Mode - Applies only to compute nodes and indicates the following
                                                                information:
                                                                -     Active boot mode - Location of the active copy of the compute node firmware,
                                                                      either the temporary bank or the permanent bank.
                                                                - Pending boot mode - Location where the compute node firmware can be
                                                                      obtained upon the next restart, either the temporary bank or the permanent
                                                                      bank
                                                          - Port info - Applies only to 1/0 modules and provides information about each
                                                                switch port.



Monitoring multiple chassis
You can view multiple networked chassis from the CMM web interface. Use the Multi-Chassis Monitor page
to view the state of all compute nodes and management nodes in multiple networked chassis from one
location.

You can monitor the current state of installed compute nodes and management nodes in multiple chassis
and discover recently connected ones on the Multi-Chassis Monitor page. The following illustration shows
the Multi-Chassis Monitor page.

        Sy.stem Status   §          sst~s   Events ....   Service .and Support ....
~ - - - - = " " " ' it5, = = ~ - - - - - - - - - - - - - - - - - - - - - - ~
                                                                                      Chassis Management ....   Mgt Module Management ....   Search. .   ~


Multi-Chassis Monitor
[ Dl5cov er ]

: CMM Name - - -- ----- -- - - : Health        Ma na ge                Firmware Version            j Firmware Release
                                                  No Data Available




The following table describes the options that are available from the Multi-Chassis monitor page.




42        Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                             WSOU-AR1STA00001620
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 48 of 103



 Navigation bar
 option                                     Description

 Mu !ti-Chassis                             The Multi-Chassis Monitor page contains a list of all chassis on the network. Chassis are found
 Monitor                                    by using the Service Location Protocol (SLP). SLP must be enabled from the Network page for
                                            the remote chassis list to be populated. Click the Discover button to initiate an SLP discovery
                                            search for remote chassis. A manual discovery is always required to update the remote
                                            chassis list. There is no automated discovery option.
                                            General information about the chassis is contained in a table on Multi-Chassis Monitor page.
                                            The information includes the management module name, status, web console IP address, and
                                            firmware information. Click CMM Name for a remote chassis for a more detailed view of the
                                            chassis properties. A remote chassis reports one of the following statuses:
                                            •       Normal - All monitored parameters in the chassis are within normal their operating ranges.
                                            • Warning - There are currently active warnings or system events, but no critical events are
                                              active.
                                            • Critical - One or more critical events are currently active.



Event log options
The CMM event log contains all log events that are received from all components in the chassis.

All of the log events that are received by the CMM are also sent to the Flex System Manager management
node, if one is installed. See "CMM event log" in the Flex System Enterprise Chassis Types 8721 and 8724
Installation and Service Guide for a complete list of all non-device-specific events and recommended
actions, sorted by event ID. Device-specific event information is in the documentation for the device.

Notes:
• When CMM system event logs are sent over a network, the data is sent unencrypted and can be read by
  any user that is connected to the network.
• System events that a CMM sends to the syslog server are facility 1 user-level messages. Each message is
  assigned a priority that is based on the severity of the event.

To access the CMM event log and configure event recipient notifications in the CMM web interface, open the
Events menu and click Event Log.

The following illustration shows the Event Recipients page.

       System Status       Mult i-Chas5is Monitor    Events ....   Service and Support ..     Chassis Management ..        Mgt Mcdule Management ....   Search , ,

                                                     Event Log                           Fun log history of all events

                                                     Event Recipients                    Add and modify E~Mad 1 5NMP1 and Sys.log recipients~
Event Recipients

[ CrEate   ~   ] [ Delete ][ Global Settings ][ Syso g Settirgs    ]! Generat e Test Event    ]

 Name                    Notific ation Method         Events to Re ce ive                   Statu s
                         E-m ail over LAN             As defi ned in Gl obal Setti ngs      Di sab led




The following table describes the options that are available from the Event Log page.




                                                                                                                                                Chapter 3. CMM web interface overview   43



                                                                                                                                                                       WSOU-AR1STA00001621
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 49 of 103



Navigation bar
option              Selection     Description

Events              Event Log     The Event Log page provides detailed information about important events that occur
                                  on the CMM and components in the chassis. Each log entry contains the following
                                  attributes:

                                  •   Severity - Whether the event is an Informational, Warning, or Crit ical event.
                                  •   Service State - Whether the event is considered a serviceable event.
                                  •   Source - The component type than an event is associated with:
                                      -   Audit - Events related to a change in the management module configuration.
                                      - SERVPROC - Events related to a change in management module activities, such
                                          as user login.
                                      - Power_xx - Events related to power modules.
                                      - IOMod_xx - Events re lated to 1/0 modu les.
                                      - Cool_xx - Events re lated to fan modules.
                                      - Node_xx - Events related to compute nodes.
                                  •   Sequence Number - Unique numerical value assigned to an event.
                                  •   Date - Date and t ime an event was logged .
                                  •   CMM Event ID - Numerical ID t hat is associated with an event, and that appears
                                      when the node event ID does not equal t he CMM event ID.
                                  •   Event ID - Numerical ID associated with an event. Cl ick the individual Event ID
                                      number to obtain add itional description information and view suggested actions.
                                  • Message - Description of the event. Some events provide additional data which
                                    can be accessed by through the more link.
                                  The Event Log page also contains the following options, which are located above the
                                  event log table:

                                  •   Export - Exports the event log in .csv, .pdf , or comma-delim ited format. Select log
                                      events to export by checking the box in the first column .
                                  •   Delete Events - Deletes selected events from the Event Log page .
                                  •   Settings - Monitors the state of the event log and generates a log event when the
                                      event log is 75% and 100% fu ll. This event can be transmitted to remote alert
                                      recipients.
                                  •   Search Events - Searches the event log for the entered text.
                                  •   Refresh - Refreshes the Event Log view .
                                  •   Filter Events - Fi lters the content of the log with user-selected criteria .

Events              Event         The Event Recipients page contains options to manage a list of recipients that w ill be
                    Recipients    notified of system events. For each event that occurs, a message is transmitted to an
                                  email server, SNMP trap rece iver, or syslog server. Options are available to configure
                                  each recip ient and manage global settings that apply to all event recip ients. Multip le
                                  recipients can be conf igured w ith unique properties specified for each. You can verify
                                  that the event notification feature works correctly by generating a test event.
                                  The types of recipients and attributes for each are listed as follows:

                                  •   Email recipient
                                      - Descriptive name - Name of rec ipient.
                                      - Email address - Email address of rec ipient.
                                      - Status - Enable or disable the selected recipient definition .
                                      - Events to receive - Select to use g lobal settings or filter so that only critical
                                          events are sent.




44   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                                WSOU-AR1STA00001622
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 50 of 103



 Navigation bar
 option           Selection   Description

                                  Note: To enable an email recipient, go to the SMTP tab on the Network page to
                                  configure the email server correctly.
                              •   SNMP recipient
                                  - Descriptive name - Name of recipient.
                                  - Status - Enable or disable the selected recipient definition.
                                  - Events to receive - Options to use global settings for sending events, or to send
                                     critical events only.

                                  Note: The destination of a SNMP trap cannot be configured on the Event
                                  Recipients page. If you are using SNMPv1, click Mgt Module Management>
                                  Network> SNMP. If you are using the default SNMPv3, click Mgt Module
                                  Management> User Accounts; then click the user name and click the SNMPv3 in
                                  the User Properties window.
                              •   Syslog recipient
                                  - Filtering level - Filter event notifications by selecting one of the following
                                     categories of events: Informational, Warning and Error.
                                  - Host - Server IP address.
                                  - Port - Port number.
                                  - Status - Enable or disable this definition.

                              In addition to the individual recipient options, the Event Recipient page also contains
                              the following global options:

                              •   Retry limit.
                              •   Delay between retry attempts .
                              •   Send the event log with email notifications .
                              •   Class of events that causes a message to be sent. For example, the event
                                  messages might be limited to critical events for power modules and fan modules.
                              •   Generate a test message to make sure the recipient configuration is correct.



Service and support options
Use the Service and Support menu to reset a compute node, download relevant service data, and if support
is enabled, report problems to Lenovo Support.

You can troubleshoot chassis problems through the CMM web interface. When you troubleshoot compute
nodes, a service reset (sometimes called a service-level reset) might be required. The Service Reset page of
the CMM web interface contains both types of service resets: the hard restart and virtual re-seat. Both are
described in this section.

• Hard restart - Resets the system-management processor of the selected component.
• Virtual re-seat - Simulates removing the hardware from the chassis to remove power and then reinserting
  it.

  Attention: If you are managing your Flex System chassis using the optional Flex System Manager
  software, you must unmanage and remanage the chassis when performing virtual re-seat of the primary
  CMM using the service -vr command. See htt p://flexsystem .leno vofiles.com/he lp/top ic/
  com. lenovo.acc.8731 .doc/p ro d uct page .htm l for information.




                                                                              Chapter 3. CMM web interface overview     45



                                                                                                       WS0U-ARISTA00001623
                    Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 51 of 103



Note: Along with the procedure that follows, there are compute node restart options on the Compute Nodes
page of the CMM web interface. From the CMM web interface home page, click Chassis Management>
Compute Nodes, and select a compute node to reset. Click Power and Restart; then, select an option.

Use the following instructions to perform a service reset on a node in your chassis:
  1. From the CMM web interface home, click Service and Support> Advanced Status> Service Reset.
 2. Select the node to reset, click Reset, and choose a reset option.

The following illustration shows the Service Reset page.

Advanced Statu s
st-.:Jws some advanced and ser vice related sta tus . Under oormal d rrumsl:ances, yo u would n't need to examine this iriormation,



 Conne~          Built-in Self Test   §i.Jl Redundant Mgt. Module Firmware Status                   SEirvice Reset   L_
 Se rvice Reset


                                       Bay Type                        j Device Name                              Type
                                                                                                                                         - - , - He
                                                                                                                                                 . .alth
                                                                                                                                                     - Status
                                       Management Module                 CMM 01                                   Mana1:1ement Mo dule           ~ Normal
           e,             5-8          No de                            Node En closure 5                         Storage Enclosure

           (1             5-8:1        Sub-Node                         Node 05 - 01 (Storage ITE Mgm)            Ca niste r1 (left)             iii Norma l
           (j             5-8:2        Sub-Node                          Node05-02                                Canister2 (tight)              ~ Normal

           0                                                            none_Categor)l_254 1                                                     ii Normal
           ('                          Node                             Node 01                                   Compute Node                   Ii Normal
           C,                          No de                            Node 03 (FSM)                             Compute Node                   Iii Norm al
           (')                         Nod e                            No de 04                                  C ompute Node                  ill Norm al



In some troubleshooting cases, you might be required to download service data for your system or individual
node. You can download service data from the CMM web interface. Use the following information to access
the CMM web interface Download Service Data page.

Note: You cannot collect service data for Power Systems compute nodes from the CMM web interface.

  1. From the CMM web interface home, click Service and Support> Download Service Data.
 2. Select the option to download or email the service data that is needed.

The following illustration shows the Download Service Data page options

Download Service Data
Allows you     to manually obtain the service data for your sy stem. Normally you would only do this at the request of support personnel.



Management Module Se rvice Data IG::ompute Node Service Data ~~ g e Node Servic.-DataJ 10MService~

  [ Do wnload Mgmt Module Data Now ]

  [ Send Mgmt Module Dato toe-matt recipient ]




When support is needed, you can contact Lenovo Support or your approved service provider by using the
Service Advisor software. Service Advisor is on the CMM and monitors the chassis hardware events. When
Service Advisor detects a hardware event, it can be reported to Lenovo Support, or depending upon your
service agreement, an approved service provider. For each automatic support notification Lenovo receives, a
service ticket will be opened, and a follow-up call will be made. For you to use Service Advisor, it must be
enabled and configured to send an automatic support notification to Lenovo support.

Complete the following steps to enable Service Advisor:
  1. From the CMM web interface home, click Service and Support> Settings.



46        Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                WSOU-AR1STA00001624
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 52 of 103



 2. On the IBM Support page, select the Enable IBM Support check box, enter the applicable information,
    and click Apply at the bottom of the page.

The following illustration shows the Service and Support> Settings page.

Service and Support - Settings

  Support         File Transfer Server


 Enable Support
 To successfully call home (Support), make sure the DNS settings are valid Domain Name System (DNS),

 n    Enable Support



 Service Support Center
 Select the country for your Service Support Center. If you do not see your country listed 1 the electronic service is not supported for your country contact.

                          Country:
                                       ~-----------~

 Contact Information
 The information you supply will be used by Support for any follow-up inquiries and shipment.

                   Company Name:
                                       ~------------~
                     Contact Name:

                             Phone:

                  Phone Extension:

                             E-mail:

                           Address:

                               City:
                                       ~------------~
                    State/Province:
                                       ~------------~
                       Postal code:



 Alternate Contact Information
 You can add add alternate contact details in addition to the above primary contact information. These fields are optional.

         Alternate Contact Name:

                   Alternate Phone:

       Alternate Phone Extension:

                   Alternate E-mail:

         Machine Location Phone:


 Outbound Connectivity
 You might require a HTIP proxy if you do not have direct network connection to Support (as k your Network Administrator).

 LJ   Use proxy




The following table describes the options and settings that are available through the Service and Support
menu.




                                                                                                                                Chapter 3. CMM web interface overview      47



                                                                                                                                                                 WSOU-AR1STA00001625
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 53 of 103



Navigation
bar option      Selection      Description

Service and     Problems       The Prob lems page contains a list of serviceable problems that have been opened and
Support                        the status of their resolution. The following information is available on the Problems
                               page:

                               •   Serviceable Problem List - Serviceable events that have occurred and information
                                   about each event. The follow ing information is available for each event:
                                   - Corrected - Whether a problem has been resolved. One automatic support
                                       notification is performed for an event ID every 120 hours. If you select the check
                                       box, the delay time is reset and another automatic support notification is performed
                                       the next t ime the event occurs.
                                   - Message - Text describing an event that is related to a problem.
                                   -   Severity - Event severity.
                                   - Problem Status - Status of the automatic support notification.
                                   - Ticket Number - Assigned t icket number provided by Lenovo Support.
                                   - File Transfer Server - Whether a problem was also sent to a configured server.
                                   -   Source Component - Device in the chassis that is related to the problem.
                                   - Event Date - Date and time an event occurred.
                                   - Event ID - Unique identifier for an event.
                               •   Export - Select a f ile format to save the information to a f ile
                               •   Ignored Problems - User-created list of serviceable events that will be excluded from
                                   call home requests.

                Settings       The Settings page contains options to enab le and configure two forms of automatic
                               support notifications for chassis events. A green status icon ind icates whether one of t he
                               methods is configured for automatic support notif ication capability. The follow ing tabs
                               are on t he Settings page:

                               •   IBM Support - The fol lowing options are avai lab le from the IBM Support tab:
                                   - Enable IBM Support - Enable automatic support notification for the defined
                                       Lenovo Service Support Center.
                                   - IBM Service Support Center - Country where the Lenovo Service Support Center
                                       is located.
                                   -   Contact Information - Information that the Lenovo Service Support Center will use
                                       to fol low up on a problem.
                                   -   Alternate Contact Information - Information that t he Lenovo Service Support
                                       Center will use to follow up on a problem if the contact cannot be reached using the
                                       primary contact information.
                                   -   Outbound Connectivity - Define an HTTP proxy if there is not a direct connection
                                       to the Lenovo Service Support Center.
                               •   File Transfer Server - Send service information automatically to a defined FTP, TFTP
                                   or SFTP server in the network.




48   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                            WSOU-AR1STA00001626
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 54 of 103



Navigation
bar option   Selection   Description

             Advanced    The Advanced page contains detailed status information about the health and
                         connectivity of the CMM. The following tabs are on the Advanced page:

                         •   Connectivity - List of all possible chassis components and the status of their
                             connection to the primary and redundant CM Ms.
                         •   Built-In Self Test - List of self-tests that are completed during the initialization of the
                             primary and redundant CMMs.
                         •   Redundant Management Module Firmware Status - Status related to the firmware
                             update of the standby CMM, if one is installed. When the primary CMM has a firmware
                             update, the same level of firmware is installed on the standby CMM. After the firmware
                             is installed, the standby CMM is restarted and uses the updated firmware.
                         •   Service Reset - This tab is intended for use by service personnel. Two types of
                             component level resets might be available for a component.
                             - Reset - Lists the types of component level resets that are available for a
                               component:
                               -   Virtual Re-seat - Simulates the physical action of removing the node from the
                                   chassis to remove power and then reinserting it.
                               - Hard Restart - Resets the system-management processor of the selected node.
                             - Refresh - Refreshes the Service Reset page.
                         Attention:
                         • Performing a virtual reseat on Flex System components might result in the loss of
                            data. Do not perform a virtual reseat unless you are instructed by Lenovo Support.
                            Prior to executing a virtual reseat, perform any needed operations to protect user
                            data.
                         • Performing a virtual reseat on an Flex System V7000 storage node (or storage cluster)
                            might result in the loss of data. Do not perform a virtual reseat on an Flex System
                            V7000 storage node (or storage cluster) unless you are instructed by Lenovo Support.
                            Prior to executing a virtual reseat, perform any needed operations to protect user
                            data.

                         Important:
                         • Instead of performing a virtual reseat on an Flex System V7000 storage node, use the
                           "Powering on and powering off the clustered system" procedure to power off an Flex
                           System V7000 storage node, if needed (see "Powering on and powering off the clustered
                           system " in th e Flex System V7000 Storage Node li brary).
                         • If you do perform a virtual reseat on an Flex System V7000 storage node, one or more
                           nodes might cause a node error 578 and be unavailable. Use the Flex System V7000
                           storage node troubleshooting information to troubleshoot issues caused by the virtual
                           reseat option (see "Troubleshooting " in t he Flex System V7000 Storage Node library).For
                           more information on Flex System V7000 storage node error 578, see "Error 578 " in the
                           Flex System V7000 Storage Node library.
                         • During a virtual reseat, the component will experience a temporary loss of
                           communication and its power state will change.
                         • If you are managing your Flex System chassis using the optional Flex System
                           Manager software, you must unmanage and remanage the chassis when performing
                           virtual reseat (service-level reset) of the primary CMM. See http://
                           sysmgt. lenovofi les.com/ help/topic/com.lenovo .lxca.doc/chassis unmanage.html and
                           "Remanaging a chassis after unmanaging " for information.

                         Note: Do not perform a virtual reseat on a compute node that indicates it is in
                         maintenance mode. Indications of maintenance mode are shown in the CMM or IMM
                         event logs and by management applications such as the optional Flex System Manager
                         software.




                                                                              Chapter 3. CMM web interface overview        49



                                                                                                       WSOU-AR1STA00001627
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 55 of 103



Navigation
bar option      Selection      Description

Service and     Download       The Download Service Data page contains the options to generate service data files for
Support         Service        components in the chassis. The service data is compressed into a file that can be used
                Data           by Lenovo Support personnel to assist you in solving problems. Generally, the service
                               data opt ions are used only when they are requested by Lenovo Support personnel. The
                               fo llowing options are available:

                               •   Download Mgmt Module Data - Generates the CMM service data file in .tar format.
                               •   Send Mgmt Module Data to Email Recipient - Sends the service data file to
                                   spec ified email recipients. The service.txt fi le is included as an attachment. For you
                                   to use this option, an SMTP server must be specified in Mgmt Module Management
                                   > Network SMTP.
                               •   Compute Node Service Data - Generates service data from compute nodes. You
                                   must select t he compute node, type of service data, and action to perform. All
                                   compute node types do not support all options and service data types that are
                                   provided. The following actions are available within th is option:
                                   -   Compute Node to download data for - Select the compute node to download
                                       service data from.
                                   - Dump type - Select the type of service data to download.
                                   -   Collect - Transfers the service data f ile from the compute node to the CMM. This
                                       option does not generate a new service data file; it only transfers the existing
                                       service data f ile to the CMM. You must use other means to determine whether a
                                       service data file ex ists on the compute node. You cannot access the service data
                                       file from the CMM user interface. When the file has been co llected, you can view
                                       the/ service directory at: Mgmt Module Management> File Management. You
                                       can now transfer the service data file from the compute node to the CMM by using
                                       FTP. If there is a problem with the FTP transfer, a Not_ availa ble. txt file is
                                       generated in t he / service d irectory with information about t he problem.
                                   - Initiate and Collect - Generates a new service data f ile on the compute node and
                                       overwrites any existing file. The CMM will collect t he generated service data file.
                                       When the f ile has been collected, you can view the/ service directory here: Mgmt
                                       Module Management> File Management. You can now transfer the service data
                                       f ile from the compute node to t he CMM using FTP. If there is a problem with the
                                       FTP transfer, a Not_available.txt file wil l be generated in the /service directory
                                       with information about the problem.
                               •   Storage Node Service Data - Generate service data from storage nodes. Select the
                                   storage node, type of service data, and action to perform. All storage node types do
                                   not support all options and service data types that are provided. The following actions
                                   are available within this opt ion:
                                   -   Storage Node to download data for - Select the storage node to download
                                       service data from.
                                   - Dump type - Select the type of service data to download.
                                   -   Collect - Transfers the service data f ile from the storage node to the CMM. This
                                       option does not generate a new service data file; it on ly transfers the existing
                                       service data file to the CMM. You must use other means to determine whether a
                                       service data f ile exists on the storage node. You cannot access the service data f ile
                                       from the CMM user interface. When the file has been collected, you can view the
                                       /service d irectory at: Mgmt Module Management> File Management. You can
                                       now transfer the service data f ile from the storage node to the CMM by using FTP.
                                       If there is a problem with the FTP transfer, a Not _a vaila ble .txt file is generated in
                                       the /service directory wit h informat ion about the problem .
                               (continued on the next page)




50   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                                WSOU-AR1STA00001628
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 56 of 103



 Navigation
 bar option    Selection   Description

 Service and   Download
 Support       Service     •   Storage Node Service Data(continued)
               Data            - Initiate and Collect - Generates a new service data file on the storage node and
                                 overwrites any existing fi le. The CMM will collect the generated service data file.
                                 When the file has been collected, you can view the / s e rv ice directory here: Mgmt
                                 Module Management> Fi le Management. You can now transfer the service data
                                 file from the storage node to the CMM using FTP. If there is a problem with the FTP
                                 transfer, a Not_available. t xt file will be generated in the /service d irectory with
                                 information about the problem.
                           •   IOM Service Data - Generates a new service file on the 1/0 module that overwrites
                               any existing service file. The service file is then t ransferred from the 1/0 module to the
                               CMM f ilesystem. When the transferal is complete, the/ tftproot service d irectory can
                               be accessed from the Mgmt Module Management > File Management page. The file
                               can be obtained from the CMM by file transfer.

                               Note: Some 1/0 modu les might not support t he collection of detailed service data.



Chassis management options
You can configure the chassis and all of the components in the chassis from the CMM web interface.

After in itial connection, you must configure the Flex System Enterprise Chassis and its components for your
operating environment. When the chassis is started, all instal led components are discovered and the vital
product data (VPD) of each component is stored in the CMM. The CMM automatically configures the remote
management port of the CMM so that you can configure and manage all of the chassis components. You can
use the CMM web interface, command-line interface (CLI), or an SNMP browser to manage the c hassis
components.

You access a compute node integrated management module (IMM) web interface by using a CMM web
interface remote console session (see "Starting a remote compute node session" on page 29). If no user
accounts have been manual ly set up fo r the IMM of a c ompute node, you must connect to that IMM by using
the current CMM user ID and password. For an IMM to communicate with the compute node Advanced
Settings Uti lity (ASU) and UpdateXpress System Pack Installer (UXSPI) programs, a local user account must
be set up for the compute node IMM. This local account is not included in an IMM configuration backup. For
information about using the compute node IMM interface, see the compute node or IMM documentation.

Note: You can access the compute node integrated management module (IMM) CLI by using a CMM Serial
over LAN session (see "Starting an SOL session," in the Flex System Chassis Management Module
Command-Line Interface Reference Guide).

The following illustration shows the Chassis Management menu, which contains configuration options for
the chassis and components in the chassis.




                                                                               Chapter 3. CMM web interface overview     51



                                                                                                        WS0U-ARISTA00001629
                             Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 57 of 103



      Chassis Management •                                            Mgt Module Management •                              Search• ..

       Chassis                                                                       Properties and settings fur 11,e overafl chaSS1s

       Compute Nodes                                                                 Properties and settings fur compute nodes in the chassis

       Storage Nodes                                                                Properbes and settings fur storage nodes in the chassis

       1/0 Modules                                                                   Properbes and settings fur 1/0 Modules in the chaSS1s

       Fans and Cooling                                                              Cooling deV1Ces 111staled 111 your system

       Power Modules and Management Power devices, consunption, and alocation

       Component IP ,configuration                                                   Smgle locabon for you to view and conligure the various IP address settrng of chaSStS components

       Ch.issis Internal Network                                                     Provides intern.ii connectivity between compute node ports and the internal CMM management port

       Hardware Topology                                                            Hierarchical view of components in your chaSS1s

       Reports                                                                       Generate Reports of hardware informabon

       vtAN Configuration                                                            VLAN Settings configuration




To communicate with the compute nodes for functions such as deploying an operating system or application
program over a network, you must also configure at least one external (in-band) port on an Ethernet switch in
one of the 1/0 bays of the chassis.

Note: If a pass-thru module instead of an Ethernet 1/0 module is installed in an 1/0 bay, you might have to
configure the network switch that the pass-thru module is connected to. See http://static.lenovo.com/us/en/
serverproven/index.shtm l for available CMM options.

You must configure IP addresses for the CMM and 1/0 modules to communicate with network resources and
with the 1/0 modules in the chassis. You can find IP address configuration options by clicking Mgt Module
Management> Network from the CMM web interface.

The following illustration shows the Network Protocol Properties page for configuring the CMM network
properties.



Network Protocol Properties

~
 Etherret          I    '3~              DI£          [     S~-'TTP   LDAP Otent -~ TCP Corrrnffl Nods ]   SLP   FTP. TFTR -3id SFTP   f   Telnet   J   Web Acee:,;: (HTIP / HTTP'3 )   ~ Port   As:.Quients   ~   GM


 Ethernet Confi guration

 1---bst   rune                                   l'IIM5CF3FC25DAD7           __j
 DJrriainnarre                                   [ _ _ _ _~

 RBg[ster tHsi1terfo.::swfthDN5                  :......J


           ~           }     lP\o'6      Adv.anced Ethernet



      Clfrentiy assign€d !Pv4 add-ess Information
      IP address::            9.65 .242 .88
      Si.1:o2t mask:          255.255.255.192
      Defa..Jt~tew.ay:9.42.204.65
      OOSpri'naty:    0.0 .0.0
      DNSsocr::n:i'lry : O,Q,0,0
      oos terti.:t)': 0.0 .0.0
      JP adtess asclQnmsnt !ll3th:Jd
       Dsabled - U;s stat'c !Pactless                                                  I·]

           Static IP A00r>?SS S>?tting3
           *Oi-:njni;i ssttini;i s rE!Q.kss a ( MM restart

           Stat t: address:       [1 a2 .o.2.2                         J
               Sub-let mk:        (?s5.255.25S.O                       ]
               Defaj tga tev,,a'i: [1B2.~.3      ~-                    ]




52                 Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                                                                                                                                        WSOU-AR1STA00001630
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 58 of 103



The fol lowing table contains a description of the options that are avai lable from the Chassis Management
menu .




                                                                       Chapter 3. CMM web interface overview   53



                                                                                              WSOU-AR1STA00001631
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 59 of 103



Naviga-
tion bar
option        Selection       Description

Chassis       Chassis         Properties and settings for the overall chassis can be accessed from the Chassis
Manage-                       Management > Chassis page. The following tabs are available on the Chassis:
ment
                              •   Identification - Enables the user to enter general information about the chassis,
                                  including name, room, rack, lowest rack unit, unit height, and physical location.
                              •   LEDs - Displays the status of all chassis LEDs. You can change the state of the
                                  location LED. The following status information is available for the LEDs on the front
                                  bezel of the chassis:
                                  - Identify - Provides a visual way of identifying the chassis and can be in the following
                                     states: On, Off or Blinking.
                                  - Check Log - Provides a visual way of identifying that the event log contains critical
                                     information and needs attention. This LED is turned on by the system management
                                     software and can only be turned off by the user.
                                  - Fault - Provides a visual way of knowing that a critical system fault has occurred.
                                     This LED is turned on and off by the system management software.
                              •   Temperature - Current ambient temperature of the chassis and its associated
                                  threshold information. The chart that is provided contains the average, minimum, and
                                  maximum temperature history, and associated threshold information for the chassis.
                                  The range of the vertical axis on the chart corresponds to the highest temperature
                                  generated by the chassis for the time period that is selected.The following tabs are on
                                  the Temperature page:
                                  - Rear LED Card - The chassis ambient temperatures and a historical graph for a
                                     specified time period . The chart contains the average temperature history for the
                                     chassis Rear LED Card component.
                                  - Exhaust Heat Index - Specifies minimum, maximum, and average exhaust heat
                                     index (EHi) history for the chassis. The range of the vertical axis on the chart
                                     corresponds to the highest temperature generated by the chassis for the time
                                     period that is selected.
                                  - Hot Air Recirculation - Option to monitor the thermal difference between the front air
                                     and rear air of the chassis. This helps to detect situations where warm exhaust air
                                     flow is recirculated to the front air intake region of the chassis. If the threshold
                                     difference is reached, a warning event is logged. The range of the vertical axis
                                     corresponds to the highest temperature generated by the chassis for the time
                                     period that is selected.
                              •   Air Flow - Contains the historical air flow trend for the chassis .
                              •   Air Filter - Enables the configuration of a reminder to replace the air filter. You can set
                                  the reminder for 1, 3, or 6 months, depending on the level of air contaminants in the
                                  chassis environment. The reminder is sent in the form of an event and is added to the
                                  event log .

Chassis       Compute         The Compute Nodes page contains a table of the compute nodes that are in the chassis.
Manage-       Nodes           Each row has summary information for an individual compute node, including name, type,
ment                          health status, power state, bay number, bay type, and machine type and model. You can
                              add more property columns by clicking Columns and selecting more properties.
                              Additional capabilities are provided through the menus directly above the table. You can
                              click the compute node name to open a set of property tabs. You can access the
                              compute node property tabs from the System Status page, but with read-only permission.
                              The following options are available on the Compute Nodes page:

                              •   Power and Restart - Contains options to perform power operations on a specified
                                  compute node. The CMM web interface generally updates the power status in real
                                  time, but some operations might take longer. Check the event log for the results of
                                  performing a power operation. Not all compute nodes support all of the power options.
                                  The following options are available:



54   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                               WSOU-AR1STA00001632
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 60 of 103



Naviga-
tion bar
option     Selection   Description

                           - Power On

                             Note: If the compute node is connected to an IBM® Flex System V7000 Storage
                             Node, make sure that the storage node is powered on before you power on any
                             compute nodes that will be accessing the clustered storage system.
                           - Power Off
                           - Shutdown OS and Power Off
                           - Restart Immediately
                           - Restart with Non-maskable Interrupt (NMI)
                           - Restart System Mgmt Processor
                           - Boot to SMS Menu (supported only for Flexible Service Processors (FSP))
                       •   Actions - Contains options that perform management functions on the selected
                           compute node. The following options are available:
                           - Launch Compute Node Console - Opens a compute node console in a web session.
                              Not all compute nodes support the ability to connect through a web session.
                           - Identify LED - Opt ions to turn on, off, or f lash the blue LED on the selected compute
                              node to assist in locating the node in the chassis.
                       •   Global Settings - Contains options for the global configuration of all compute nodes .
                           The following options are available:
                           - Po licies - Options to enable Wake on LAN and to enable the power button on the
                             selected compute node.
                           - Serial over LAN - Enable Serial over LAN (SOL) communication and define SOL-
                             specific transport parameters and keystroke sequences from the Serial over LAN
                             tab.

                              Note: You cannot update the firmware for a compute node while the LAN over USB
                              interface is disabled. Before updating the firmware, you must re-enable the
                              interface. After updating the firmware, you can disable the interface again.
                       •   Columns - Select the type of columns to display t he compute node information in .
                       •   Detailed Properties - Click the compute node name to access t he following property
                           tabs:
                           - Events - Contains a list of events for the selected compute node. The entries are in
                             the same format as the event log.
                           - General - Contains the following configuration options that are specific to each
                             compute node:
                             - Compute Node Name - Descriptive name assigned to the compute node. If a
                                 name is not provided, the default name is the compute node serial number
                                 preceded by the characters SN#.
                       (continued on the next page)

Chassis    Compute     (continued)
Manage-    Nodes
ment
                       •   Detailed Properties (continued)
                           - General
                             -   Auto Power On Mode - Enables users to control the power on sequencing of
                                 compute nodes in the chassis. When this option is set to Auto power, the
                                 selected compute node is automatically powered on when power is app lied to
                                 the chassis regardless of the previous power state of the compute node. When
                                 set to Manual power, the selected compute node is powered off until manually




                                                                           Chapter 3. CMM web interface overview    55



                                                                                                  WSOU-AR1STA00001633
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 61 of 103



Naviga-
tion bar
option        Selection       Description

                                       powered on by the user. When this option is set to Restore previous state, the
                                       CMM attempts to power on all compute nodes that were previously powered on .

                                       Note: If the chassis hardware configuration has changed since the last known
                                       power state, no nodes wil l be powered on.
                                    - Power On Delay - Number of seconds a compute node power on action is
                                       delayed to lower the traffic load on the management bus.
                                    - Node Bay Data - Customizable data that is stored on the compute node but is
                                       associated with the chassis bay that is occupied by the compute node. When the
                                       compute node is inserted into a different bay, t he previous node bay data stored
                                       in the compute node is overwritten with the new node bay data. Node bay data
                                       enables the compute node operating system to read bay-specific data and
                                       configure t he node for the bay. You can enter up to 60 alphanumeric characters
                                       for Node Bay Data.
                                    - Bay Data Status - Stat us value for the selected chassis bay. The following status
                                       values are available for the Bay Data Status fie ld:

                                       •   Node not present - No node is installed in the bay .
                                       •   Unsupported - The node system-management processor fi rmware does not
                                           support Node Bay Data functions. You might be able to upgrade the fi rmware
                                           to a version that supports Node Bay Data.
                                       •   BSMP - The node system-management processor supports Node Bay Data,
                                           but the BIOS has not read the current Node Bay Data definition. This is an
                                           operational status, meaning t hat the BIOS has not read Node Bay Data
                                           because it must be run again or the BIOS firmware level does not support
                                           Node Bay Data.
                                       •   Supported - The node fu lly supports Node Bay Data. The latest Node Bay
                                           Data definition is in the system-management processor and BIOS SM BIOS
                                           structure.
                                       •   Discovering - Usually displayed for a short time while the node is being
                                           discovered by the CMM.
                                    - Management Network Status - Internal management network interface status for
                                       the selected compute node.
                                    - Internal Mgmt Port MAC - Internal management network interface MAC address
                                       for the selected compute node.
                              (continued on the next page)

Chassis       Compute
Manage-       Nodes
                              •   Detailed Properties (continued)
ment                              - General
                                    - Powered On Time - Elapsed time since the selected compute node has been
                                       powered on .
                                    - Number of OS Boots - Number of t imes the node has booted from the operating
                                       system since the most recent insertion into the chassis.
                                    - Enable Serial Over LAN - Individual node setting for Serial over LAN support.
                                    - Enable Local Power Control - Individual node setting fo r the power button on the
                                       node.
                                    - Enable Ethernet Over USB - Individual node setting for t he internal Ethernet
                                       interface over USB. This f ield is not supported by all nodes and is not visible
                                       when it is not supported .




56   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                             WSOU-AR1STA00001634
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 62 of 103



Naviga-
tion bar
option     Selection   Description

                                Note: You cannot update t he f irmware for a compute node while the Enable
                                Ethernet Over USB option is disabled. Before updating the f irmware, you must
                                enable the opt ion. After updating the firmware, you can disable the option again.
                           - Hardware - Contains a hierarchical file tree on the left portion of the screen and
                              associated inventory data for the selected component. A parent component (one
                              w ith a+/- box) can be expanded to show its associated child components. Click the
                              parent component to view some basic informat ion about the parent component and
                              a table of its associated ch ild components. The columns in the table provide full
                              inventory data of the associated child components. When the lowest level child
                              component is reached (one without a+/- box), click the node to view full inventory
                              data of the child component.
                           - Firmware - Identification information for the component firmware, including installed
                              network adapters. Some components might have multiple f irmware loads; in this
                              case, the multiple firmware releases are contained in a table.
                           - Power - Contains the following power statistics for the selected component:
                             - Power State - Indicates whether the component is powered on or off.
                             - Power In Use - Current power consumpt ion of the component.
                             - Min imum/Maximum Allocation - Minimum and maximum power allocated to the
                                component.
                             - Capabi lities - Power management capabilities t hat are supported by the
                                component.
                             - Power Saving Options - List of power saving pol icy settings. The follow ing
                                settings are available:

                                 •   No power savings - Indicates that there is no power saving policy set.
                                 •   Static low power saver - Reduces power consumption by altering the
                                     operating voltage and frequency.
                                 •   Dynamic power saver - Controls the operating vo ltage and frequency of the
                                     microprocessors, based on the load.
                             - Power Capping Options - Enables a power limit to control the maximum power
                                that is consumed by the component.
                             - Consumption History - Graphical representation of power consumpt ion over a
                                set amount of time.
                           - Environmentals - Contains voltage and temperature informat ion for t he selected
                              component. Some components might provide one or more threshold values.
                       (continued on the next page)

Chassis    Compute
Manage-    Nodes
                       •   Detailed Properties (continued)
ment                       - 10 Connectivity - Displays connectivity status and compat ibility details for the
                              selected node and the 1/0 modules t hat it is connected to.
                           - SOL Status - Contains information about Serial Over LAN connect ion and
                              configuration for the selected node.
                           - Boot Sequence - Contains options that enable the user to select the order of boot
                             devices for the node when it is powered on. The options apply to compute nodes.
                             Possible devices are displayed in the order in which t hey w il l be powered on. The
                             following attributes are available for each device:
                             - Device ID - Numeric identifier of the device.
                             - Active - Whether the device can be used in the boot order.




                                                                           Chapter 3. CMM web interface overview    57



                                                                                                  WSOU-AR1STA00001635
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 63 of 103



Naviga-
tion bar
option        Selection       Description

                                     - Presence - Whether t he device is present. A missing device can be added to the
                                         boot sequence. When the device is present, it wi ll be powered on .
                                     - Device Label - Identification label provided by the device itself.
                                     - User Label - Identification label specified by the user.
                                     -   Order - Location of the device in the boot order.
                                  - LEDs - Displays LEDs that are present on t he device, includ ing tit le, descript ion, and
                                     state. All informat ion viewed from the CMM graphical view property tabs is read-
                                     only. You can access options to change the state of some LEDs by clicking:
                                     Chassis Management > Compute Nodes > Actions.
                                  - Boot Mode - Contains boot options to indicate the location of the active and
                                     pending compute node firmware. This tab applies on ly to compute nodes and has
                                     the following options:
                                     -   Active boot mode - Location of t he active copy of the compute node f irmware,
                                         either the temporary bank or the permanent bank.
                                     - Pending boot mode - Location that the compute node f irmware wi ll be obtained
                                         from on the next reboot, either the temporary bank or the permanent bank.

Chassis       Storage         The Storage Nodes page contains a table of the storage nodes that are in the chassis.
Manage-       Nodes           Each row has summary information for the individual storage nodes, including device
ment                          name, device type, health status, power state, bay number, bay type, and mach ine type
                              and model. You can add more property columns by clicking Columns and select ing more
                              properties. Additional capabilities are provided through t he menus directly above the
                              table. You can c lick the storage node name to open a set of property tabs. You can
                              access the storage node property tabs from the System Status page, but w ith read-only
                              permission. The storage node name can be clicked to open t he following tabs:

                              •   Power and Restart - Contains options to perform power operations on a specified
                                  compute node. The CMM web interface generally updates the power status in real
                                  time, but some operations might take longer. Check the event log for the resu lts of
                                  perform ing a power operation. Not al l compute nodes support all of the power options.
                                  The fo llowing options are available:
                                  - Power On
                                  - Power Off (SRC will shutdown the OS)
                                  - Restart System Management Processor
                              (continued on the next page)




58   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                               WSOU-AR1STA00001636
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 64 of 103



Naviga-
tion bar
option     Selection   Description

Chassis    Storage     (continued)
Manage-    Nodes
ment
                       •   Actions - Contains the fo llowing options t hat perform management funct ions on the
                           selected compute node:
                           - Launch Storage Node Console - Opens a storage node console in a web session.
                              Not all storage nodes support the ability to connect through a web session.
                           - Identify LE D - Opt ions to t urn on, off, or f lash the blue LED on t he selected compute
                              node to assist in locating the node in the chassis.
                       •   Detailed Properties - Click the compute node name to access the property tabs. The
                           fo llowing list includes all of the detailed properties, but not every property applies to
                           every component:
                           - Events - Contains a list of events for the selected node. The entries are in t he same
                              format as the event log.
                           - General - Contains the following configuration options that are specific to each
                              storage node:
                              - Node Name - Descriptive name assigned to the compute node. If a name is not
                                  provided, the default name wi ll be t he compute node serial number preceded by
                                  the characters SN#.
                              -   Auto Power On Mode - Storage nodes are automatically powered on. This setting
                                  can not be configured for storage nodes.
                              - Power On Delay - Number of seconds a compute node power on action is
                                  delayed. This g ives the user control to power on the nodes process of compute
                                  nodes in order to lower the traffic load on the management bus.
                              - Node Bay Data - Customizable data that is stored on t he node, but is associated
                                  with the chassis bay that is occupied by the node. When t he node is inserted into
                                  a different bay, the previous node bay data stored in the node is overwritten with
                                  the new node bay data. Node bay data enables t he node OS to read bay-spec ific
                                  data and configu re the node for the bay. You can enter up to 60 alphanumeric
                                  characters for Node Bay Data.
                              - Bay Data Status - Storage nodes do not support bay data status reporting.
                           - Hardware - Contains a hierarchical file tree on the left portion of the screen and
                              associated inventory data for the selected component. A parent component (one
                              w ith a+/- box) can be expanded to show its associated child component. Click the
                              parent component to view some basic information about the parent component and
                              a table of its associated ch ild components. The columns in the table provide fu ll
                              inventory data of the associated chi ld components. When the lowest level child
                              component is reached (one without a+/- box), click the node to view full inventory
                              data of the child component.
                           - Firmware - Contains identif ication information for the f irmware of the selected
                              component, includ ing installed network adapter cards. If the selected component
                              has multiple firmware loads, they will be contained in a table.
                       (continued on the next page)

Chassis    Storage
Manage-    Nodes
                       •   Detai led Properties (continued)
ment                       - Power - Contains power statist ics for the selected component. The power statistics
                              include the following:
                              - Power State - Indicates whether the component is powered on or off.
                              - Consumption - Current power consumption of t he com ponent.
                              -   Allocation - M inim um and maximum power al located fo r the selected
                                  component.



                                                                            Chapter 3. CMM web interface overview       59



                                                                                                     WSOU-AR1STA00001637
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 65 of 103



Naviga-
tion bar
option        Selection       Description

                                    - Capabilities - List of power management capabilities supported by the selected
                                        node and statistics used in the power management algorithms.
                                    - Power Saving Options - Storage nodes do not support power saving options.
                                    - Power Capping Options - Enables a power limit to control the maximum power
                                        that is consumed by the component.
                                    - Consumption History - Graphical representation of power consumption over a
                                        set amount of time.
                                  - Environmentals - Contains voltage and temperature information for the selected
                                     component. Some components might provide one or more threshold values.
                                  - 10 Connectivity - Contains information about the internal connectivity status
                                     between 1/0 modules and the network adapter on the selected storage node.
                                  - LEDs - Contains information about LEDs that are present on the selected
                                     component, including title, description and state of the LED. Any LEDs that are
                                     capable of having their state changed are displayed in the State column.

Chassis       1/0 Modules     The 1/0 Modules page contains a table of the 1/0 modules that are in the chassis, with
Manage-                       summary information about each one, including device name string, health status, bay
ment                          number, power state, inventory information, and 1/0 compatibility details. Additional
                              capabilities are provided by menus located above the table. You can also click the 1/0
                              module name to open property tabs.

                              •   Power and Restart - Contains power operations for the selected 1/0 modules. The web
                                  interface updates the power status in real time, but some operations might take longer.
                                  Check the event log for the results of a power operation. The following power options
                                  are available are from the Power and Restart menu:
                                  - Power On
                                  - Power Off
                                  - Restart Immediately and Run Standard Diagnostics
                                  - Restart Immediately and Run Full Diagnostics
                                  - Restart Immediately and Run Extended Diagnostics
                              •   Actions - Contains the following menu options for the selected module:
                                  - Reset Factory Defaults - Sets the configuration to the factory defaults
                                  - Send Ping Requests - Sends a diagnostic stream of pings to the module
                                  - Launch IOM Console - Launches a web session to d irectly access the module
                                  - Identify LED - Manages the identification LED
                              •   Detailed Properties - Click the 1/0 module name to access its detailed properties. The
                                  following list includes all of the detailed properties, but not every property applies to
                                  every component:
                                  - Events - Contains a list of events that are relevant to the selected component. The
                                     entries are in the same format as the full event log.
                                  - General - Contains the following configuration options that are specific to each 1/0
                                     module:
                                    -   Stacking Mode - The current stacking mode state of the 1/0 module:

                                        •   N/A - The 1/0 module does not have stacking capability .
                                        •   Standby - The 1/0 module has stacking capability but is not part of a stack at
                                            the moment.
                                        •   Master - The 1/0 module has stacking capability and is part of a stack right
                                            now in the master role.



60   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                              WSOU-AR1STA00001638
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 66 of 103



Naviga-
tion bar
option     Selection     Description

                                   •   Member - The 1/0 module has stacking capability and is part of a stack right
                                       now in the member role.
                               - Post Status - The results of an 1/0 module power-on self-test during switch
                                   initialization.
                               - Protected Mode Status - The current protected mode state of the 1/0 module:
                                   •   N/A - Protected mode capability does not exist on the 1/0 module .
                                   •   Disabled - Protected mode capability exists on the 1/0 module, but has not
                                       been enabled.
                                   •   Pending - Protected mode has been activated on the CMM, but is still being
                                       activated for the 1/0 module.
                                   •   Active - Protected mode is active on the 1/0 module and the CMM .
                                   •   Attention - Protected mode is enabled on the 1/0 module, but not on the CMM .
                               - Management Network Status - The internal management network interface status
                                  for this 1/0 module. This field might not be available for 1/0 modules that are
                                  members of a stack.
                         (continued on the next page)

Chassis    1/0 Modules
Manage-
                         •   Detailed Properties (continued)
ment                         - General
                               - Internal Mgmt Port MAC - The internal management network interface MAC
                                  address for this 1/0 module. This field might not be available for 1/0 modules that
                                  are members of a stack.
                               - Power On Delay - Number of seconds an 1/0 module power on action is delayed.
                                  Enables the ability for the user to stagger the powering on of multiple 1/0
                                  modules. This helps lower the traffic load on the management bus.
                               - Enable data (non-management) ports - Enable or disable the external ports of an
                                  1/0 module. When the external ports are disabled, no traffic can go through these
                                  ports. This setting can not be changed when protected mode is enabled for the
                                  selected 1/0 module.
                               - Enable external management over all ports - Enable or disable external
                                  configuration management of the selected 1/0 module. When this field is set to
                                  disabled, only the management module ports can be used to change the
                                  configuration on this module. When the field is set to enabled, all ports, including
                                  internal, external, and management module ports, can be used for configuration.
                                  This setting cannot be changed when protected mode is enabled for the selected
                                  1/0 module.
                               - Preserve new IP configuration on all resets - Specifies if the user-defined IP
                                  configuration will be saved. If this field is set to enabled, be sure that a valid
                                  static IP configuration is set for the selected 1/0 module so that when the defaults
                                  are restored, or a reset is initiated by a source other than the CMM, the static IP
                                  configuration will maintain communication between the CMM and the selected I/
                                  0 module. If this field is set to disabled, the default IP configuration is active
                                  when the 1/0 module is reset to defaults by the CMM or the selected 1/0 module
                                  itself. If an 1/0 module reset is initiated by a source other than the CMM, the
                                  previous IP configuration is used and the CMM will lose IP communications with
                                  the selected 1/0 module.
                               - Enable protected mode - Enables the protected mode function on the CMM.
                             - Hardware - Contains a hierarchical file tree on the left portion of the screen and
                               associated inventory data for the selected component. A parent component (one
                               with a+/- box) can be expanded to show its associated child components. Click a



                                                                            Chapter 3. CMM web interface overview     61



                                                                                                    WSOU-AR1STA00001639
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 67 of 103



Naviga-
tion bar
option        Selection       Description

                                     parent component to view some basic information about the parent component and
                                     a table of its associated child components. The columns in the table provide full
                                     inventory data of the associated child components. When the lowest level child
                                     component is reached (one without a+/- box), click the node to view full inventory
                                     data of the child component.
                                  - Firmware - Contains identification information for the firmware of the selected
                                    component, including installed network adapters. If the selected component has
                                    multiple firmware loads, they are contained in a table. An inactive f irmware version
                                    can be activated by selecting the row, then clicking Make Active. To update a
                                    particular f irmware version, select the row and click Update. A firmware update
                                    wizard will guide you through the options for updating your firmware, including a
                                    direct update to the 1/0 module through an external server or a local file update from
                                    the web c lient.
                                  - Power - Contains the fo llowing power statistics for the selected component:
                                    - Power State - Whet her the component is powered on or off.
                                    - Power In Use - Current power consumption of the component.
                              (continued on the next page)

Chassis       1/0 Modu les
Manage-                       •   Detailed Properties (continued)
ment                              - Power
                                    - Maximum Allocated Power - Maximum power allowed for the selected
                                        component.
                                    - Consumption History - Graphical representation of power consumption over a
                                        set amount of time.
                                  - 10 Connectivity - Con nectivity status and compatibility detai ls for the selected 1/0
                                     module and compute nodes that it is connected to.
                                  - Port Info - Contains detailed information about each 10 module port. Clicking t he
                                    Ful l Port Info button provides additional information as noted in some options that
                                    follow . The Ful l Port Info might take several minutes to display. The following
                                    information is shown on the Port Info tab:
                                    - Port - Numeric value of the port number
                                    - Label - Description of the port, which can be clicked to view add itional
                                        information such as cable length, cable vendor, cable compatibility, and cable
                                        type.
                                    - Port Type - Type of port, for example, internal or external.
                                    - Protocol - Protocol used for the port, such as Ethernet or Fibre Channel.
                                    - Data Rate - Data rate used by the port, such as SOR, DOR or QDR. This
                                        information is displayed after c licking Full Port Info.
                                    -   W idth - Numeric value of the port w idth. This information is displayed after
                                        clicking Full Port Info.
                                    - Media - Port med ia that is used, such as copper or fiber. This information is
                                        displayed after c licking Full Port Info.
                                    - Link Setting - Configurable link setting of the port.
                                    -   Speed Setting - Configurable speed setting of the port.
                                    - Mode - Configurable duplex mode of the port.
                                  - LEDs - Contains information about LEDs that are present on the selected 10
                                     modu le, including title, description and state of the LED. Any LEDs that are capable
                                     of having their state changed are displayed in a list in t he State column .



62   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                              WSOU-AR1STA00001640
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 68 of 103



Naviga-
tion bar
option     Selection   Description

Chassis    Fans and    The Fans and Cooling page provides detailed information for all of the chassis fans and
Manage-    Cooling     cooling devices. The following property tabs are available:
ment
                       •   Cooling Devices - Fan modules and cooling devices with their properties, including
                           speed, zone association, fan status, and fan controller status. Click the fan module
                           name in the Fan column to access the following properties:
                           - Events - Events that have occurred for the selected fan module.
                           - Power - Power consumption of the selected fan module.
                       •   Cooling Zones - Status of each of the cooling zones in the chassis. Click the zone
                           name in the Zone column to access the following property tabs:
                           - Fans - Summary information for the fan modules in the selected cooling zone,
                              including speed, fan status, and fan controller status.
                           - Components - Chassis components associated with the selected cooling zone.
                       •   Acoustic Attenuation - Enables the user to set a policy for how quickly the chassis fan
                           speed is increased in the case of a thermal event on the selected node. When the
                           option is set to Off, the fan speed will increase without concern for acoustic noise
                           limits. A numeric value of 5 indicates the highest priority for remaining within acoustic
                           noise limits by limiting the amount the fan speed can be increased. As a result, this
                           setting increases the possibility that the node might have to be throttled to remain
                           within the acoustic noise limit. As the setting number increases, less priority is placed
                           on remain ing within acoustic noise limits.

Chassis    Power       The Power Modules and Management page contains power management policies and
Manage-    Modules     power hardware information. The following tabs are available:
ment       and
           Manage-     •   Policies - Contains options to configure power policies for power redundancy, in case
                           of power module failure, and power limiting. The following policies are available on the
           ment
                           Policies tab:
                           - Power Redundancy Policy - Options to configure a backup power source for the
                             chassis. The following options are available:
                             - Power Source Redundancy - This option is intended for dual power supplies in
                                the chassis. Maximum input power is limited to the capacity of half the number of
                                installed power modules. This is the most conservative approach and is
                                recommended when all power modules are installed. When the chassis is wired
                                with redundant power sources, one power source can fail without affecting
                                compute node operation. Some compute nodes might not be allowed to power
                                on if doing so would exceed the policy power limit.
                             - Power Source Redundancy with Compute Node Throttling Allowed - This option
                                is similar to the Power Source Redundancy policy; however, this policy allows
                                higher input power, however capable compute nodes might be allowed to throttle
                                down if one power source fails.
                             - Power Module Redundancy - Intended for a single power source in the chassis
                                where each power module has its own dedicated circuit. The maximum input
                                power is limited to the power of one less than the total number of power modules
                                when more than one power module is present. One power module can fail
                                without affecting compute node operation. Multiple power module failures can
                                cause the chassis to power off. Some compute nodes might not be allowed to
                                power on if doing so would exceed the policy power limit.
                             - Power Module Redundancy with Compute Nodes Throttling Allowed - This
                                option enables higher input power, similar to the Power Module Redundancy
                                option . Some compute nodes might be able to throttle down if a power module
                                fails.




                                                                           Chapter 3. CMM web interface overview       63



                                                                                                   WSOU-AR1STA00001641
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 69 of 103



Naviga-
tion bar
option        Selection       Description

                                    - Basic Power Management - The maximum input power is higher than the other
                                       policies and is limited only by the indicated power of all the power modu les
                                       combined. This is the least conservative option, with no protection for power
                                       source or power module failure. When a power supply fails, compute node or
                                       chassis operation might be affected.
                                  - Power Limiting/Capping Policy - Po licies for limiting the total amount of power that
                                    the chassis is al lowed to consume overall.
                                    - No Power Limiting - Maximum input power is determined by the active Power
                                        Redundancy Policy.
                                    - Static Power Limiting - Sets an overall chassis limit on the maximum input power.
                                       In a situation where powering on a component will cause the lim it to be
                                       exceeded, the component wi ll not be permitted to power on.
                              •   Hardware - The Hardware tab provides the following options to mon itor the overall
                                  chassis power status and individual power modu le information:
                                  - Total DC Power Available - Al l of the power that is available for the chassis.
                                  - Power Modules - Table of installed power modules with the rated power, status, and
                                     status details information of each.
                                  - Power Modules Coo ling -Table of installed power module cooling modu les w ith fan
                                     count, percent of average speed, average speed, and fan controller state properties.
                              (continued on the next page)

Chassis       Power           (continued)
Manage-       Modu les
ment          and
                              •   Input Power and Allocation - The Input Power and Allocation tab provides chassis
                                  power allocation information, a power consumption graph, and a table contain ing each
              Manage-
                                  installed components power data. The following property tabs are available:
              ment
                                  - Overal l - Contains the follow ing information in a graphical pie-chart format:
                                    - Total Thermal Output - Output value in BTU per hour.
                                    - Power Allocation - The following properties are available regarding power
                                       allocation :

                                        •   Allocated - Maximum amount that all components together can theoretically
                                            consume. The CMM maintains at least this amount of power for chassis
                                            consumption.
                                        •   Remaining - Amount of power that remains for add itional devices
                                    - Cu rrent Power Consumption - Amount of power t hat is c urrent ly being
                                       consumed.
                                    - Average Input Power - Current average power consu mption of all components in
                                       the chassis.
                                    - Remaining - Amount of power remaining for additional components.
                                  - Details - Contains a table with the following informat ion for installed chassis
                                     components:
                                    - Device Type - Description of the component.
                                    - Device Name - Name assigned to the component.
                                    - Bay - Chassis bay that the component occupies.
                                    - Bay Type - Type of chassis baby that the component occupies.
                                    - Power State - Current power state of the component.
                                    - Average Input Power - Average power consumption .
                                    - Minimum Allocated Power - Lower lim it of allocated power for t he component.


64   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                             WSOU-AR1STA00001642
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 70 of 103



Naviga-
tion bar
option     Selection   Description

                              - Maximum Allocated Power - Upper limit of allocated power for the component.
                       •   Power History - Chart of the power consumption history for this chassis. The range of
                           the vertical axis corresponds to the maximum power, in watts, that is allocated for the
                           chassis.
                       (continued on the next page)

Chassis    Power       (continued)
Manage-    Modules
ment       and
                       •   Power Schedul ing - Contains options to create one or more profiles to automate power
                           actions for a component in the chassis. For example, to save energy, a user might want
           Manage-
                           to power off a compute node at a certain time every night, and then power it back on
           ment
                           every morning. To set up a power profile, a user defines a group specification, which
                           identifies a component or set of components that meet a criteria for inclusion in the
                           group.

                           Note: This function is currently supported only for compute nodes.

                           The following options are available from the Power Scheduling page:
                           - Group Name - Description that identifies a group.
                           - Filter Type - Options to find a component or set of components, including by serial
                              number, machine model and type or a slot number.
                           - Filter Value - Properties that are related to the filter type that is specified . The
                              following properties are available:
                              - Serial number - Up to a 31-character null-terminated string with the wild card(*)
                                 is accepted.
                              - Model/ Type - Up to a 31-character null-terminated string with the wild card(*) is
                                 accepted. Consult the component inventory data to provide the correct text.
                              - Slot Number - One component keyword followed by a set of parentheses that
                                 can contain a comma-delimited list of slot numbers and dash-delimited ranges of
                                 slot numbers, for example, 'blade(1,3,4-6, 8, 2-5, 12, 13-14)' or 'blade(3), blade
                                 (5-9, 2)'. White space is ignored in the specification.
                           - Action Type - Power operation that is selected by the user, including power off,
                              power on, power cycle, and power off with soft shutdown.
                           - Frequency - Frequency with which the operation is executed, including one time,
                              daily, and weekly.
                           - Seconds - Second of the minute (1-60), required for setting the frequency time.
                           - Minutes - Minute of the hour (1-60), required for setting the frequency time.
                           - Hours - Hour of the day (1-24), required for setting the frequency time.
                           - Day of week - Day of the week, required for setting the frequency time.
                           - Day of month - Day of the month (1-31 ), required for the one-time frequency choice.
                           - Month - Month of the year, required for the one-time frequency choice.
                           - Year - Year in four-digit format, required for the one-time frequency choice.




                                                                             Chapter 3. CMM web interface overview   65



                                                                                                       WSOU-AR1STA00001643
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 71 of 103



Naviga-
tion bar
option        Selection       Description

Chassis       Component       The Component IP Configuration page allows the user to configure and view 1Pv4 and
Manage-       IP              1Pv6 configuration settings for compute nodes and 1/0 modules. The following sections
ment          Configura-      are available:
              tion
                              •   1/0 Modules - Contains a table for each component type indicating the location and
                                  description of the device, along with a viewable list of active IP addresses. 1Pv6
                                  support is required. 1Pv4 can be d isabled if necessary. Click the device name in the
                                  Device Name column to access property tabs for the 1/0 module management
                                  interface. The following property tabs are available:
                                  - General Setting - Lists the MAC address of the 1/0 module management interface. If
                                    an 1/0 module is a member of a stack, the MAC address might not be displayed.
                                  - 1Pv4 - Contains the following 1Pv4 properties:
                                    - Configuration method - Static, DHCP, or DHCP with static fall back.
                                    -   Static IP address, mask, and gateway.
                                  - 1Pv6 - Contains the following 1Pv6 properties:
                                    - Link local address.
                                    - Enable or disable DHCPv6 support.
                                    - Enable or disable stateless auto-configuration.
                                    - Enable or disable static IP support.
                              •   Compute Nodes - Click the compute node name in the Device Name column to access
                                  property tabs for the compute node. The following property tabs are available:
                                  - General Setting - Lists the MAC addresses of the compute node management
                                     interfaces to the primary and standby CMM.
                                  - 1Pv4 - Contains the following 1Pv4 properties:
                                    - Configuration method - Static, DHCP or DHCP with static fallback.
                                    -   Static IP address, mask and gateway.
                                  - 1Pv6 - Contains the following 1Pv6 properties:
                                    - Link local address
                                    - Enable or disable DHCPv6 support
                                    - Enable or disable stateless auto-configuration
                                    - Enable or disable static IP support
                                  - 1Pv6 Auto-Config - When DHCPv6 or stateless auto-configuration is enabled, the
                                     1Pv6 Auto-Config tab is displayed. This tab provides the following properties:
                                    - DHCPv6 assigned addresses
                                    -   Stateless auto-configuration assigned IP addresses and prefix lengths
                              •   Storage Nodes - Click the storage node name in the Device Name column to access
                                  property tabs for the node. The following property tabs are available:
                                  - General Setting - Lists the MAC addresses of the storage node management
                                     interfaces to the primary and standby CMM.
                                  - 1Pv4 - Contains the following 1Pv4 properties:
                                    - Configuration method - Static, DHCP or DHCP with static fallback.
                                    -   Static IP address, mask and gateway.
                              (continued on the next page)




66   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                           WSOU-AR1STA00001644
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 72 of 103



Naviga-
tion bar
option     Selection    Description

Chassis    Component
Manage-    IP
                        •   Storage Nodes (continued)
ment       Configura-       - 1Pv6 - Contains the following 1Pv6 properties:
           tion
                              - Link local address
                              - Enable or disable DHCPv6 support
                              - Enable or disable stateless auto-configuration
                              - Enable or disable static IP support
                            - 1Pv6 Auto-Config - When DHCPv6 or stateless auto-configuration is enabled, the
                               1Pv6 Auto-Config tab is displayed. This tab provides the following properties:
                              - DHCPv6 assigned addresses
                              - Stateless auto-configuration assigned IP addresses and prefix lengths

Chassis    Chassis      The Chassis Internal Network (CIN) provides internal connectivity between compute node
Manage-    Internal     ports and the internal management module management port. This capability allows a
ment       Network      user to access the CMM from a compute node, for example, by opening a web, CU, or
                        SNMP session. The communication path is two-way, so that the CMM can also use
                        services on the compute node, such as, LDAP, SMTP, DNS, and NTP.
                        The Chassis Internal Network page enables the user to monitor the status of CIN sessions
                        and change CIN parameters. The following tabs are available:

                        •   General - Contains the options to enable or disable the CIN function globally. One of
                            the following check boxes is available, depending on the CIN current state:
                            - Enable Chassis Internal Network - Activates the CIN
                              - Management module reads the CIN entries
                              - When an entry is enabled and the CIN VLAN ID is new and does not have a CIN
                                 interface, a new CIN interface based on that CIN VLAN ID is created. Use the CIN
                                 IP address from the entry to create a host route.
                              - When an entry is enabled and the CIN IP address is 0.0.0.0, start ARP monitoring.
                            - Disable Chassis Internal Network - Deactivates the CIN
                              - Stops all ARP mon itoring
                              - Deletes all host routes
                              - Deletes all CIN interfaces
                        •   Status - Contains a summary list of all CIN sessions in a table. The following properties
                            are available for the list of CIN sessions:
                            - CIN VLAN ID - Virtual LAN (VLAN) ID supporting CIN
                            - CIN IP Address - IP address communicating on the CIN. An asterisk(*) after the
                              address indicates that the address was dynamically created and not configured by
                              the user.
                            - CIN MAC - MAC address associated with the IP address.
                            - Status - CIN connection status:
                              - Operational - CMM can ping the CIN IP address.
                              - Not Operational - The CMM cannot ping the CIN IP address. Verify that the
                                 compute node and the 1/0 module are configured properly and the configurations
                                 are compatible with those of the CMM.
                              - Disabled - CIN configuration was disabled by a CMM administrator.
                        •   Configuration - Contains a table of CIN entries that allows you to define, enable,
                            disable, or delete CIN entries. A maximum of 14 CIN configuration entries are
                            supported. The table columns are as follows:



                                                                           Chapter 3. CMM web interface overview    67



                                                                                                   WSOU-AR1STA00001645
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 73 of 103



Naviga-
tion bar
option        Selection       Description

                                  - Bay - Index between 1 and 14 (inclusive) to ident ify the CIN configuration.
                                  - CIN VLAN ID - Virtual LAN (VLAN) ID that supports CIN. Values can range from 3 to
                                    4094 (inclusive). These VLAN IDs cannot be the same as the one used for Serial over
                                    LAN.
                              (continued on the next page)

Chassis       Chassis
Manage-       Internal
                              •   Configuration (continued)
ment          Network             - CIN IP Address - IP address that is allowed to communicate on the CIN. The value
                                    of 0.0.0.0 indicates that any IP address can communicate on the CIN. In this case,
                                    the CMM listens on the CIN VLAN ID and learns the IP addresses dynamically. If you
                                    want to restrict the addresses, you must define each IP address specifical ly. CIN
                                    entries cannot have matching IP addresses, with the exception of 0.0.0.0. Multiple
                                    CIN entries with an IP address of 0.0.0.0 are al lowed, provided that the VLAN IDs
                                    are different. The IP address of a CIN entry cannot be multicast or match the CMM
                                    IP address. If the CIN IP address is 0.0.0 .0, the compute node IP address for the
                                    CIN that is configured in the compute node operating system cannot be in the same
                                    subnet as the CMM.
                                  - Enable - Column that allows the user to enable, disable, or de lete a CIN
                                    configuration:
                                    - Enabled - The CMM reads the entry and creates a new CIN interface if the CIN
                                       VLAN ID is new and does not have a CIN interface, and then adds a host route
                                       and monitors communication path. ARP monitoring is started if the IP is set to
                                       0.0.0.0.
                                    - Disabled - The host route is deleted. If this is the last IP address that uses the CIN
                                       interface, ARP monitoring is stopped if the IP is 0.0.0.0 and the CIN interface is
                                       deleted if there is no other entry that depends on it.

              Hardware        The Chassis Hardware Topology page contains a hierarchical view of the components in
              Topology        the chassis. The graphical hardware topology tree is located on the left panel and
                              displays components that can be clicked to display all of the associated inventory data in
                              the right panel. A parent component displays a+/- box and can be expanded to show its
                              associated child components. Click the parent component to view information about the
                              component and a table of its associated ch ild components. The table contains inventory
                              data for each child component. When the lowest level chi ld component is reached, you
                              can click on the child component to view its inventory data.

              Reports         You can generate hardware reports for al l components that have MAC addresses or
                              unique identifiers from the Reports page. The fol lowing tabs contain tab les w ith
                              information about each connected component:

                              •   MAC Addresses - Contains summary information for all installed chassis devices that
                                  have MAC addresses.
                              •   Unique IDs - Contains summary information for all installed chassis devices that have
                                  unique identifiers, including Fibre Channel WWNs, storage SAS IDs, and lnfiniband
                                  GU IDs. The device type indicators: W, S, or G, are added after the name value to
                                  identify the type of device.
                              •   Firmware Analysis - Contains the primary firmware levels of installed nodes in the
                                  chassis. This information is grouped by machine type/model and groups two or more
                                  nodes with the same type/model. This informat ion is intended to be used for
                                  determining which components might need firmware upgrades.
                              •   Component Firmware - Contains a listing of all installed firmware for compute nodes,
                                  storage nodes, node network cards, and switches.
                              •   IP Addresses - Contains a listing of all IP address information for compute nodes,
                                  storage nodes, and switches.



68   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                            WSOU-AR1STA00001646
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 74 of 103



 Naviga-
 tion bar
 option      Selection     Description

             VLAN
             Configura-    •   Global VLAN Settings - Contains the option to g lobally enable VLAN support for the
                               CMM ethO network interface. Configuring and applying configuration changes might
             tion
                               make the CMM inaccessible, for example, if there is a mismatch with the network
                               environment. To prevent the CMM from becoming inaccessib le, a temporary or
                               uncommitted configuration is provided as a backup. Configuration changes made to
                               VLAN parameters wil l be temporary until the user accepts the changes. All
                               uncommitted changes can be comm itted by clicking Comm it. If temporary changes
                               are not committed within the selected revert timeout, the last committed conf iguration
                               wil l be restored. This allows the user to access the CMM if the temporary changes
                               resu lted in inaccessibility. The revert t imeout can be configured for 1-255 minutes. The
                               revert t imer is started when a configuration update is saved . The last comm itted
                               changes are restored when the revert timer expires, if the user d id not commit the
                               temporary configuration .
                           •   CMM VLAN Conf iguration - Contains the opt ion to configure, add, remove, or restart a
                               VLAN. A maximum of two VLAN entries can be configured on the CMM. The first VLAN
                               entry is referred as the default entry. The default entry is always enabled and initially
                               has the SOL feature assigned to it. It is always configured with the 1Pv4 and 1Pv6
                               configuration of the CMM external ethO network interface.
                               -   Actions
                                   -   Add New VLAN - This option is used to define the second VLAN ent ry, using a
                                       unique name and VLAN ID. In add ition, the VLAN state can be enabled and
                                       disabled and VLAN tagging can also be managed. The VLAN may be conf igured
                                       with unique 1Pv4 and 1Pv6 network parameters and static routes can be
                                       associated with each protocol.

                                       •   Actions - Select the second VLAN entry and the Actions menu is made
                                           available wit h options to delete or restart the VLAN.
                                   - Delete VLAN - This option is used to delete the second VLAN entry.
                           •   Features Assignment - Assigns t he available features to a VLAN , or removes t he
                               feature assignment.



CMM management options
You configure only the active CMM. If a standby CMM is installed, it receives the configuration and status
information automatically from the active CMM.

When the Flex System Enterprise Chassis is started for the first time, the CMM automatically configures its
remote management port, enabl ing you to establish a management connection. See "Configurin g the CMM
for remote access" in the Flex System Chassis Management Module Installation Guide for information.

The following illustration shows t he CMM Management menu, which contains configuration options for the
chassis and components in the chassis.




                                                                               Chapter 3. CMM web interface overview    69



                                                                                                       WS0U-ARISTA0000164 7
               Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 75 of 103



  Mgt Module Management ....     Search . ..

     User Accounts                 Create and modify user accounts that ,...,g have access to the CMM

     Firmware                       View CMM firmware 11formabon and update firmware

     Security                      Configure cryptography and security protocols such as SSL and SSH

  Network                          Network settings such as SNMP and LDAP used by the CMM

     Configuration                 Backup rurrent configuration and restore a configuration

     Properties                    Properties and settings such as Date and Time and Failover

     License Key Management        Licenses for additional functionality

     Restart                       Restart the CMM. Typically only needed when experiencing problems

     Reset to Defaults              Sets al rurrent configuration settings bade to default values

     File Management                View or delete files in the C   local storage file system.



Notes:
• Each CMM is configured with the same static IP address. You must create a unique static IP address for
  each CMM. If DHCP is not used, only one CMM at a time can be added onto the network for discovery.
  Adding more than one CMM to the network without a unique IP address assignment for each results in IP
  address conflicts.
• The Flex System Manager management software uses the CMM default user ID and password to access
  Power Systems compute nodes in a chassis. Before you update the firmware for one or more Power
  Systems compute nodes with the management software, make sure that the password for the CMM
  default user ID account will not expire before the update is complete. If the password expires during a
  code update, the Power Systems compute nodes might not reconnect to the management software, and
  each Power Systems compute node might have to be updated with the new password. See the User
  Accounts page (click Mgt Module Management> User Accounts) in the CMM web interface, or the
  users command in the CMM Command-Line Interface Reference Guide, for information about how to
  check a password expiration date and change the password, if necessary.

If the CMM that is being installed is a replacement for the only CMM in the Flex System Enterprise Chassis
and you saved the configuration file before you replaced the CMM, you can apply the saved configuration file
to the replacement CMM. A saved configuration is applied from the Mgt Module Management page. Click
Configuration from the Mgt Module Management menu.

You can purchase activation keys to activate the Features on Demand features for your CMM and 1/0
modules, if your 1/0 modules support these features. Click License Key Management from the Mgt Module
Management menu.

You can configure the CMM by using the CMM Initial Setup wizard. The setup wizard starts automatically
when you access the web interface of a new CMM for the first time. It also starts automatically the first time
that you access the web interface of a CMM that has been reset to its default settings. To access the setup
wizard, click Mgt Module Management, click Configuration, and then click Initial Setup Wizard.

Note: You can also configure the CMM by using the optional Flex System Manager management software
(see the Flex System Manager Software Installation and Service Guide).

Attention: Installing the wrong firmware update might cause the CMM to malfunction. Before you install a
firmware update, read any readme and change history files that are provided with the downloaded update.
These files contain important information about the update and the procedure for installing the update,
including any special procedure for updating from an early firmware version to the latest version.


70      Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                          WSOU-AR1STA00001648
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 76 of 103



The fol lowing table describes the options that are available from the Mgt Module Management menu.

 Navigation bar
 option           Selection         Description

 Mgt Module                         You can access CMM management options from the Mgt Module
 Management                         Management menu.




                                                                    Chapter 3. CMM web interface overview   71



                                                                                           WSOU-AR1STA00001649
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 77 of 103



Navigation bar
option               Selection             Description

                     User Accounts         The User Accounts page enables the user to define login accounts to access
                                           the CMM through the web interface.
                                           Note: CMM user accounts are also used to log in to the service processor
                                           interfaces of compute nodes.

                                           The following informat ion and options are available from the User Accounts
                                           page:

                                           •   Accounts - Contains a table of defined users with information related to
                                               each user account, and some options for manag ing user accounts. The
                                               following options and account information are included:
                                               - User Name - Click the user name to open User Properties, which
                                                   enables the user to change or configure existing user information. The
                                                   follow ing pages are available:
                                                   - General - Change the password for the selected user account or
                                                      update the simultaneous act ive session count.
                                                   - Permission Group - Change the permission group that is associated
                                                      w ith the selected user name.
                                                   - SNMPv3 - Configure SNMPv3 informat ion inc lud ing context name,
                                                     authentication protocol, privacy protocol, request access type, and
                                                     t rap destination IP address or host name.
                                                   - SSH Client Public Key - Import and manage up to four SSH keys
                                                      used for SSH public key authentication. This option allows secure
                                                      CU access, using SSH without the need for a user-suppl ied
                                                      password.
                                                   - Node Account Management - Configures central management of
                                                      compute node user accounts by the CMM.
                                               - Permission Group - Associated permission group of the user account.
                                               - Number of active sessions - Number of active sessions for the user
                                                   account.
                                               - Last Login - Last time and date the user account was authenticated.
                                               - Dormant - Indicates whether the user account is dormant, accord ing to
                                                   the current user account security policy of the chassis. When an X is
                                                   present, t he account is dormant. When the account is no longer
                                                   dormant, the X is not be present. To recover an account from a dormant
                                                   state, the user must log in to the dormant account. No changes can be
                                                   made to the user account settings wh ile the account is in a dorm ant
                                                   state.
                                               - Days to Expiration - When password expiration is enabled, this value
                                                   indicates the amount of days that the user account will remain active.
                                               -   State - Indicates the current state of the selected user account: active,
                                                   disabled, or locked. User accounts are generally in an active state. An
                                                   account becomes disabled if it has not been used for t he period of t ime
                                                   that is def ined by the user account security pol icy, or if the account is
                                                   manually disabled. A disabled account remains d isabled until it is
                                                   manually enabled. An account is locked when too many consecutive,
                                                   unsuccessful login attempts are made to access the account. The
                                                   account remains locked for the period of time determined by the user
                                                   account security policy, after which it is unlocked automat ically. The
                                                   account can also be manually unlocked.
                                           (continued on the next page)




72   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                               WSOU-AR1STA00001650
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 78 of 103



Navigation bar
option           Selection       Description

Mgt Module       User Accounts   (continued)
Management
                                 •   The follow ing options are available to configure a new user on the
                                     Accounts page:
                                     - Create User - Define a new user, password and authorization profile.
                                       This is a multiple step option that enables t he creation of a user name
                                       and password, and limits the maximum number of simultaneous login
                                       sessions for the user. You can associate the user name with one of the
                                       following authorization permission groups:
                                       - Supervisor - Enab les read-wr ite permission for al l operations on all
                                          components in the chassis.
                                       - Operator - Enables read-only permission for all configuration and
                                          status information on al l components in the chassis.
                                       - Custom - Enables a user-defined policy that can be set to al low read -
                                          only or read-write permission for selected components in the
                                          chassis. The custom perm ission groups are defined on t he
                                          Permission Groups page.
                                     - Global Login Settings - Enables the user to apply some login settings to
                                       all users.
                                       - General - Contains overall login settings that are typically used on the
                                          chassis.

                                          •    User Authent icat ion Method - Policy that sets how t he user is
                                               authenticated, through internal management modu le
                                               aut hentication, external LDAP server, or both.
                                          •    Web inactivity session t imeout - Specify the time that a web
                                               session will remain open while inactive. You can set it for all users
                                               or indicate that the value wil l be user-specified during login.
                                          •    CU inactivity session timeout - Specify the time in seconds that
                                               the CU wil l remain connected during periods of inactivity.
                                          •    Number of simultaneous active sessions for LDAP users -
                                               Numerical value of the simu ltaneous active sessions that the CMM
                                               will allow for each user who logs in using the LDAP authentication
                                               method. The minimum value is 1, and the maximum value is 20. A
                                               value of O means there is no limit of simultaneous act ive sessions
                                               for LDAP users.
                                          •    Authentication event logg ing - Limits the nu mber of login events
                                               for a user account for a specified period of time. This is to prevent
                                               excessive logg ing of authentication events.
                                          •    Ignore c lient IP address when tracking user authentication events
                                               - Specifies that a second login event by t he same user, but from a
                                               different client wi ll be suppressed when tracking user login events.
                                               When managing the chassis w ith the optional Flex System
                                               Manager management node, it ignores the setting and always
                                               suppresses login events from the same IP address.
                                       - Account Security Level - Security setting that applies to all user
                                          accounts t hat are defined on the CMM . The Legacy and High
                                          settings specify fixed values that manage the user accounts, with
                                          higher security requ ireme nts for the High setting. The Custom
                                          security setting allows the user to customize a pol icy for the user
                                          accounts.
                                       - Currently Logged In Users - List of the currently logged-in users,
                                          includ ing user name, source IP address, and access protocol.




                                                                         Chapter 3. CMM web interface overview     73



                                                                                                  WSOU-AR1STA00001651
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 79 of 103



Navigation bar
option               Selection             Description

                                                   - Delete - Removes the selected user account.
                                           (continued on the next page)

Mgt Module           User Accounts         (continued)
Management
                                           •   Permission Groups - Enables user-defined custom perm ission groups,
                                               wh ich are used for defin ing t he authorizat ion pol icy for user actions. The
                                               defau lt supervisor group provides read-write access and the operator
                                               group provides read-only access for all components in t he chassis. A
                                               custom permission group allows the user to define an authorization policy
                                               by specifying the read-wr ite and read-only authority for select components
                                               in the chassis. The custom permission groups are generally defined before
                                               a user account is created, so that the custom permission group is avai lable
                                               to be assigned to the new user account. You can assign a c ustom
                                               permission group to an existing user account by c licking the user name
                                               link in the table.
                                               - Create Group - Multiple-step option that enables the user to define a
                                                   new custom permission group. The fo llowing options are available:
                                                   - Group Name - Descript ive text that identifies the custom permission
                                                       group.
                                                   -   Aut hority - Roles that the permission group will allow. For example,
                                                       to allow a user to have read-only authority for 10 modu les and read-
                                                       write authority for al l compute nodes, the 1/0 module operator and
                                                       al l four Compute node xxx settings must be checked.
                                                   -   Access Scope - Restrict the defined authorities to a subset of
                                                       components. For example, you can limit the 1/0 module operator
                                                       authority to only slots 1 and 2 by selecting 1/0 Module 1 and 1/0
                                                       Module 2.
                                               - Delete - Removes the selected custom permission group. The defau lt
                                                   supervisor and operator groups cannot be removed.
                                           •   Group Profiles - Enab les the configuration of local (in-chassis)
                                               authorization specifications for groups of users. Each group profile
                                               includes aut horizations expressed as Authority Level (Roles) and Access
                                               scope, sim ilar to the user account permission groups. These group profiles
                                               are used in conj unction with LDAP Active Directory servers and not used
                                               when the LDAP c lient is configured for both authentication and
                                               authorizat ion. To use these group profi les for authorization and LDAP for
                                               authent icat ion, you must properly configure the LDAP Method opt ion in
                                               the LDAP Client section .
                                               -   Add a Group - Multiple step option that enables the user to define a new
                                                   group. The fo llowing options are available:
                                                   - Group Name - Descript ive text that identifies the group.
                                                   - Role - Specifies the authorizations that are granted for the group. The
                                                       following authorizations are available:

                                                       •   Supervisor - Read-write perm ission for all operat ions on all
                                                           components in the chassis.
                                                       •   Operator - Read -on ly perm ission to view al l configuration and
                                                           status information on all components in the chassis. No
                                                           configuration fields may be altered .
                                                       •   Custom - User-defined pol icy that can be set to allow read-only or
                                                           read-write perm ission for selected components in the chassis.
                                                   -   Authority - For a custom ro le, t he user can select one or more
                                                       operat ions that the group profi le w ill allow or deny. For example, to



74   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                                 WSOU-AR1STA00001652
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 80 of 103



Navigation bar
option           Selection   Description

                                        allow a user to have only read-only authority for 10 modules but full
                                        read-write authority for compute nodes, the 1/0 module operator
                                        and all four Compute node xxx settings must be selected.
                                    -   Access Scope - For a custom role, you can restrict the defined
                                        authorities to a subset of components by selecting only those
                                        components. For example, you can limit the 1/0 module operator
                                        authority can be limited to slots 1 and 2 by selecting 1/0 Module 1
                                        and 1/0 Module 2.
                                 - Delete - Removes the selected group from the configuration.

Mgt Module       Firmware    The Firmware page has a table that contains information about the level of
Management                   firmware on each CMM and an option to update the firmware. If there is a
                             standby CMM, the location of the primary CMM is visible. When there is a
                             standby CMM, the primary CMM receives the new level of firmware first. After
                             the primary CMM has been updated, the firmware is then applied to the
                             standby CMM from the primary CMM. For additional information about
                             updating firmware for Flex System, see the Firmware Update Best Practices
                             Guide at htt(:)s://su[:>(:)Ort.lenovo.com/solutions/HT116912 (an ID might be
                             required to access this content).
                             Attention:

                             •   Installing the wrong firmware update might cause the CMM to malfunction .
                             •   Before you update the firmware for Power Systems compute nodes using
                                 the optional Flex System Manager management software, make sure that
                                 the passwords for the Power Systems compute node accounts on the
                                 CMM will not expire before the update is complete. If the passwords
                                 expire during a code update, the compute nodes might not reconnect to
                                 the management software, and each Power Systems compute node might
                                 have to be updated with a new password.
                             •   After you update the CMM firmware, the old version of the firmware will be
                                 the firmware backup after the CMM has been restarted.
                             •   After updating the firmware, to ensure proper rendering of the web pages,
                                 it is recommended that you clear all browser-cached data.

                 Security    The Security page contains options for setting the overall chassis security
                             policy, including passwords, secure communication and certificate
                             management. The following option tabs are available:

                             •   Security Policies -

                                 Notes: The CMM HTTP and HTIPS ports are open at all times. Port
                                 behavior is determined by the CMM HTIPS port setting, which can be
                                 affected by the CMM chassis security policy setting:
                                 - When the CMM HTTPS port is enabled, the HTIP port (port 80) remains
                                    open and redirects to the HTIPS port (port 443). When the chassis
                                    security policy is set to secure, the CMM HTIPS port is automatically
                                    enabled and its setting cannot be changed.
                                 - When the CMM HTTPS port is disabled, the HTIPS port (port 443)
                                    remains open and redirects to the HTIP port (port 80).

                                 Set the overall chassis security policy on the Security Policies tab. Use
                                 the vertical slider to adjust the security policy level to one of the following:
                                 - Legacy - Provides the least amount of security but the greatest level of
                                    flexibility for managing platform security. Some attributes of the policy
                                    are as follows:
                                    -   Weak password policies are permitted.




                                                                      Chapter 3. CMM web interface overview         75



                                                                                               WSOU-AR1STA00001653
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 81 of 103



Navigation bar
option               Selection             Description

                                                   - Well-known passwords for network login are not requ ired to be
                                                       changed.
                                                   - Unencrypted communication protocols may be enabled .
                                               -   Secure - Defau lt security setting and the most secure, this policy
                                                   provides a moderate level of user control over the chassis. Some
                                                   attributes of the po licy are as follows:
                                                   - Password policies are automatical ly checked and requ ired to be
                                                       strong.
                                                   - Well-known passwords for network login are automatically req uired
                                                       to be changed after initial setup.
                                                   - On ly secure communication protocols may be enabled.
                                                   - Certificates for establishing secure and trusted connections to
                                                       appl ications running on management processors are automatically
                                                       generated and managed by the system.
                                           (continued on the next page)

Mgt Module           Security              (continued)
Management
                                           •   Security Policies -
                                               -   Secure -When you use the Secure Chassis policy, this tab also provides
                                                   feedback and detailed information regarding any problems encountered
                                                   in enforcing t he Secure policy. For example, the user might have
                                                   unsecure Telnet enabled for CU access when the users tries to set the
                                                   chassis policy to Secure. In addition, if any of the components installed
                                                   in the chassis are in violation of the overall chassis security policy, this
                                                   tab provides details about the violations with suggested actions to
                                                   remedy the problem.
                                           •   Cryptography - Displays the cryptography compatibility mode and settings
                                               for the CMM. The Cryptography tab provides the following options:
                                               - NIST mode settings
                                                   - Compatibil ity - Defau lt NIST mode setting with a Publ ic/Private key
                                                       length minimum of 1024 bits.
                                                   - NIST SP 800-131 A - Publ ic/Private key length m inimum is 2048 bits.
                                                       Hashes used for digital signatures are restricted to SHA-256 or
                                                       stronger, and the only symmetric encryption algorithms used are
                                                       NIST-approved algorithms with 128-bit or longer key lengths.
                                               - TLS/SSL Settings
                                                   - Legacy - Defau lt TLS/SSL setting t hat can use SSL v3.0 t hrough TLS
                                                       v1 .2.
                                                   -   TLS 1.2 Server Only - Restricts server SSL apps to TLS v1 .2 c iphers.
                                                   -   TLS 1 .2 Server and Client - Restricts client and server apps to TLS
                                                       v1 .2 c iphers.

                                               Note: The default cryptograph ic setting for NIST mode settings is
                                               Compatibility. The default for TLS/SSL Settings is Legacy. In order to
                                               ach ieve NIST Strict Compliance, the NIST mode setting must be set to
                                               NIST SP 800-131A and TLS/SSL setting must be set to TLS 1.2 Server
                                               and Client.
                                           •   Certificate Aut hority - The CMM acts as the certificate authority for all
                                               locally signed certificates that are generated. The Certificate Authority tab
                                               provides t he fo llowing opt ions:




76   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                               WSOU-AR1STA00001654
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 82 of 103



Navigation bar
option           Selection   Description

                                 - Set t he c ipher strength value
                                 - Generate a new cert ificate authority root certificate
                                 - Download a certificate in PEM or DER formats.
                             •   HTTPS Server - Enable secure web support and manage associated
                                 certificates from this tab. The followi ng options are avai lable:
                                 - Generate a new key and a certificate signing request (CSR)
                                 - Manage a signed cert ificate
                             •   LDAP Client - Enable secure LDAP support and manage associated
                                 certificates from this tab. The following opt ions are avai lable:
                                 - Generate a new key and a certificate signing request (CSR)
                                 - Manage a signed certificate
                                 - Manage a trusted certificate
                             •   SSH Server - Enable t he SSH server for the secure CU user interface, and
                                 generate private host keys from this tab.

Mgt Module       Network     The Network page contains settings to conf igure how the CMM
Management                   communicates through the Ethernet, using different network protocols. The
                             following tabs are available from the Network page:

                             •   Ethernet - Contains options to configure a w ide range of network
                                 information re lated to the management module network interface.
                                 Changes to some IP configurat ion fields are not activated until Activate IP
                                 Changes is clicked . Th is button appears when updates are made that are
                                 different from the current values for the ethO interface. The following
                                 information is included in this section :
                                 - Host name and domain name
                                 - 1Pv4 - Contains addressing information and IP address assignment
                                     preference (DHCP, Static, or DHCP then Stat ic).
                                 - 1Pv6 - Contains addressing information, including static, stateless
                                     address conf iguration and DHCPv6 statefu l.
                                 -   Advanced Ethernet - Contains t he fo llowing Ethernet properties and
                                     options:
                                     - Duplex setting, MTU, and data rate
                                     - MAC address specification
                                     - Fai lover policy settings for physical and log ical link loss
                                     - Logical link check addresses and policy
                             •   SNMP - Options for configuring the SNMP user interface support. The
                                 following options are avai lable:
                                 - Enable SNMPv1 agent - Enables definition of three SNMPv1 community
                                     names. The Community tab is visible after the option is selected.
                                     Create communt ies by entering a community name, access type, and
                                     up to three SNMP manager addresses, which can be a host name or an
                                     1Pv4 or 1Pv6 address. The host name and addresses are also used as
                                     the destination for SNMP traps. A value of 0.0.0.0 or 0: :0 can be
                                     specified to indicate ANY manager; however, those two special
                                     addresses can not be used as trap destinations.
                                 - Enable SNMPv3 agent - This option is enabled on the SNMP tab;
                                     however, SNMPv3 is user-based and is configured on the User
                                     Accounts page. After a user is defined, click the name link and complete
                                     the configuration on the SNMPv3 tab.



                                                                      Chapter 3. CMM web interface overview     77



                                                                                                WSOU-AR1STA00001655
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 83 of 103



Navigation bar
option               Selection             Description

                                               - Contact - Define a contact and specify system location information.
                                               - Traps - Enable the send ing of SNMP traps.
                                           •   DNS - Enable DNS to incl ude additional DNS server addresses in the
                                               search order for host-name-to-IP address resolution. DNS lookup is
                                               always enabled, and other DNS addresses may be automatically assigned
                                               by the DHCP server when DHCP is in use. Additional DNS servers are
                                               added to the top of the search list, so the host name search is done on
                                               these servers before it happens on a DNS server that is automatically
                                               assigned by a DHCP sever.
                                           •   SMTP - Configure a SMTP server and domain name. This protocol is used
                                               to forward service data and events to an email recip ient.
                                           •   LDAP Client - The CMM contains an LDAP c lient that can be configured to
                                               provide user authent icat ion through one or more LDAP servers. The LDAP
                                               servers that are used for authent icat ion can be discovered dynamically or
                                               manual ly searched . The CMM supports three remote aut hentication
                                               models, which use the LDAP servers to authenticate users. You can select
                                               the option to be used from the list. The following models are supported:
                                               -   Active Directory Authentication Only - Applies to an Active Directory
                                                   (AD) environment only. Only the AD servers are used to authenticate
                                                   users. No authorization information is stored on the AD server for any
                                                   user. This means that t he CMM must be configured with user
                                                   authorization information.
                                           (continued on the next page)

Mgt Module           Network               (continued)
Management
                                           •   LDAP Client
                                               -   Active Directory Role Based Authentication and Authorization - Applies
                                                   to an AD environment on ly. This option relies on configuration stored on
                                                   the AD server to associate perm issions with some users, and is used to
                                                   authenticate and authorize users t hrough some AD servers. Enable t his
                                                   option by completing the fo llowing from the LDAP Client tab:
                                                   - Select t he Use LDAP Servers for Authentication and
                                                     Authorization option.
                                                   - Select the Use Pre-configured servers or Use DNS to find LDAP
                                                     Servers option.
                                                   - Check the Enable enhanced role-based security checkbox.
                                               - Legacy Authentication and Authorizat ion - Supports AD, Novell
                                                   eDirectory, and OpenLDAP environments. This option relies on
                                                   configuration stored on the LDAP server to associate perm issions with
                                                   some users. Use this option to authenticate and authorize users through
                                                   some LDAP servers. To enab le this option, complete the follow ing
                                                   steps:
                                                    1. Select Use LDAP Servers for Authentication and Authorization.
                                                    2. Clear the Enable enhanced role-based security check box to
                                                       disable the option .
                                               - TCP Command Mode - Enables TCP command mode protocol for an
                                                 external application to manage the CMM using the Flex System
                                                 Manager software. The conf iguration enables non-secure and secure
                                                 modes of operation and allows the user to specify a maximum number
                                                 of connections and an inactivity timeout value.




78   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                             WSOU-AR1STA00001656
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 84 of 103



Navigation bar
option           Selection       Description

                                     - SLP - Enables the Service Location Protocol (SLP), which t he CMM
                                        uses to discover ot her CMMs in the network. This must be enabled to
                                        use the Multi-Chassis Monitor page .
                                     - FTP, TFTP, and SFTP - Enables one or more of the three file transfer
                                        protocols supported by the CMM, w ith FTP and TFTP being the least
                                        secure options. The SFTP option provides secure file transfer capability.
                                 •   Telnet - Enables the Telnet protocol, wh ich is the least secure transport
                                     used for the CMM command line interface (CU). To enable secure CU
                                     transport over SSH, configure the SSH server on the Security page in Mgt
                                     Module Management.
                                 •   Web Access (HTIP / HTIPS) - Enables web access to the management
                                     module. To support HTIP secure web access, the option to enable the
                                     HTIP server must be enabled on t he Security page in Mgt Module
                                     Management.
                                 •   Port Assignments - Contains all open TCP and UDP protocol ports. Th is
                                     option allows you to assign non -standard port numbers with various
                                     protoco ls on the CMM .
                                 •   CIM - Enable CIM (Common Information Model) protocol support on the
                                     CMM.
                 Configuration   The Configuration page provides a means of backing up the management
                                 module configuration settings to a f ile and the abi lity to restore these settings
                                 from a file. For example, to configure a set of chassis, a single machine may
                                 be configured, that configuration saved in a file, which can then be
                                 transferred to the other chassis and restored. Optional encryption of sensitive
                                 configuration data can also be specified. "Use legacy backup file" option
                                 shou ld only be selected for backup f iles that were created w ith IBM CMM
                                 bu ild older than 2PET12K
                                 Some restore operations may cause a temporary loss of web connectivity.
                                 Under these circumstances, the final confirmation popup and restore log may
                                 not be available. If web connectivity is lost, clear the browser cache (Ctrl+F5)
                                 and restart your session. For example, SSL certificates are dependent upon
                                 1Pv6 addressing. If you change the 1Pv6 configuration, then the certificate
                                 becomes obsolete and a new one has to be generated. As a result, t he user
                                 wi ll lose browser connectivity.

                                 This page also is the launching point for the in itial setup wizard, which
                                 provides a guided sequence of steps to configure many common functions
                                 on a newly deployed chassis, including:

                                 •   Checking initial hardware status and inventory
                                 •   Importing an exist ing configuration f ile
                                 •   General identification settings, such as chassis and management module
                                     labels and location information
                                 •   Date and time setup
                                 •   Management module IP configuration
                                 •   User ID and password updates
                                 •   10 module characteristics
                                 •   Chassis security policy level
                                 •   Domain name services
                                 •   Event recipient configuration - The allowed characters for the recipient
                                     portion of the email are!#$%&'*+-/=?/\       _·rn-
                                                                                 but quoted string forms are
                                     not allowed. For example, !#$%&'*+-/=?/\ _·{}i-@example.org is supported.




                                                                          Chapter 3. CMM web interface overview   79



                                                                                                 WSOU-AR1STA00001657
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 85 of 103



Navigation bar
option               Selection             Description

Mgt Module           Properties           The Properties section contains options to configure the primary and standby
Management                                CMM. The fo llowing tabs are available:

                                           •   General - Enter a unique CMM name and set the serial port attributes .
                                           •   Date and Time - Set the time manually or with an NTP server. For manual
                                               operation, the date and time value is explicitly set and maintained by the
                                               system management software. For t he NTP server mode, the user
                                               specifies t he NTP server IP address, update frequency, and whether
                                               authentication is required. No matter which mode is chosen, the timezone
                                               setting can also be configured. This setting displays international time
                                               zones ordered by major region/minor region. Some have comments to
                                               assist in making the selection .

                                               Note: If you choose to set the date and time from an NTP server, the
                                               CMMNTP v3 Authentication key index and NTP v3 Authentication key
                                               must match the key ID and password values set on the NTP server. For
                                               example, if you are using an external Linux-based NTP server with a key ID
                                               of 1234 and a password of my_password, you would typically add 1234 M
                                               my_password to /etc/ntp.keys. In addition, you should also add
                                               trustedkey 1234 to /etc/ntp.conf. If you are using the Flex System
                                               Manager management node as the NTP server, make sure that you use the
                                               key ID and password that you specified for the Flex System Manager
                                               management node. See the documentation for your NTP server for
                                               information about setting a key ID and password.
                                           •   Advanced Failover - When a standby CMM is installed, the Advanced
                                               Failover tab enables the user to configure the behavior and network
                                               properties of the standby CMM. The following options are available:
                                               - Use Advanced Failover - Enable or disable the use of CMM failover.
                                               - IP Address Policy - When a failover situation occurs, the following
                                                 options are available for the handling of IP addresses:
                                                 - Do not swap Management Module IP addresses - In a failover
                                                    situation, you must login to the CMM, using the IP address that you
                                                    have specified for the standby CMM .
                                                 - Swap Management Module IP addresses - In a failover situation, the
                                                    IP address that you use for the CMM remains the same. The IP
                                                    address of the failed CMM is transferred to the standby CMM, and
                                                    back from the standby to the primary CMM.
                                               - Host Name - Host name defined for the standby CMM interface.
                                               - Domain Name - Domain name defined for the standby CMM interface.
                                               - 1Pv4 Config - 1Pv4 configuration for the standby CMM interface. If
                                                 DHCP is enabled for the primary CMM interface, it will also be defined
                                                 for the standby. If DHCP is disabled, the user can define the static IP
                                                 address, mask, and gateway.
                                               - 1Pv6 Config - 1Pv6 conf iguration of the standby CMM . If 1Pv6 static
                                                 address support is enabled on the primary CMM, the user can define
                                                 the standby CMM 1Pv6 static IP address.

Mgt Module           License Key          The License Key Management page provides status information related to 1/0
Management           Management           modu le and chassis licensed features that are installed on chassis switches.
                                          The following option tabs are available:

                                           •   IOM License Keys Management - Status information related to 1/0 module
                                               licensed features that are installed on chassis switches. Each key generally
                                               provides the following information:
                                               - Cert - Identifying number of a key in the table


80   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                            WSOU-AR1STA00001658
     Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 86 of 103



Navigation bar
option           Selection           Description

                                         - Index - Ident ifying nu m ber of a particular key on an 1/0 module
                                         - Bay - Bay number of the 1/0 module
                                         -   Val id Through - Expiration date of the key
                                         - Description - Text description of the key
                                         - License ID - Un ique identifier for t he key
                                         - Other Info - Other relevant text about the key
                                         - Status - Status of the key
                                     •   Chassis License Keys Management - Status information related to chassis
                                         licensed features that are instal led on the chassis. Each key generally
                                         provides the follow ing information :
                                         - Index - Identifying number of a particular key on the chassis
                                         - Feature - Text name of the key
                                         - Feature Type - Numeric identifier of the key
                                         - Description - Text description of the key
                                         - System - Text description of the related system of the key
                                         - License ID - Un ique identifier of the key
                                         -   Val idation - Validation scheme used by the key
                                         - Status - Status of the key
                                         - Constraint - List of any constraints imposed on a key. If there are none,
                                             a(-) minus sign is displayed in the cel l.

                 Restart             This option enables the user to restart t he primary and standby CMM from
                                     the web interface. The following selections are available:

                                     •   Normal Restart - Th is option does not change the current configurat ion,
                                         but all existing network connections are temporarily lost. If the local
                                         system is being restarted, you must open a new browser w indow and log
                                         in to the web interface again .
                                     •   Restart and Switch to Standby Management Modu le - This option restarts
                                         the primary CMM, then switches over to the standby CMM. Al l existing
                                         network connections are temporarily lost. You must open a new browser
                                         and log in again to get back to the web interface.
                                     •   Restart Standby Only - Restarts the standby CMM .

                 Reset to Defaults   This option enables the user to set the CMM configuration to its defaults. This
                                     operation might cause network connections to the CMM to be lost. After the
                                     configurat ion has been in itialized, the CMM is automatically reset to activate
                                     the default configuration. The user can optional ly choose to keep the event
                                     log and not clear the log information .
                                     Note: Resetting the CMM to the defau lt settings can be used to disable
                                     centralized user management and return chassis management capabi lity to
                                     the CMM.




                                                                               Chapter 3. CMM web interface overview   81



                                                                                                      WSOU-AR1STA00001659
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 87 of 103



Navigation bar
option               Selection             Description

Mgt Module           File Management       The File Management page contains options to view and delete f iles in the
Management                                 CMM local storage file system and to monitor space usage. The File
                                           Management section allows the user to view and delete fi les in the CMM local
                                           storage file system and to monitor CMM space usage. The following options
                                           are available:

                                           •   Click the directory name to view that directory level .
                                           •   Go Up One Level - Returns to the previous directory .
                                           •   Delete Selected - Removes fi les that have been selected . Supervisor or
                                               Chassis Administrator access is requ ired to delete a fi le.
                                           •   The total, used, and available space are shown at the top of page .
                                           Note: Directories can not be deleted.




82   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                            WSOU-AR1STA00001660
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 88 of 103




Appendix A. Getting help and technical assistance
If you need help, service, or technical assistance or just want more information about Lenovo products, you
will find a wide variety of sources available from Lenovo to assist you.

Use this information to obtain additional information about Lenovo and Lenovo products, and determine
what to do if you experience a problem with your Lenovo system or optional device.

Note: This section includes references to IBM web sites and information about obtaining service. IBM is
Lenovo's preferred service provider for the System x, Flex System, and NeXtScale System products.


Before you call
Before you call, make sure that you have taken these steps to try to solve the problem yourself.

If you believe that you require warranty service for your Lenovo product, the service technicians will be able
to assist you more efficiently if you prepare before you call.
• Check all cables to make sure that they are connected.
• Check the power switches to make sure that the system and any optional devices are turned on.
• Check for updated software, firmware, and operating-system device drivers for your Lenovo product. The
  Lenovo Warranty terms and conditions state that you, the owner of the Lenovo product, are responsible
  for maintaining and updating all software and firmware for the product (unless it is covered by an
  additional maintenance contract). Your service technician will request that you upgrade your software and
  firmware if the problem has a documented solution within a software upgrade.
• If you have installed new hardware or software in your environment, check http://stat ic.lenovo.com/us/en/
  serverproven/index.shtml to make sure that the hardware and software is supported by your product.
• Go to http://datacentersupport.lenovo.com to check for information to help you solve the problem.
• Gather the following information to provide to the service technician. This data will help the service
  technician quickly provide a solution to your problem and ensure that you receive the level of service for
  which you might have contracted.
   - Hardware and Software Maintenance agreement contract numbers, if applicable
   - Machine type number (Lenovo 4-digit machine identifier)
   - Model number
   - Serial number
   - Current system UEFI and firmware levels
   - Other pertinent information such as error messages and logs
• Go to http://www.ibm.com/su pport/entry/portal/Open service request to submit an Electronic Service
  Request. Submitting an Electronic Service Request will start the process of determining a solution to your
  problem by making the pertinent information available to the service technicians. The IBM service
  technicians can start working on your solution as soon as you have completed and submitted an
  Electronic Service Request.

You can solve many problems without outside assistance by following the troubleshooting procedures that
Lenovo provides in the online help or in the Lenovo product documentation. The Lenovo product
documentation also describes the diagnostic tests that you can perform. The documentation for most
systems, operating systems, and programs contains troubleshooting procedures and explanations of error
messages and error codes. If you suspect a software problem, see the documentation for the operating
system or program.

© Copyright Lenovo 2015, and 2015, 2020,
2020                                                                                                           83



                                                                                              WS0U-ARISTA00001661
           Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 89 of 103




Using the documentation
Information about your Lenovo system and preinstalled software, if any, or optional device is available in the
product documentation. That documentation can include printed documents, online documents, readme
files, and help files.

See the troubleshooting information in your system documentation for instructions for using the diagnostic
programs. The troubleshooting information or the diagnostic programs might tell you that you need
additional or updated device drivers or other software. Lenovo maintains pages on the World Wide Web
where you can get the latest technical information and download device drivers and updates. To access
these pages, go to http://datacentersupport.lenovo.com .


Getting help and information from the World Wide Web
Up-to-date information about Lenovo products and support is available on the World Wide Web.

On the World Wide Web, up-to-date information about Lenovo systems, optional devices, services, and
support is available at http://datacentersupport .lenovo.com . The most current version of the product
documentation is available in the following product-specific Information Centers:
     Flex System products:
     http://flexsystem.lenovofiles.com/help/index.jsp
     System x products:
     http://systemx.lenovofiles.com/help/index. jsp
     NeXtScale System products:
     http://nextscale.lenovofi les.com/help/index.jsp


How to send DSA data
You can use the Enhanced Customer Data Repository to send diagnostic data to IBM.

Before you send diagnostic data to IBM, read the terms of use at http://www.ibm.com/de/support/ecurep/
terms.htm l.

You can use any of the following methods to send diagnostic data:
• Standard upload:
http://www.ibm.com/de/support/ecurep/send http.html
• Standard upload with the system serial number:
http://www.ecu rep.ibm.com/app/upload hw
• Secure upload:
http://www.ibm.com/de/support/ecurep/send http.html#secure
• Secure upload with the system serial number:
https://www.ecurep. ibm.com/app/upload hw


Creating a personalized support web page
You can create a personalized support web page by identifying Lenovo products that are of interest to you.

To create a personalized support web page, go to https://support.lenovo.com. From this personalized page,
you can subscribe to weekly email notifications about new technical documents, search for information and
downloads, and access various administrative services.




84     Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                         WS0U-ARISTA00001662
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 90 of 103




Software service and support
Through IBM Support Line, you can get telephone assistance, for a fee, with usage, configuration, and
software problems with your Lenovo products.

For more information about Support Line and other IBM services, see http://www.ibm .com/services or see
http://www.ibm .com/planetwide for support telephone numbers. In the U.S. and Canada, call 1-800-IBM-
SERV (1-800-426-7378).


Hardware service and support
IBM is Lenovo's preferred service provider for the System x, Flex System and NeXtScale System products.

You can receive hardware service through your Lenovo reseller or from IBM. To locate a reseller authorized
by Lenovo to provide warranty service, go to http://www. ibm.com/part nerworld and click Business Partner
Locator. For IBM support telephone numbers, see http://www.ibm.com/planetwide. In the U.S. and Canada,
call 1-800-IBM-SERV (1-800-426-7378).

In the U.S. and Canada, hardware service and support is available 24 hours a day, 7 days a week. In the U.
K., these services are available Monday through Friday, from 9 a.m. to 6 p.m.


Taiwan product service
Use this information to contact IBM Taiwan product service.




IBM Taiwan product service contact information:

IBM Taiwan Corporation
3F, No 7, Song Ren Rd.
Taipei, Taiwan
Telephone: 0800-016-888




                                                              Appendix A. Getting help and technical assistance   85



                                                                                                WSOU-AR1STA00001663
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 91 of 103




86   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                       WSOU-AR1STA00001664
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 92 of 103




Appendix B. Notices
Lenovo may not offer the products, services, or features discussed in this document in all countries. Consult
your local Lenovo representative for information on the products and services currently avai lable in your
area.

Any reference to a Lenovo product, program, or service is not intended to state or imply that only that
Lenovo product, program, or service may be used. Any functionally equivalent product, program, or service
that does not infringe any Lenovo intellectual property right may be used instead. However, it is the user's
responsibility to evaluate and verify the operation of any other product, program, or service.

Lenovo may have patents or pending patent applications covering subject matter described in this
document. The furnishing of th is document does not give you any license to these patents. You can send
license inquiries, in writing, to:
   Lenovo (United States), Inc.
   1009 Think Place - Building One
   Morrisville, NC 27560
   U.S.A.
   Attention: Lenovo Director of Licensing

LENOVO PROVIDES THIS PUBLICATION "AS IS" WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Some jurisdictions do not allow
disclaimer of express or implied warranties in certain transactions, therefore, th is statement may not apply to
you .

Th is information could include technical inaccuracies or typographical errors. Changes are periodically made
to the information herein; these changes will be incorporated in new editions of the publication. Lenovo may
make improvements and/or changes in the product(s) and/or the program(s) described in this publ ication at
any t ime without notice.

The products described in th is document are not intended for use in implantation or other life support
applications where malfunction may result in injury or death to persons. The information contained in this
document does not affect or change Lenovo product specifications or warranties. Nothing in this document
shall operate as an express or implied license or indemnity under the intellectual property rights of Lenovo or
third parties. All information co ntained in t his document was obtained in specific environments and is
presented as an illustration. The resu lt obtained in other operating environments may vary.

Lenovo may use or distribute any of the information you supply in any way it believes appropriate without
incurring any obligation to you.

Any references in this publication to non-Lenovo Web sites are provided for conven ience on ly and do not in
any manner serve as an endorsement of those Web sites. The materials at those Web sites are not part of the
materials for th is Lenovo product, and use of those Web sites is at your own risk.

Any performance data contained herein was determined in a controlled environment. Therefore, the result
obtained in other operating environments may vary significantly. Some measurements may have been made
on development-level systems and there is no guarantee that these measurements will be the same on
generally avail able systems. Furthermore, some measurements may have been estimated through
extrapolation. Actual results may vary. Users of this document should verify the applicable data for their
specific environment.



© Copyright Lenovo 2015, and 2015, 2020,
2020                                                                                                          87


                                                                                               WSOU-AR1STA00001665
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 93 of 103




Trademarks
Lenovo, the Lenovo logo, Flex System, System x, NeXtScale System, and x Architecture are trademarks of
Lenovo in the United States, other countries, or both.

Intel and Intel Xeon are trademarks of Intel Corporation in the United States, other countries, or both.

Internet Explorer, Microsoft, and Windows are trademarks of the Microsoft group of companies.

Linux is a registered trademark of Linus Torvalds.

Other company, product, or service names may be trademarks or service marks of others.


Important notes
Processor speed indicates the internal clock speed of the microprocessor; other factors also affect
application performance.

CD or DVD drive speed is the variable read rate. Actual speeds vary and are often less than the possible
maximum.

When referring to processor storage, real and virtual storage, or channel volume, KB stands for 1 024 bytes,
MB stands for 1 048 576 bytes, and GB stands for 1 073 741 824 bytes.

When referring to hard disk drive capacity or communications volume, MB stands for 1 000 000 bytes, and
GB stands for 1 000 000 000 bytes. Total user-accessible capacity can vary depending on operating
environments.

Maximum internal hard disk drive capacities assume the replacement of any standard hard disk drives and
population of all hard-disk-drive bays with the largest currently supported drives that are available from
Lenovo.

Maximum memory might require replacement of the standard memory with an optional memory module.

Each solid-state memory cell has an intrinsic, finite number of write cycles that the cell can incur. Therefore, a
solid-state device has a maximum number of write cycles that it can be subjected to, expressed as total
bytes written (TBW). A device that has exceeded this limit might fail to respond to system-generated
commands or might be incapable of being written to. Lenovo is not responsible for replacement of a device
that has exceeded its maximum guaranteed number of program/erase cycles, as documented in the Official
Published Specifications for the device.

Lenovo makes no representations or warranties with respect to non-Lenovo products. Support (if any) for the
non-Lenovo products is provided by the third party, not Lenovo.

Some software might differ from its retail version (if available) and might not include user manuals or all
program functionality.


Recycling information
Lenovo encourages owners of information technology (IT) equipment to responsibly recycle their equipment
when it is no longer needed. Lenovo offers a variety of programs and services to assist equipment owners in
recycling their IT products. For information on recycling Lenovo products, go to:

http://www.lenovo.com/ recycl ing



88   Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                       WSOU-AR1STA00001666
        Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 94 of 103




Particulate contamination
Attention: Ai rborne particulates (including metal flakes or particles) and reactive gases acting alone or in
combination with other environmental factors such as humidity or temperature might pose a risk to the
device that is described in this document.

Risks that are posed by the presence of excessive particulate levels or concentrations of harmful gases
include damage that might cause the device to malfunction or cease functioning altogether. This
specification sets forth limits for particulates and gases that are intended to avoid such damage. The limits
must not be viewed or used as definitive limits, because numerous other factors, such as temperature or
moisture content of the air, can influence the impact of particulates or environmental corrosives and gaseous
contaminant t ransfer. In the absence of specific limits that are set forth in this document, you must
implement practices that maintain particulate and gas levels that are consistent with the protection of human
health and safety. If Lenovo determines that the levels of particu lates or gases in your environment have
caused damage to the device, Lenovo may condition provision of repair or replacement of devices or parts
on implementation of appropriate remedial measures to mitigate such environmental contamination.
Implementation of such remedial measures is a customer responsibility.

Table 1. Limits for particulates and gases

 Contaminant          Limits
 Particulate
                      •   The room air must be continuously filtered with 40% atmospheric dust spot efficiency (MERV
                          9) according to ASH RAE Standard 52.2 1 .
                      •   Air that enters a data center must be filtered to 99 .97% efficiency or greater, using high-
                          efficiency particu late air (HEPA) filters that meet MIL-STD-282.
                      •   The deliquescent relative humidity of the particulate contamination must be more than 60% 2 .
                      •   The room must be free of conductive contamination such as zinc whiskers .
 Gaseous
                      •   Copper: Class G1 as per ANSI/ISA 71 .04-19853
                      •   Silver: Corrosion rate of less than 300 in 30 days

    1ASH RAE 52 .2-2008 - Method of Testing General Ventilation Air-Cleaning Devices for Removal Efficiency by
    Particle Size. Atlanta: American Society of Heating, Refrigerating and Air-Conditioning Engineers, Inc.
    2The deliquescent relative humidity of particulate contam ination is the re lative humidity at which the dust absorbs
    enough water to become wet and promote ionic conduct ion .
    3 ANSI/ISA-71 .04-1985. Environmental conditions for process measurement and control systems: Airborne

    contaminants. Inst rument Society of America, Research Triangle Park, North Carolina, U.S.A.



Telecommunication regulatory statement
This product may not be certified in your country for connection by any means whatsoever to interfaces of
public telecommunications networks. Further certification may be required by law prior to making any such
connection. Contact a Lenovo representative or reseller for any questions.


Electronic emission notices
When you attach a monitor to the equipment, you must use the designated monitor cab le and any
interference suppression devices that are supplied w ith the monitor.




                                                                                                     Appendix B. Notices    89



                                                                                                           WSOU-AR1STA00001667
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 95 of 103



Federal Communications Commission (FCC) statement
Note: This equipment has been tested and found to comply with the limits for a Class A digital device,
pursuant to Part 15 of the FCC Ru les. These limits are designed to provide reasonab le protection against
harmfu l interference when the equ ipment is operated in a commercial environment. This equipment
generates, uses, and can radiate radio frequency energy and, if not installed and used in accordance with the
instruction manual, may cause harmful interference to radio communications. Operation of th is equipment in
a residential area is likely to cause harmful interference, in wh ich case the user w ill be required to correct the
interference at his own expense.

Properly shielded and grounded cables and connectors must be used in order to meet FCC emission limits.
Lenovo is not responsible for any radio or television interference caused by using other than recommended
cables and connectors or by unauthorized changes or modifications to th is equipment. Unauthorized
changes or modifications could void the user's authority to operate the equipment.

Th is device comp lies with Part 15 of the FCC Rules. Operation is subject to the fol lowing two cond itions: (1)
this device may not cause harmful interference, and (2) th is device must accept any interference received,
including interference that might cause undesired operation.

Industry Canada Class A emission compliance statement
Th is Class A digital apparatus complies with Canadian ICES-003.

Avis de conformite a la reglementation d 1lndustrie Canada
Cet appareil numerique de la classe A est conforme          a la norme NMB-003 du Canada.
Australia and New Zealand Class A statement
Attention : This is a Class A product. In a domestic environment this product may cause radio interference in
which case the user may be required to take adequate measures.

European Union EMC Directive conformance statement
This product is in conformity with the protection requ irements of EU Counci l Directive 2004/108/EC on the
approximation of the laws of the Member States relating to electromagnetic compatibility. Lenovo cannot
accept responsibility for any failure to satisfy the protection requirements resulting from a non-recommended
modification of the product, including the install ation of option cards from other manufacturers.

Th is product has been tested and found to comply with the limits for Class A Information Tech nology
Equ ipment according to European Standard EN 55022. The limits for Class A equipment were derived for
commercial and industrial environments to provide reasonable protection against interference with licensed
communication equipment.

Lenovo, Einsteinova 21, 851 01 Bratislava, Slovakia

Germany Class A statement
Deutschsprachiger EU Hinweis: Hinweis fr Gerate der Klasse A EU-Richtlinie zur Elektromagnetischen
Vertraglichkeit

Deutschsprachiger EU Hinweis:Hinweis fr Gerate der Klasse A EU-Richtlinie zur Elektromagnetischen
Vertraglichkeit
Dieses Produkt entspricht den Schutzanforderungen der EU-Richtlinie 2004/108/EG (frher 89/336/EWG) zur
Ang leichung der Rechtsvorschriften ber die elektromagnetische Vertraglichkeit in den EU-Mitgliedsstaaten
und halt die Grenzwerte der EN 55022 Klasse A ein .




90   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                        WS0U-ARISTA00001668
      Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 96 of 103



Um dieses sicherzustellen, sind die Gerate wie in den Handbchern beschrieben zu installieren und zu
betreiben. Des Weiteren drfen auch nur van der Lenovo empfohlene Kabel angeschlossen werden. Lenovo
bernimmt keine Verantwortung fr die Einhaltung der Schutzanforderungen, wenn das Produkt ohne
Zustimmung der Lenovo verandert bzw. wenn Erweiterungskomponenten van Fremdherstellern ohne
Empfehlung der Lenovo gesteckVeingebaut werden.

Deutschland:

Einhaltung des Gesetzes ber die elektromagnetische Vertraglichkeit von Betriebsmittein
Dieses Produkt entspricht dem Gesetz ber die elektromagnetische Vertraglichkeit van Betriebsmitteln EMVG
(frher Gesetz ber die elektromagnetische Vertraglichkeit van Geraten). Dies ist die Umsetzung der EU-
Richtlinie 2004/108/EG (frher 89/336/EWG) in der Bundesrepublik Deutsch land.

Zulassungsbescheinigung laut dem Deutschen Gesetz ber die elektromagnetische Vertraglichkeit von
Betriebsmitteln, EMVG vom 20. Juli 2007 (frher Gesetz ber die elektromagnetische Vertraglichkeit von
Geraten), bzw. der EMV EG Richtlinie 2004/108/EC (frher 89/336/EWG), fr Gerate der Klasse A.

Dieses Gerat ist berechtigt, in bereinstimmung mit dem Deutschen EMVG das EG-Konformitatszeichen - CE
- zu fhren. Verantwortlich fr die Konformitatserklarung nach Paragraf 5 des EMVG ist die Lenovo
(Deutschland) GmbH, Gropiusplatz 10, D-70563 Stuttgart.

lnformationen in Hinsicht EMVG Paragraf 4 Abs. (1) 4:
Das Gerat erfllt die Schutzanforderungen nach EN 55024 und EN 55022 Klasse A.

Nach der EN 55022: Dies ist eine Einrichtung der Klasse A. Diese Einrichtung kann im Wohnbereich
Funkstrungen verursachen; in diesem Fall kann vom Betreiber verlangt werden, angemessene Manahmen
durchzufhren und dafr aufzukommen.

Nach dem EMVG: Gerate drfen an Orten, fr die sie nicht ausreichend entstrt sind, nur mit besonderer
Genehmigung des Bundesministers fr Post und Telekommunikation oder des Bundesamtes fr Post und
Telekommunikation betrieben werden. Die Genehmigung wird erteilt, wenn keine elektromagnetischen
Strungen zu erwarten sind. (Auszug aus dem EMVG, Paragraph 3, Abs. 4). Dieses Genehmigungsverfahren
ist nach Paragraph 9 EMVG in Verbindung mit der entsprechenden Kostenverordnung (Amtsblatt 14/93)
kostenpflichtig.

Anmerkung: Um die Einhaltung des EMVG sicherzustellen sind die Gerate, wie in den Handbchern
angegeben, zu installieren und zu betreiben.

Japan VCCI Class A statement

    .::.O)~{i:f;;t, ?7A A ffifflttfif.r~fi:-Cj"o .::.O)~{i:€.-~/i!~±;i-Cff}fl90
 C.~~~WJ-a-e:~1 ~~.::. 9 ;:_ c.1J{ iY.> L) *9 o ;:_O)~.g.f;:fj:fi}fj~fJi'~t}JfJ:~;f~
 -e:~9 0 J: :> ~*~tl.0.::. c.fJ{iY.> L) *9o                                VCCI- A


This is a Class A product based on the standard of the Voluntary Control Council for Interference (VCCI). If
this equipment is used in a domestic environment, radio interference may occur, in which case the user may
be required to take corrective actions.




                                                                                       Appendix B. Notices   91



                                                                                            WSOU-AR1STA00001669
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 97 of 103



Korea Communications Commission (KCC) statement
01 JI JI:= gr~g(A~) 0 ~ ~ :xJ111~~ ~J I JI~
M ~ DHJ:J !f::: J,J ~J;J:: 01 ~ ~ ~£J or Al JI
t:H2.HJt Jr~ 21~ XI S?:! OIi A1 A~ ~ o~::: 3i ~ ~
~    0
         ~ ~LI C~.

This is electromagnetic wave compatibility equipment for business (Type A). Sellers and users need to pay
attention to it. This is for any areas other than home.

Russia Electromagnetic Interference (EMI) Class A statement
BHV1MAHV1E! HacTOHlJ.1iee vt3Aen111e OTHOCll1TCH K KJ1accy                                  A.
8    >KvlJlblX noMew.eH1'1s:!X OHO MO>KeT C03A8B8Tb pa,QlllOnOMexv1 , AflH
CHlll>K6HV15f KOTOpblX Heo6XOAI/IMbl AOnOJlHI/ITeflbHble Mepbl


People 1s Republic of China Class A electronic emission statement
1cp$,A~~-*1l           ~   A~ '          - f;-;&~J!




Taiwan Class A compliance statement


               ¥-%1t}f]iL:
      iik o/ $JUlJ ;i-m;i ~ , 1i.
      ,% 1.i at Jf. :tt tf 1! mat , cf
      t.t. ~ . ~ J_,  {it 3'~
      flt. a !1[ fix.,~·
                          .~;,:; ..:i:..I 1a.
                                          -Uj.      ..,' - '.;,.
                                                 ' ,µ:..1t_
      ~ •tf    5Yu f ' 1tlfl 1Lir1Jt~-
      ..-t ;Ji Jfx. ~ ~~ i@_ 'it flt It ~ O




92    Flex System Chassis Management Module User's Guide (For Type 7893, 8721, and 8724 chassis only)




                                                                                                        WS0U-ARISTA00001670
        Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 98 of 103




Index
A                                                         chassis global settings 54
                                                          chassis graphical view 38
accessibility features for the CMM 2                      chassis identification 54
active events 38                                          chassis LED 54
air filter 54                                             chassis LEDs 54, 57
airflow 54                                                chassis management 51
airflow 54                                                chassis management menu 51
assistance, getting 83                                    chassis management module web interface
Attention notice, meaning 2                                  starting 35
Australia Class A statement 90                            chassis name 38
authentication (mutual) of CSR import                     chassis power consumption history 41
    using web interface 18                                chassis power information 41
authenticati on (non-mutual) of LDAP certificate import   chassis properties 55-57, 59
    using web interface 18                                chassis SOL status 41
authentication of CA                                      chassis table view 38
    using CLI 16                                          China Class A electronic emission statement 92
    using web interface 16                                Class A electronic emission notice 90
authentication of certificate                             CLI
    using CLI 16                                             CA authentication 16
    using web interface 16                                   certificate authentication 16
authentication of CSR                                        CSR authentication 16
    using CLI 16                                          CMM
    using web interface 16                                   active events 38
auto power on mode 59                                        airfilter 21
                                                             authority, use 25
                                                             authority, user 35
B                                                            backup configu ration 30
                                                             backup firmware status 49
backup CMM configuration 30                                  bist 49
backup firmware status 49                                    boot sequence 41
bay data 55                                                  booting from standby 33
bist 49                                                      bui lt in self test 49
boot mode 57                                                 bui lt-in self test 49
bootsequence 41,57                                           chassis environmental information 41
booting from standby 33                                      chassis graphical view 38
built in self test 49                                        chassis management 51
built-in self test 49                                        chassis management menu 51
                                                             chassis management module web interface 38
                                                             chassis power consumption history 41
                                                             chassis power information 41
C                                                            chassis SOL status 41
                                                             chassis table view 38
CA authent ication                                           component power allocation 41
   using CLI 16                                              configure 5, 20
   using web interface 16                                    configure components 20
CA import (mutual authenticati on)                           configure storage node 21
   using web interface 18                                    connectivity list 49
CA import (non -mutual authentication)                       control enclosure 21
   using web interface 18                                    cryptography 76
Canada Class A electronic em ission statement     90         cryptography options 76
Caution notice, meaning 2                                    cryptography setting 76
centralized user account management                          default setting 15
   disable 80                                                download service data 45, 49
centralized user management 25                               email event recipients 44
certificate authentication                                   email events 44
   using CLI 16                                              email recipients 44
   using web interface 16                                    enable floating ip address 33
certificate import (mutual authentication)                   enable service and support 48
   using web interface 18                                    enable support 48
certificate import (non-mutual authentication)               enclosure 21
   using web interface 18                                    envi ronmental information 41
change chassis name 38                                       event id 44
chassis airflow 54                                           event log 43
chassis bay data 55                                          event log information 43
chassis boot sequence 57                                     event recipient 28
chassis envi ronment information 56                          event recipient s 43-44
chassis environmental information 41                         event sequence number 44
chassis events 55 , 59                                       event severity 44, 48
chassis fi rmware 56                                         event source 44


© Copyright Lenovo 2015, and 2015, 2020,
2020                                                                                                       93


                                                                                                WSOU-AR1STA00001671
         Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 99 of 103



 events 28, 40, 43                                                  user interface introduction 1
 filter 21                                                          user interface, graphical 38
 floating ip address 33                                             user roles 25, 35
 general 40                                                         view, chassis graphical 38
 graphical interface 38                                             view, chassis tab le 38
 graphical user interface 38                                        view, graph ical 38
 graphical view 38, 40-41                                           virtual re-seat 45, 49
 graphical view , chassis 38                                        virtual reseat 45, 49
 GUI 38                                                             web interface pages
 hard restart 45, 49                                                    user authority required 35
 health 49                                                          web user interface 1
 ignored service problems 48                                     CMM boot sequence 57
 information , system 38                                         CMM chassis properties 55
 interface, graphical 38                                         CM M manage storage 58
 interface, graphical user 38                                    component events 55
 ip add ress 33                                                  component power allocation 41
 managing multiple chassis 42                                    compute node
 manufacturing defau lts 15                                         remote access 29
 monitor events 28                                                  remote console 29
 multiple chassis 42                                                remote session 29
 multiple chassis monitor 42                                     compute node service data 50-51
 networked chassis 42                                            connectivity list 49
 NIST 76                                                         contamination, particulate and gaseous 89
 NIST compl iance 76                                             creating a personalized support web page 84
 node 21                                                         CSR authentication
 power allocation 41                                                using CLI 16
 power consumption 41                                               using web interface 16
 problem ticket number 48                                        CSR import (mutual authentication)
 redundancy fai lure 33                                             using web interface 18
 redundant 33                                                    custom support web page 84
 reset 33, 45, 49
 reset to default 15
 restore backup 31
 restore backup configurat ion 31                                 D
 restore configu ration 31
                                                                 Danger notice, meaning 2
 save configuration 30
                                                                 disable centralized user account management
 saving backup configuration 30
                                                                    disable 80
 saving configuration 30
                                                                 disable cent ralized user management 25
 service 45
                                                                 documentation
 service and support settings 48
                                                                    using 84
 service contact 48
                                                                 download service data 45, 49
 service data 45, 49
                                                                 DSA, sending data 84
 service data file 49
 service events 44
 service level reset 45
 service reset 45, 49
 service ticket number 48
                                                                  E
 service-level reset 45                                          electronic emission Class A notice 90
 serviceable events 44                                           enable service and support 48
 serviceable problems 48                                         enable support 48
 snmp event 44                                                   environment information 56
 snmp event recipients 44                                        environmental information 41
 snmp recipients 44                                              European Union EMC Directive conformance statement   90
 SOL status 41                                                   event id 44
 ssl 76                                                          event log 43
 ssl setting 76                                                  event log information 43
 standby 33                                                      event recipients 43-44
 starting the chassis management module web interface   38       event sequence number 44
 starting web interface 38                                       event severity 44, 48
 status, system 38, 40                                           event source 44
 support 45                                                      events 40, 43, 55, 59
 syslog event recipients 44
 syslog recipients 44
 system information 38
 system status 38, 40                                             F
 table view 38, 40
                                                                 FCC Class A notice 90
 table view , chassis 38                                         firmware 56, 59
 tis 76
                                                                 firmware information 56
 tis setting 76                                                  Flex System Chassis Management Module
 troubleshooting 45, 48
                                                                    managing power 13
 UI 1, 38                                                           power management 13
 useraccount 25
                                                                    power redundancy 13
 user authority 25, 35
                                                                    redundant power policy 13
 user authority requi red 25
 user interface 1



94   Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                               WSOU-AR1STA00001672
       Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 100 of 103



G                                                          LED state 57
                                                           LEDs 41,57,59
gaseous contamination 89                                   login 51
general 40                                                    IMM 51
Germany Class A statement     90
global settings 54
graphical interface 38
graphical user interface 38                                M
graphical view 38, 40
graphical view, chassis 38                                 manage compute nodes 54
GUI 38                                                     manage LED 41
                                                           manage LEDs 41
                                                           manage nodes 54
                                                           manage servers 54
H                                                          manage storage 58
                                                           management network status 55
hard restart 45 , 49                                       managing multiple chassis 42
hardware 59                                                monitoring networked chassis 42
hardware service and support telephone numbers        85   multiple chassis 42
help                                                       multiple chassis monitor 42
   from the World Wide Web 84                              mutual authentication certificate import
   from World Wide Web 84                                    using web interface 18
   sending diagnostic data 84                              mutual authentication import of CA
   sources of 83                                             using web interface 18
                                                           mutual authentication import of CSR
                                                             using web interface 18


identify LED 59
ignored service problems 48                                N
IMM                                                        New Zealand Class A statement 90
   firmware 22                                             non-mutual authentication certificate import
   login 29, 51                                              using web interface 18
   remote access 22                                        non-mutual authentication import of CA
   remote console 22                                         using web interface 18
   remote session 22                                       non-mutual authentication import of LDAP certificate
import (mutual authentication) of CA                         using web interface 18
   using web interface 18                                  notes, important 88
import (non-mutual authentication) of CA                   notices 87
   using web interface 18                                    electronic emission 90
Important notice, meaning 2                                  FCC, Class A 90
important notices 88
information center 84
information , system 38
interface, graphical 38                                    0
interface, graphical user 38
10 connectivity 59                                         open storage node     59
10 modulestacking
   events 60
   launch 60
   ping 60
                                                           p
   power 60                                                particulate contamination 89
   reset defaults 60                                       People's Republic of China Class A electronic emission
   restart 60                                               statement 92
IPMI 25                                                    power allocation 41
                                                           powercap 59
                                                           power capping 59
                                                           power consumption 41 , 59
J                                                          power information 56
Japan Class A electronic emission statement    91          power on 54
                                                           power on delay 55, 59
                                                           problem ticket number 48
                                                           product service, Taiwan 85
K                                                          Provision IPMI 25
                                                           Provision SNMPv3 25
Korea Class A electronic emission statement    92



L                                                          R
                                                           redundancy failure 33
launch storage node 59                                     redundant 33
LDAP certificate import (non-mutual authentication)        requirements
   using web interface 18                                     CMM software, web interface     3
LED 41, 57, 59                                             reset 33, 45, 49
LED management 41


© Copyright Lenovo 2015, and 2015, 2020,
2020                                                                                                                95



                                                                                                      WSOU-ARISTA00001673
          Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 101 of 103



reset to defaults 80                                              T
restart 54
Russia Class A electronic emission statement   92                 table view 38, 40
                                                                  table view, chassis 38
                                                                  Taiwan Class A electronic emission statement    92
                                                                  Taiwan product service 85
s                                                                 telecommunication regulatory statement 89
                                                                  telephone numbers 85
save CMM configuration 30                                         trademarks 88
saving backup configuration 30                                    troubleshooting 45, 48
saving CMM configuration 30
sending diagnostic data 84
serial over Ian status 57
service 45
service and support
                                                                   u
   before you call 83                                             UI 1, 38
   hardware 85                                                    United States FCC Class A notice    90
   software 85                                                    user interface 1
service and support settings 48                                   user interface introduction 1
service contact 48                                                user interface, graphical 38
service data 45, 49-51
service data file 49
service events 44
service level reset 45
                                                                  V
service reset 45, 49                                              view, chassis graphical 38
service ticket number 48                                          view, chassis table 38
service-level reset 45                                            view, graphical 38
serviceable events 44                                             virtual re-seat 45, 49
serviceable problems 48                                           virtual reseat 45, 49
setup 6
setup wizard 6
SNMPv3 25
software
   requirements, CMM web interface 3
                                                                  w
software service and support telephone numbers 85                 web interface 5
sol status 57                                                        CA authentication 16
SOL status 41                                                        CA mutual authentication import 18
standby 33                                                           CA non-mutual authentication import 18
starting the chassis management module web interface   35            certificate authentication 16
status, system 38, 40                                                CSR authentication 16
storage node 58                                                      CSR import (mutual authentication) 18
storage node restart 58                                              LDAP certificate import (non-mutual authentication)   18
storage node service data 50-51                                      mutual authentication certificate import 18
storage power restart 58                                             non-mutual authentication certificate import 18
support 45                                                        web user interface 1
support web page, custom 84                                       wizard 6
system information 38
system information quick view 38
system status 38, 40




96    Flex System Chassis Management Module User's Guide (For Type 7893, 872 1, and 8724 chassis only)




                                                                                                                 WSOU-AR1STA0000167 4
Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 102 of 103




                                                             WSOU-AR1STA00001675
                Case 6:20-cv-01083-ADA Document 34-11 Filed 08/16/21 Page 103 of 103




  Lenovo~


Part Number: SP47A31812


Printed in Ch ina




(1P) P/ N: SP47A31812




IIIIIII IIIIIII IIIII IIIII Ill lllll llllll   llll llllllllll 111111111111111111




                                                                                    WS0U-ARISTA00001676
